Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 1 of 193




            Exhibit A
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 2 of 193

                                  INFORMATION ISSUE PAPER


                                     Office of Field Operations
                                  National Targeting Center (NTC)
                                          October 6, 2016

Action Required: Information Only

Time Constraint: None

Issue: Privacy and CRCL groups have opposed CBP’s efforts, with the Department, to modify
the ESTA application to include the voluntary provision of social media handles. CBP has gone
through a 60-day public comment period on its FRN proposing this voluntary provision, met
with OMB to discuss and defend this request, added an additional 30-day comment period, and
responded in full to all public inquiries about this addition. This final 30-day comment period is
over and CBP will meet, with Department representation, with OMB on 6 October 2016 to
advocate for the approval of the ESTA social media modification.

Executive Summary: Despite incorporating social media into many aspects of its operational
mission, CBP aims to further enable and empower its officers, agents, and analysts to further
integrate social media throughout their operational functions. (b) (5)


                                                                    :

   •
   •
   •
         (b) (7)(E), (b) (5)
Background:

Social media has become a powerful source of communication and interaction in the past decade
and is likely to continue to evolve on a global scale as an integral component of individual
identity. Increases in social media usage and connectivity -- as well as in the prevalence of
mobile devices and their enabling of near-constant access to social media platforms -- have
enabled adversaries to use social media platforms for their recruitment, communications,
strategy, and operations threatening national and border security.

   •   In March 2014, the CBP Deputy Commissioner directed the               (b) (7)(E)
          (b) (7)(E)    (b) (5)
                                                                .

   •   Subsequent, (b) (7)(E) conducted market research, identified a suite of social media
       tools to support CBP’s various functions, (b) (7)(E)




Submitted by:   (b) (6), (b) (7)(C)
Date: 6 OCT 2016
                                                                                       USCBP000001
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 3 of 193

                                INFORMATION ISSUE PAPER


   •   In December 2015, the CBP Deputy Commissioner directed the formation of a CBP-wide
       working group designed to assess CBP’s current social media operational use footprint
       and prepare a strategy for advancing those capacities in full consideration of legal,
       privacy, and civil rights and civil liberties equities.

   • (b) (5), (b) (7)(E)




Future Actions: (b) (5)
      , CBP assesses that future developments in the use of social media (b) (7)(E)
                   must be made incrementally and responsibly in the face of extremely complex
and difficult technological constraints and legal considerations.       (b) (7)(E)
                                     (b) (7)(E)
                               (b) (7)(E)                                    and significant legal
and privacy considerations must be considered in all future developments.

Subsequently, CBP will continue to test and develop new capabilities (b) (7)(E)
                             in a deliberate and responsible manner (b) (5), (b) (7)(E)



                           . To this end, CBP has:

   •   Prepared a Social Media Strategy (b) (5)
                                                                                                     ;

   •   Worked extensively, both with the Department’s Social Media Task Force and
       independently, to assess the efficacy of industry-leading Commercial-off-the-Shelf tools
       that claim to support the use of social media (b) (7)(E)             ; and,

   •   Allocated funds to develop agency-wide training programs on the safe, effective, and
       legal use of social media in support of CBP’s screening/vetting responsibilities and the
       use of social media in (b) (7)(E)                                                .

   In FY 17, CBP will:

   •   Begin to deploy developed training across the agency, to include providing industry-
       leading advanced training to our most experienced and critical users;

   •   Develop position descriptions and allocate funds to hire full-time staff from the private
       sector to support developments in this space;

Submitted by: (b) (6), (b) (7)(C)
Date: 6 OCT 2016
                                                                                          USCBP000002
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 4 of 193

                                INFORMATION ISSUE PAPER



   •   Execute                (b) (7)(E)                    a series of pilot programs assessing
       new tools and technology (b) (7)(E)                                          ;

   •   Implement lessons learned to date into the workflow of NTC screening/vetting, as
       appropriate based on technological and legal constraints;

   •   Begin to make strategic investments in emerging technologies of value in this space;

   • (b) (5), (b) (7)(E)




Watch Out For/If Asked:

Is CBP currently using social media information to support (b) (7)(E)
           ?

       •   CBP is working with the DHS Social Media Task Force and DHS Oversight bodies in
           order to address the specific challenges associated with(b) (7)(E), (b) (5)
                             .

Does CBP provide social media training to its officers, agents and analysts?

       •   In order to further incorporate open source collection and social media information
           into its various operational missions to the extent allowable by law and
           technologically feasible, CBP empowers its operators to conduct successful social
           media research through the establishment of and support for consistent training and
           education programs.

       •   CBP currently provides introductory and operational security awareness social media
           training to any CBP employees who use social media for operational purposes.

       • (b) (5)



Is there validity to the claim that a Social Media Center of Excellence will be formed/founded at
the NTC?

       •   CBP is currently participating in the DHS Social Media Task Force chaired by the
           Under Secretary for Intelligence and Analysis to support the creation, in a controlled,
           thorough, and cost efficient manner, of a social media vetting capability for the
           Department. Social media has become a powerful source of communication and
           interaction in the past decade and continues to evolve on a global scale. Increases in

Submitted by: (b) (6), (b) (7)(C)
Date: 6 OCT 2016
                                                                                       USCBP000003
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 5 of 193

                              INFORMATION ISSUE PAPER


          social media usage and connectivity have enabled adversaries to use social media
          platforms for their recruitment, communications, strategy, and operations threatening
          national and border security. The concept of a DHS Social Media Center of
          Excellence recognizes the need to keep pace with these real world requirements by
          centralizing DHS’s technology capabilities, authorities, and policy decisions, and
          empower its members – without necessarily requiring a brick and mortar COE in one
          centralized location.




Submitted by:   (b) (6), (b) (7)(C)
Date: 6 OCT 2016
                                                                                    USCBP000004
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 6 of 193

                     Unclassified//For Official Use Only/Law Enforcement Sensitive


                                  U.S. Customs and Border Protection
                                                  (b) (7)(E)
                                            Use of Social Media
                                               May 25, 2016

 (U//FOUO) Social media has become a powerful source of communication and interaction in the past
 decade and is likely to continue to evolve on a global scale as an integral component of individual
 identity. Increases in social media usage and internet connectivity -- as well as in the prevalence of
 mobile devices and their enabling of near-constant access to social media platforms -- have created a
 myriad of new opportunities for national security adversaries or border security threats to use social
 media platforms for their recruitment, communications, strategy, and operations. As John Carlin,
 Assistant Attorney General for National Security, said on March 1, 2016, “groups like the Islamic State of
 Iraq and the Levant (ISIL) are using popular social media platforms to propagate and recruit with greater
 efficiency than ever before… in addition to a prolific presence on media outlets [e.g., Twitter or
 Facebook]… well-produced propaganda has become a norm when it comes to drawing outsiders to their
 cause… what we’re seeing is a group that’s taking advantage of western-made technology.”
 Subsequently, Social Media has become a critical element for vetting travelers by U.S. Customs and
 Border Protection (CBP)
 (U//FOUO) The collection and screening of social media is                     (b) (7)(E)
                                              (b) (7)(E)
(b) (7)(E) The information provided in social media is critical to screening for imminent and emergent
 threats to the United States from travelers who are enabled through social media to recruit, plan, and
 execute terrorist acts via real-time communication platforms. It is critical that social media information be
 made available to CBP immediately, not several months from now, in order to prevent, disrupt, and
 dismantle current terrorist plans, rather than react to them after it is too late. It would be unacceptable to
 the American Public for the Department to miss an opportunity to disrupt a terrorist act when information
 is readily available to support more robust screening.
 (U//FOUO/LES) CBP will conduct (b) (7)(E)            social media (b) (7)(E)               to screen for
 indicators that warrant further review by a law enforcement officer, (b) (7)(E)
                                          (b) (7)(E)                                            The
 reviewing officer will use social media information as a tool for vetting travelers to supplement all other
 available information, (b) (7)(E)                                                                           .
 (b) (7)(E)

              (b) (7)(E)

 (b) (7)(E)



                              .
 (U//FOUO/LES) During social media screening, there may be instances where it is appropriate and
 necessary to                                     (b) (7)(E)
                         (b) (7)(E)                  to adjudicate a (b) (7)(E)                on
 behalf of the traveler.                              (b) (7)(E)
                                                 (b) (7)(E)


                    (Unclassified//For Official Use Only/Law Enforcement Sensitive)
                                                                                                  USCBP000005
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 7 of 193

                  Unclassified//For Official Use Only/Law Enforcement Sensitive


                                         (b) (7)(E)
     (b) (7)(E)        Social media will never be the sole source of information used for vetting, (b) (7)(E)
                                         (b) (7)(E)
     (b) (7)(E)            and a case by case basis determination will be made on appropriate enforcement
action based on the totality of the circumstances, such as                (b) (7)(E)
                                         (b) (7)(E)
                            (b) (7)(E)                               Similar to current procedures when


                              (b) (7)(E)
                        (b) (7)(E)                           CBP would only share information on
(b) (7)(E) (b) (7)(E)                 and law enforcement partners that is necessary to complete the
 mission. All these efforts add to the layered vetting approach to help ensure process oversight.
(U//FOUO/LES) As mentioned above,                                  (b) (7)(E)
(b) (7)(E)                                                         CBP assesses the totality of the
circumstances in each case, (b) (7)(E)

          and an independent determination would be made on each individual case following a
thorough vetting. (b) (7)(E)




(U//FOUO/LES) There are numerous examples of incidents in which                  (b) (7)(E)




 (b) (7)(E)                           (b) (7)(E)                                         With the
increased number of VWP travelers for the upcoming summer season, it is imperative that the social
media collection not be delayed to ensure thorough vetting. (b) (7)(E)




                  (Unclassified//For Official Use Only/Law Enforcement Sensitive)
                                                                                               USCBP000006
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 8 of 193

                  Unclassified//For Official Use Only/Law Enforcement Sensitive

 (U//FOUO) The ability to collect and review social media is not only imperative due to ongoing threats
from terrorist organizations, but it is also critical to providing a complete picture of an ESTA applicant.
More completely developing this picture leads to numerous (b) (7)(E)              benefits, as highlighted
above, but also to significant benefits for many travelers as well. For one, collecting social media
incorporates into CBP’s adjudication process information that would not be otherwise available and can
often help resolve identities and clarify information. (b) (7)(E)




                                                        Therefore, social media serves not only as a vital
screening tool and additional selector for vetting, but it also provides the direct benefit to the applicant in
entity resolution and application support. In many circumstances, CBP will be unable to meet the
statutory requirements of the VWP Act to determine the national security or law enforcement interests of
the United States without access to social media information that is collected through the Electronic
System for Travel Authorization (ESTA). As stated by Secretary Johnson, “Social media can provide the
Department with critical information related to the execution of our mission.”




                 (Unclassified//For Official Use Only/Law Enforcement Sensitive)
                                                                                                  USCBP000007
          Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 9 of 193

                                           FOR OFFICIAL USE ONLY



                                            Office of Field Operations
                                  (b) (7)(C), (b) (7)(E)
                                                Use of Social Media
                                                September 26, 2016

Executive Summary:

(U//FOUO/LES) The Visa Waiver Program (VWP) Improvement and Terrorist Travel Prevention Act
(The VWP Act) of 2015 established new travel and dual nationality restrictions for VWP applicants.
The restrictions include presence after March 1, 2011 in Iran, Iraq, Sudan, Syria, Libya, Somalia or
Yemen and dual nationality with Iran, Iraq, Sudan and Syria. The VWP Act also included a
provision that allows the Secretary of Homeland Security to waive VWP ineligibilities created by the
VWP Act, if the Secretary determines such a waiver is in the law enforcement or national security
interests of the United States. The (b) (7)(E)                               was created to leverage
the additional information being collected under the VWP to (b) (7)(E)
                                                                          The (b) (7) has developed a
process for vetting and research of ESTA applications  (b) (7)(E)             (E)
         (b) (7) currently reviews ESTA applications with (b) (7)(E)

                                   (b) (7)(E)
                                                                                   . (b) (7)(E)



                        Social media and open source information (b) (7)(E)
                                                            details regarding the applicant that may
not available through other sources.

Social Media Use in the Electronic System for Travel Authorization

(U) All prospective Visa Waiver Program (VWP) travelers are required to submit biographic
identifiers through the online Electronic System for Travel Authorization (ESTA) application.
ESTA is the primary means of obtaining identifying information to vet against counterterrorism
and law enforcement databases for prospective inbound VWP travelers.

(U//FOUO) The Department of Homeland Security (DHS) is seeking to add an optional data
field requesting social media identifiers (or “handles”) from foreign nationals applying for an
ESTA. 1 CBP published a proposed change to the ESTA application and I-94W in the Federal
Register to add an optional field for applicants to enter their social media handle and
provider/platform. CBP has already responded to public comments from the 60-day comment
period and provided an additional 30 days for comments.

Current Social Media Use:


1
    It will remain optional, as not every applicant may use social media.


                                           FOR OFFICIAL USE ONLY
                                                                                       USCBP000008
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 10 of 193

                                             -2-
                                    FOR OFFICIAL USE ONLY
(U//FOUO/LES)                                       (b) (7)(E)
(b) (7)(E)




                        . (b) (7) vetting may be conducted concurrently and will be used
collectively to support an(E)
                           informed decision process. Social media and open source is used in a
multitude of ways during the vetting process to (b) (7)(E)
                                                                        . (b) (7)(E)



         As mentioned above, DHS proposed additional changes to the ESTA application to
allow the applicant to provide a social media platform (e.g. Twitter, Facebook, etc.) and the
related identifier (i.e. username, screen name, handle). These changes are currently in the public
comment period.

Threat Environment

(U//FOUO//LES)                                     (b) (7)(E)
                       (b) (7)(E)

(U//FOUO//LES) Terrorist groups including the Islamic State of Iraq and the Levant (ISIL), al-
Qa’ida, and al-Qa’ida’s affiliates use social media to disseminate official messaging, recruit
potential members, and convince potential supporters to mobilize to violence. (b) (7)(E)




(U/FOUO) DHS is concerned about the thousands of European foreign fighters-as cited in the
media-(b) (7)(E)




(U//FOUO) (b) (7)(E)




                                FOR OFFICIAL USE ONLY
                                                                                       USCBP000009
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 11 of 193

                                            -3-
                                   FOR OFFICIAL USE ONLY
(b) (7)(E)                         This information is particularly important to combat a timely,
unexpected, and credible threat to public safety.

(U//FOUO) Allowing ESTA applicants to voluntarily share their social media identifiers on their
applications (b) (7)(E)


Applicability to Waiver Authority

(U//FOUO) Social media serves not only as a vital screening tool (b) (7)(E)
        but it also provides the direct benefit to the applicant in entity resolution and application
support. (b) (7)(E)




(U//FOUO) Collecting social media incorporates into CBP’s adjudication process information
that would not be otherwise available and can often help resolve identities and clarify
information. (b) (7)(E)




              2



Social Media Pilot:

(U//FOUO//LES) Social media screening will be done in two ways, in compliance with DHS and
CBP policies and directives regarding social media. Social media platforms and the definition of
“derogatory information” are constantly evolving, so specific procedures for every scenario
would not be possible. However, in general,                      (b) (7)(E)


                            (b) (7)(E)
    1)



    2)         (b) (7)(E)
                                     (b) (7)(E)

                                 FOR OFFICIAL USE ONLY
                                                                                          USCBP000010
         Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 12 of 193

                                                   -4-
                                          FOR OFFICIAL USE ONLY
(U//FOUO//LES) As it does today, CBP will review the totality of the information available
       (b) (7)(E)           prior to making a determination regarding a person’s ESTA
application. It is possible that information                   (b) (7)(E)


                                         (b) (7)(E)
               (b) (7)(E)                   If the ESTA is approved or the waiver is granted, the
person will be able to travel to the United States under the VWP. If either are denied, the
individual must apply for a visa to travel to the United States. 3

(U//FOUO/LES)                                              (b) (7)(E)



                           (b) (7)(E)
(U//FOUO/LES)                                                     (b) (7)(E)




           o
                           (b) (7)(E)
           o
           o
           o                (b) (7)(E)
(U//FOUO/LES)                                                     (b) (7)(E)
                                          (b) (7)(E)
           o
           o                                      (b) (7)(E)
DHS Science and Technology (S&T)

(U//FOUO/LES (b) (7)(E)is currently piloting (b) (7)(E)                                         using
ESTA application data. (b) (7)(E)
                                                     (b) (7)(E)
                    (b) (7)(E)                       (b) (7)(E)



                                                                                                   (E)




3
    The denial of an ESTA does not prohibit travel to or admission into the United States.


                                        FOR OFFICIAL USE ONLY
                                                                                             USCBP000011
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 13 of 193

                                             -5-
                                    FOR OFFICIAL USE ONLY
(b) (7)(E)   (b) (5), (b) (7)(E)



Future State for Social Media:

(U//FOUO/LES)                             (b) (7)(E), (b) (5)

       (b) (7)(E), (b) (5)




                                   FOR OFFICIAL USE ONLY
                                                                   USCBP000012
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 14 of 193
                            UNCLASSIFIED//FOR OFFICIAL USE ONLY


                                Social Media Briefing Paper
Summary
DHS has been at the forefront among Federal agencies in developing the capability to
incorporate social media data in its screening and vetting processes. CBP, along with USCIS
and TSA, has been developing, testing, and operationalizing the use of social media.
(b) (7)(E), (b) (5)
                                                    Through this work, CBP and the
Department more broadly have advanced our understanding of the challenges in screening non-
government maintained databases, including the dynamic nature and magnitude of social media
information.


                                  (b) (7)(E)



  (b) (7)(E)
                  (b) (7)(E)
                             (b) (7)(E)
Current Social Media Pilots/Operational Use

CBP began a social media pilot using ESTA data in early 2016, with the goal of (b) (7)(E)
                     (b) (7)(E)                       In December 2016, CBP added a
voluntary question to the ESTA application to request social media handles, (b) (7)(E)



                              (b) (7)(E)
                                                                                              1
                            UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                    USCBP000013
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 15 of 193
                                  UNCLASSIFIED//FOR OFFICIAL USE ONLY




                       (b) (7)(E)
                     (b) (7)(E), (b) (5)                             CBP is gathering metrics to
assess the           (b) (7)(E)           of social media vetting, as well as the technological and
research quality of the tools currently being tested.                 (b) (7)(E)
                                     (b) (7)(E)

Also of note:
   • Collecting (b) (7)(E)
                                                                                   allow
        opportunities for vetting agencies to determine eligibility for travel or immigration
        benefits and enhance identity resolution before they are allowed into the United States.
   •    The enhanced screening and vetting efforts of DHS will include social media, as outlined
        in the Executive Order 13780, Section 5 report, which identified “high value data”
        elements that should be part of baseline screening. (b) (5), (b) (7)(E)


   • (b) (5), (b) (7)(E)

   • (b) (5)

                    .
   •    DHS Privacy conducted a Privacy Compliance Review following CBP’s collection of
        social media handles. (b) (5)

                                                   (b) (7)(E), (b) (5)
                    (b) (7)(E), (b) (5)
Watch Out For
   • (b) (5)




                                                                                                      2
                                  UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                                        USCBP000014
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 16 of 193
                  UNCLASSIFIED//FOR OFFICIAL USE ONLY

   (b) (5)




                                                                       3
                  UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                              USCBP000015
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 17 of 193

                                  INFORMATION ISSUE PAPER


                                     Office of Field Operations
                                  National Targeting Center (NTC)
                                            June 2, 2016

Action Required: Information Only

Time Constraint: None

Issue:
CBP currently uses social media information in a limited capacity in support    (b) (7)(E)

                (b) (7)(E), (b) (5)
Executive Summary:
Despite incorporating social media into many aspects of its operational mission, CBP aims to
further enable and empower its officers, agents, and analysts to further integrate social media
throughout their operational functions. (b) (5)




   •
   •
   •
            (b) (7)(E), (b) (5)
Background:
Social media has become a powerful source of communication and interaction in the past decade
and is likely to continue to evolve on a global scale as an integral component of individual
identity. Increases in social media usage and connectivity – as well as increases in the
prevalence of mobile devices and their enabling of near-constant access to social media
platforms – have enabled adversaries to use social media platforms for their recruitment,
communications, strategy, and operations threatening national and border security.

   •    In March 2014, the CBP Deputy Commissioner directed the             (b) (7)(E)
         (b) (7)(E)     (b) (5)
                                                                .

   •    Subsequently, (b) (7)(E) conducted market research to identify a suite of social media
        tools to support CBP’s various functions (b) (7)(E)



   •    In December 2015, the CBP Deputy Commissioner directed the formation of a CBP-wide
        working group designed to assess CBP’s current social media operational-use footprint


Submitted by: (Name of Originator)
Date: (Date Document was Originated)
                                                                                       USCBP000016
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 18 of 193

                                 INFORMATION ISSUE PAPER


        and prepare a strategy for advancing those capacities in full consideration of legal,
        privacy, and civil rights and civil liberties equities.

   • (b) (5), (b) (7)(E)




Watch Out For/If Asked:

   •    Is CBP currently using social media information to support its(b) (7)(E)


           o CBP is working with the DHS Social Media Task and DHS Oversight bodies in
             order to address the specific challenges associated with(b) (7)(E)


   •    Does CBP provide social media training to its officers, agents and analysts?

           o In order to further incorporate open source collection and social media
             information into its various operational missions, to the extent allowable by law
             and technologically feasible, CBP will empower its operators to conduct
             successful social media research through the establishment of, and support for,
             consistent training and education programs.

           o CBP currently provides introductory and operational security awareness social
             media training to any CBP employees who use social media for operational
             purposes.

           o (b) (5)




Submitted by: (Name of Originator)
Date: (Date Document was Originated)
                                                                                         USCBP000017
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 19 of 193

                                 INFORMATION ISSUE PAPER


                                    Office of Field Operations
                                 National Targeting Center (NTC)
                                         August 30, 2016

Action Required: Information Only

Time Constraint: None
                                                                                      (b) (7)(E)
Issue: CBP currently uses social media information in a limited capacity in support

                                 (b) (7)(E)
Executive Summary: Despite incorporating social media into many aspects of its operational
mission, CBP aims to further enable and empower its officers, agents, and analysts to further
integrate social media throughout their operational functions. (b) (5)

                                                                                           :

   •
   •
   •
         (b) (7)(E), (b) (5)
Background:

Social media has become a powerful source of communication and interaction in the past decade
and is likely to continue to evolve on a global scale as an integral component of individual
identity. Increases in social media usage and connectivity -- as well as in the prevalence of
mobile devices and their enabling of near-constant access to social media platforms -- have
enabled adversaries to use social media platforms for their recruitment, communications,
strategy, and operations threatening national and border security.

   •    In March 2014, the CBP Deputy Commissioner directed the          (b) (7)(E)
         (b) (7)(E)    (b) (5)
                                                              .

   •    Subsequent,(b) (7)(E) conducted market research, identified a suite of social media
        tools to support CBP’s various functions, and (b) (7)(E)
                                                     (b) (7)(E)
                       (b) (7)(E)
   •    In December 2015, the CBP Deputy Commissioner directed the formation of a CBP-wide
        working group designed to assess CBP’s current social media operational use footprint
        and prepare a strategy for advancing those capacities in full consideration of legal,
        privacy, and civil rights and civil liberties equities.


Submitted by: (b) (6),    (b) (7)(C)
Date: 30 AUG 2016
                                                                                       USCBP000018
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 20 of 193

                                 INFORMATION ISSUE PAPER


   • (b) (5), (b) (7)(E)




Watch Out For/If Asked:

   •    Is CBP currently using social media information to support its (b) (7)(E)
                               ?

           o CBP is working with the DHS Social Media Task and DHS Oversight bodies in
             order to address the specific challenges associated with (b) (7)(E)


   •    Is CBP using social media to monitor select individuals?

           o No

   •    Does CBP provide social media training to its officers, agents and analysts?

           o In order to further incorporate open source collection and social media
             information into its various operational missions to the extent allowable by law
             and technologically feasible, CBP empowers its operators to conduct successful
             social media research through the establishment of and support for consistent
             training and education programs.

           o CBP currently provides introductory and operational security awareness social
             media training to any CBP employees who use social media for operational
             purposes.

           o (b) (5)




Submitted by: (b) (6),     (b) (7)(C)
Date: 30 AUG 2016
                                                                                       USCBP000019
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 21 of 193

                                  INFORMATION ISSUE PAPER


                                     Office of Field Operations
                                  National Targeting Center (NTC)
                                           April 20, 2017

Action Required: Information Only

Time Constraint: None
                                                                                      (b) (7)(E)
Issue: CBP currently uses social media information in a limited capacity in support

                                  (b) (7)(E)
Executive Summary: (b) (7)(E)

                                                             (b) (7)(E), (b) (5)
                             (b) (7)(E), (b) (5)
Background:

Social media has become a powerful source of communication and interaction in the past decade
and is likely to continue to evolve on a global scale as an integral component of individual
identity. Increases in social media usage and connectivity -- as well as in the prevalence of
mobile devices and their enabling of near-constant access to social media platforms -- have
enabled adversaries to use social media platforms for their recruitment, communications,
strategy, and operations threatening national and border security.
   •    In March 2014, the CBP Deputy Commissioner directed the            (b) (7)(E)
          (b) (7)(E)    (b) (5)


   •    Subsequently, (b) (7)(E) conducted market research, identified a suite of social media
        analysis tools to support CBP’s various functions, (b) (7)(E)
                                                            (b) (7)(E)
                        (b) (7)(E)
   •    In December 2015, the CBP Deputy Commissioner directed the formation of a CBP-wide
        working group designed to assess CBP’s current social media operational use footprint
        and prepare a strategy for advancing those capacities in full consideration of legal,
        privacy, and civil rights and civil liberties equities;
   •    In January 2016, CBP began to participate in the DHS Social Media Task Force, stood up
        to assess best practices and technologies for incorporating social media information into
        Department-wide vetting processes;
   • (b) (5)



Submitted by:    (b) (6), (b) (7)(C)
Date: 20 April 2017
                                                                                       USCBP000020
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 22 of 193

                                 INFORMATION ISSUE PAPER




                 (b) (7)(E), (b) (5)
           o

           o

           o




                                   (b) (7)(E)
Pilot Efforts:

CBP is working on or preparing for a variety of pilot efforts in this space, including:

   •    An ongoing pilot with DHS Science and Technology to test the         (b) (7)(E)
                                            (b) (7)(E)
          (b) (7)(E)     This pilot has reviewed social media information from approximately
        250 ESTA applications to date.

   •    A pilot utilizing the voluntarily provided social media information collected from the
        ESTA application;
   •

   •   (b) (7)(E), (b) (5)
Watch Out For/If Asked:

   •    Is CBP currently using social media information to support its (b) (7)(E)
                               ?
           o CBP is working with the DHS Social Media Task and DHS Oversight bodies, as
             well as other Inter-Agency Partners in order to address the specific challenges
             associated with (b) (7)(E)                          .

   •    Is CBP using social media to monitor select individuals?
           o No

   •    Does CBP provide social media training to its officers, agents and analysts?


Submitted by: (b) (6), (b) (7)(C)
Date: 20 April 2017
                                                                                          USCBP000021
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 23 of 193

                            INFORMATION ISSUE PAPER


         o CBP currently provides introductory and operational security awareness social
           media training to any CBP employees who use social media for operational
           purposes.

         o (b) (5)




Submitted by: (b) (6), (b) (7)(C)
Date: 20 April 2017
                                                                                USCBP000022
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 24 of 193
                                                                                                    Privacy Office
                                                                              U.S. Department of Homeland Security
                                                                                            Washington, DC 20528
                                                                                     202 (b) (7)(E) @hq.dhs.gov
                                                                                             www.dhs.gov/privacy



                                   PRIVACY THRESHOLD ANALYSIS (PTA)

   This form serves as the official determination by the DHS Privacy Office to
   identify the privacy compliance requirements for all Departmental uses of
                    personally identifiable information (PII).

        A Privacy Threshold Analysis (PTA) serves as the document used to identify
information technology (IT) systems, information collections/forms, technologies,
rulemakings, programs, information sharing arrangements, or pilot projects that involve
PII and other activities that otherwise impact the privacy of individuals as determined by
the Chief Privacy Officer, pursuant to Section 222 of the Homeland Security Act, and to
assess whether there is a need for additional Privacy Compliance Documentation. A PTA
includes a general description of the IT system, information collection, form, technology,
rulemaking, program, pilot project, information sharing arrangement, or other Department
activity and describes what PII is collected (and from whom) and how that information is
used and managed.

       Please complete the attached Privacy Threshold Analysis and submit it to your
component Privacy Office. After review by your component Privacy Officer the PTA is sent
to the Department’s Senior Director for Privacy Compliance for action. If you do not have a
component Privacy Office, please send the PTA to the DHS Privacy Office:

                                        Senior Director, Privacy Compliance
                                                 The Privacy Office
                                       U.S. Department of Homeland Security
                                               Washington, DC 20528
                                                Tel: 202 (b) (7)(E)

                                             (b) (7)(E)@hq.dhs.gov


Upon receipt from your component Privacy Office, the DHS Privacy Office will review this
form and assess whether any privacy compliance documentation is required. If compliance
documentation is required – such as Privacy Impact Assessment (PIA), System of Records
Notice (SORN), Privacy Act Statement, or Computer Matching Agreement (CMA) – the DHS
Privacy Office or component Privacy Office will send you a copy of the relevant compliance
template to complete and return.




Privacy Threshold Analysis – IC/Form                                                  Version number: 04-2016
                                                     Page 1 of 17

                                                                                                USCBP000023
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 25 of 193
                                                                                                             Privacy Office
                                                                                       U.S. Department of Homeland Security
                                                                                                     Washington, DC 20528
                                                                                              202 (b) (7)(E) @hq.dhs.gov
                                                                                                      www.dhs.gov/privacy



                                       Privacy Threshold Analysis (PTA)


                            Specialized Template for
                     Information Collections (IC) and Forms

       The Forms-PTA is a specialized template for Information Collections and Forms. This
specialized PTA must accompany all Information Collections submitted as part of the
Paperwork Reduction Act process (any instrument for collection (form, survey,
questionnaire, etc.) from ten or more members of the public). Components may use this PTA
to assess internal, component-specific forms as well.

 Form Number:                  N/A

 Form Title:                   Electronic Visa Update System (EVUS)

 Component:                        Customs and Border                Office:           OFO/APP/EVUS
                                   Protection (CBP)

                  IF COVERED BY THE PAPERWORK REDUCTION ACT:
 Collection Title:     Electronic Visa Update System (EVUS)

 OMB Control                     1651-0139                      OMB Expiration                 April 30, 2017
 Number:                                                        Date:
 Collection status:                Extension                    Date of last PTA (if           Click here to enter
                                                                applicable):                   a date.

                                       PROJECT OR PROGRAM MANAGER
 Name:                         (b) (6), (b) (7)(C)
 Office:                     OFO/APP/EVUS                           Title:     Director
 Phone:                     (b) (6), (b) (7)(C)                     Email:     (b) (6), (b) (7)(C)

                  COMPONENT INFORMATION COLLECTION/FORMS CONTACT
 Name:                     (b) (6), (b) (7)(C)



Privacy Threshold Analysis – IC/Form                                                           Version number: 04-2016
                                                     Page 2 of 17

                                                                                                         USCBP000024
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 26 of 193
                                                                                                     Privacy Office
                                                                               U.S. Department of Homeland Security
                                                                                             Washington, DC 20528
                                                                                      202- (b) (7)(E) @hq.dhs.gov
                                                                                              www.dhs.gov/privacy



 Office:                     Office of Trade/RR                   Title:   Paperwork Reduction Act
                                                                           Clearance Officer
 Phone:                     (b) (6), (b) (7)(C)                   Email:   (b) (6), (b) (7)(C)

                                       SPECIFIC IC/Forms PTA QUESTIONS

      1. Purpose of the Information Collection or Form
      a. Describe the purpose of the information collection or form. Please provide a
         general description of the project and its purpose, including how it supports the DHS
         mission, in a way a non-technical person could understand (you may use
         information from the Supporting Statement).
         If this is an updated PTA, please specifically describe what changes or upgrades are
         triggering the update to this PTA.
 U.S. Customs and Border Protection (CBP) has a responsibility to balance trade and travel
 while managing threats to the United States posed by people or cargo entering or exiting
 the United States. When a nonimmigrant alien applies for a visa to travel to the United
 States, the validity period of their visa can vary considerably depending on their home
 country. Some visas remain valid for extended periods of up to ten years. Visas from
 countries with a longer validity period do not enable the U.S. Government to receive
 regular updated biographic information or other pertinent information from repeat
 visitors who travel to the United States multiple times over the life-span of a visa. While
 longer length visas allow travel to the United States with greater ease, they do not
 inherently allow the United States to receive updated information over the life-span of the
 visa.
 Given these concerns and considerations, the Department of Homeland Security (DHS) has
 developed the Electronic Visa Update System (“EVUS”), which provides a mechanism
 through which information updates can be obtained from nonimmigrant aliens who hold
 a passport issued by an identified country containing a U.S. nonimmigrant visa of a
 designated category. By requiring enrollment in EVUS as well as the requirement to
 update biographic and travel information, CBP is increasing the chances of identifying
 people who may pose a threat to the United States.
 The implementation of EVUS will maintain greater security as it will allow the United
 States to receive updated traveler information over the life-span of the visa instead of only
 at the application process.
 PTA Update: Collection of Social Media Identifiers
    DHS/CBP is expanding the EVUS application to match the previously approved
 Electronic System for Travel Authorization (ESTA) application and request social media
 identifiers from all EVUS applicants. DHS/CBP will use social media identifiers to conduct
Privacy Threshold Analysis – IC/Form                                                   Version number: 04-2016
                                                   Page 3 of 17

                                                                                                 USCBP000025
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 27 of 193
                                                                                             Privacy Office
                                                                       U.S. Department of Homeland Security
                                                                                     Washington, DC 20528
                                                                              202- (b) (7)(E) @hq.dhs.gov
                                                                                      www.dhs.gov/privacy



 screening, vetting, and law enforcement checks of EVUS applicants using publicly available
 information on social media. Terrorist groups, including the Islamic State of Iraq and the
 Levant (ISIL), al-Qa’ida, and al-Qa’ida’s affiliates actively use open media (social media,
 specifically) to disseminate official messaging, recruit potential members, and convince
 potential supporters to mobilize to violence. Adding such a question to the EVUS
 application will provide DHS with greater opportunities to inform a determination of
 eligibility for travel to the United States.
    While this field is optional, all information submitted may be used for national security
 and law enforcement vetting purposes, and for EVUS eligibility determinations. Should an
 individual choose to provide his or her social media identifier(s),        (b) (7)(E)
                                       (b) (7)(E)
                   (b) (7)(E)           DHS/CBP Officers already use publicly available
 information, including social media information, as part of the existing EVUS screening
 and vetting processes. Under no circumstance will DHS/CBP violate any social media
 privacy settings in the processing of EVUS applications.
    As with the collection of social media identifiers on the ESTA application, due to the
 novel privacy risks surrounding this information collection, the DHS/CBP will employ
 additional privacy risk mitigation strategies to evaluate this information collection:
        (b) (7)(E), (b) (5)




      DHS/CBP will memorialize these requirements in an updated EVUS PIA and SORN.


    b. List the DHS (or component) authorities to collect, store, and use this information.
       If this information will be stored and used by a specific DHS component, list the
       component-specific authorities.
 EVUS data collection falls under authorities provided to DHS by the Immigration and
 Nationality Act (INA). Specifically, entry and admission authorities.




Privacy Threshold Analysis – IC/Form                                           Version number: 04-2016
                                          Page 4 of 17

                                                                                         USCBP000026
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 28 of 193
                                                                                            Privacy Office
                                                                      U.S. Department of Homeland Security
                                                                                    Washington, DC 20528
                                                                             202 (b) (7)(E) @hq.dhs.gov
                                                                                     www.dhs.gov/privacy



 INA § 214(a)(1) specifically authorizes DHS to prescribe by regulation the conditions for
 an alien’s admission and additionally, aliens’ entry into the United States may be limited
 and conditioned by DHS under INA § 215(a)(1).

 Section 214(a)(1) of the INA provides that “[t]he admission to the United States of any
 alien as a nonimmigrant shall be for such time and under such conditions as the Attorney
 General may by regulations prescribe….”

 An applicant for admission has the burden to prove he or she is clearly and beyond doubt
 entitled to be admitted and is not inadmissible under section 212 of the INA. INA §§
 240(c)(2), 291; 8 C.F.R. § 235.1(f)(1). Immigration officers determine whether any
 grounds of inadmissibility apply at the time an alien is inspected. 8 C.F.R. § 235.1(a),
 (f)(1). Moreover, an officer has the authority to require an alien to state under oath any
 information sought by an immigration officer regarding the purposes and intentions of
 the alien in seeking admission, including the alien’s intended length of stay, intent to
 remain permanently, and potential grounds of inadmissibility. INA § 235(a)(5).

 INA § 215(a)(1) states “[u]nless otherwise ordered by the President, it shall be unlawful
 for any alien to depart from or enter or attempt to depart from or enter the United States
 except under such reasonable rules, regulations, and orders, and subject to such
 limitations and exceptions as the President may prescribe.” INA § 215(a)(1) (emphasis
 added). Subsequently, the President assigned his functions under INA § 215 with respect
 to aliens to the Secretary of Homeland Security. Exec. Order No. 13323, 69 Fed. Reg. 241
 (Dec. 30, 2003). INA § 215(a)(2) prohibits the transport from or into the United States of
 individuals for which there is “knowledge or reasonable cause to believe that the
 departure or entry of such other person is forbidden” by INA § 215. INA § 215(a)(1)
 provides a basis for denial of entry, provided that restrictions “meet the test of
 reasonableness.” Immigration Laws and Iranian Students, 4A Op. Off. Legal Counsel 133,
 140 (1979). Together, INA § 215(a) and DOS visa revocation authorities under INA §
 221(i) may permit the Government to require EVUS compliance in advance of travel.




      2. Describe the IC/Form




Privacy Threshold Analysis – IC/Form                                          Version number: 04-2016
                                          Page 5 of 17

                                                                                        USCBP000027
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 29 of 193
                                                                                                                                        Privacy Office
                                                                                                                  U.S. Department of Homeland Security
                                                                                                                                Washington, DC 20528
                                                                                                                         202- (b) (7)(E) @hq.dhs.gov
                                                                                                                                 www.dhs.gov/privacy



       a. Does this form collect any                               ☒ Yes
          Personally Identifiable                                  ☐ No
          Information” (PII1)?
       b. From which type(s) of                                    ☒ Members of the public
          individuals does this form                                         ☐ U.S. citizens or lawful permanent
          collect information?                                               residents
          (Check all that apply.)                                            ☒ Non-U.S. Persons.
                                                                   ☐ DHS Employees
                                                                   ☐ DHS Contractors
                                                                   ☐ Other federal employees or contractors.
       c. Who will complete and                                    ☒ The record subject of the form (e.g., the
          submit this form? (Check                                individual applicant).
          all that apply.)                                         ☐ Legal Representative (preparer, attorney,
                                                                  etc.).
                                                                   ☐ Business entity.
                                                                           If a business entity, is the only
                                                                           information collected business contact
                                                                           information?
                                                                                     ☐ Yes
                                                                                                ☐ No
                                                                   ☐ Law enforcement.
                                                                   ☐ DHS employee or contractor.
                                                                   ☒ Other individual/entity/organization that is
                                                                  NOT the record subject. Please describe.
                                                                  The application allows for third parties to submit
                                                                  an EVUS enrollment on behalf of an applicant (e.g.
                                                                  travel agencies, family member)

       d. How do individuals                                       ☐ Paper.
          complete the form? Check                                 ☐ Electronic. (ex: fillable PDF)
          all that apply.                                          ☒ Online web form. (available and submitted via
                                                                  the internet)

1
  Personally identifiable information means any information that permits the identity of an individual to be directly or indirectly inferred, including
any other information which is linked or linkable to that individual regardless of whether the individual is a U.S. citizen, lawful permanent resident,
visitor to the U.S., or employee or contractor to the Department.

Privacy Threshold Analysis – IC/Form                                                                                      Version number: 04-2016
                                                                    Page 6 of 17

                                                                                                                                     USCBP000028
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 30 of 193
                                                                                                               Privacy Office
                                                                                         U.S. Department of Homeland Security
                                                                                                       Washington, DC 20528
                                                                                                202 (b) (7)(E) @hq.dhs.gov
                                                                                                        www.dhs.gov/privacy



                                              Provide link:
                                              www.EVUS.gov
       e. What information will DHS collect on the form? List all PII data elements on the
          form. If the form will collect information from more than one type of individual,
          please break down list of data elements collected by type of individual.
    As described in the previously issued PIA and SORN for EVUS, all foreign nationals of
    designated countries in possession of B1/B2, B1 or B2 visas with a ten year validity, will
    be required to submit the following information to EVUS:
               Name (English and Native Language)
               Date of Birth
               Other Name or Aliases (English and Native Language)
               Gender
               Travel Document Type
               Primary Passport Number – Current, unexpired passport
               Passport Number That Holds Visa
               Passport Country/Citizenship
               Passport Issuance Date
               Passport Expiration Date
               National ID Number
               Visa Foil2 Number
               City of Birth
               Country of Birth
               Country of Residence
               Parents Name (English and Native Language)
               Other Citizenship
               Home Address (English and Native Language)
               Home Telephone
               Cell Phone
               Work Telephone
               Primary Email
               Secondary Email
               Employer Name (English and Native Language)


2
  The term “visa foil” refers to the actual physical visa that is affixed into a person’s passport. It is the same as a
visa number.

Privacy Threshold Analysis – IC/Form                                                             Version number: 04-2016
                                                      Page 7 of 17

                                                                                                           USCBP000029
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 31 of 193
                                                                                                    Privacy Office
                                                                              U.S. Department of Homeland Security
                                                                                            Washington, DC 20528
                                                                                     202- (b) (7)(E) hq.dhs.gov
                                                                                             www.dhs.gov/privacy



               Employee Address
               Employer City
               Employer State/Province/Region
               Employer Country
               Address While in the United States
               U.S. POC Name
               U.S. POC Address
               U.S. POC Phone Number
               Emergency POC Name
               Emergency POC Phone Number
               Emergency POC Email
               IP Address

 PTA update:

 CBP is submitting this PTA because DHS/CBP seek to add social media identifiers to the
 EVUS application to match the same social media collections previously approved for the
 Electronic System for Travel Authorization (ESTA) application. DHS/CBP seeks to add
 the following information to the EVUS application:

               Social media identifiers, such as username(s) and platforms used;
               Publicly available information from social media Web sites or platforms



      f. Does this form collect Social Security number (SSN) or other element that is
         stand-alone Sensitive Personally Identifiable Information (SPII)? Check all that
         apply.
      ☐ Social Security number                               ☐ DHS Electronic Data Interchange
      ☐ Alien Number (A-Number)                              Personal Identifier (EDIPI)
      ☐ Tax Identification Number                            ☒ Social Media Handle/ID
      ☒ Visa Number                                          ☐ Known Traveler Number
      ☒ Passport Number                                      ☐ Trusted Traveler Number (Global
      ☐ Bank Account, Credit Card, or other                  Entry, Pre-Check, etc.)
      financial account number                               ☐ Driver’s License Number
      ☐ Other. Please list: National ID                      ☐ Biometrics

Privacy Threshold Analysis – IC/Form                                                  Version number: 04-2016
                                              Page 8 of 17

                                                                                                USCBP000030
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 32 of 193
                                                                                                  Privacy Office
                                                                            U.S. Department of Homeland Security
                                                                                          Washington, DC 20528
                                                                                   202 (b) (7)(E) @hq.dhs.gov
                                                                                           www.dhs.gov/privacy




    g. List the specific authority to collect SSN or these other SPII elements.
 See above authorities in 1b.

     h. How will this information be used? What is the purpose of the collection?
        Describe why this collection of SPII is the minimum amount of information
        necessary to accomplish the purpose of the program.
 The information collected is used to assess               (b) (7)(E)
   (b) (7)(E) The timely and accurate capture of data, enables visa validation and helps
 ensure alien compliance with United States law. DHS will use the information collected
 through EVUS to determine whether (b) (7)(E)
                      (b) (7)(E)                        Specifically, EVUS will vet non-
 immigrant applicants who wish to travel to the United States for         (b) (7)(E)
                                       (b) (7)(E)

 Specifically regarding the collection of social media identifiers, adding social media data
 will enhance the existing process, and provide DHS/CBP greater clarity and visibility to
                   (b) (7)(E)                   by providing an additional tool set which
 DHS/CBP may use to make better informed eligibility determinations. DHS/CBP's
 collection of a subject's social media identifiers adds              (b) (7)(E)
                                          (b) (7)(E)

      i.   Are individuals                 ☒ Yes. There is a security notification that user must
           provided notice at the          agree to prior to proceeding with the enrollment.
           time of collection by           There are also FAQs and a link to the Privacy Act
           DHS (Does the records           Statement.
           subject have notice of          ☐ No.
           the collection or is
           form filled out by
           third party)?



      3. How will DHS store the IC/form responses?
      a. How will DHS store        ☐ Paper. Please describe.
         the original,                Click here to enter text.
         completed IC/forms?       ☒ Electronic. All EVUS records are stored in the EVUS
                                           information technology system, which is part of the E-

Privacy Threshold Analysis – IC/Form                                                Version number: 04-2016
                                                Page 9 of 17

                                                                                              USCBP000031
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 33 of 193
                                                                                                                                     Privacy Office
                                                                                                               U.S. Department of Homeland Security
                                                                                                                             Washington, DC 20528
                                                                                                                      202- (b) (7)(E) @hq.dhs.gov
                                                                                                                              www.dhs.gov/privacy



                                                          Business accreditation boundary. All EVUS
                                                          information is also replicated into the Automated
                                                          Targeting System (ATS) and used for vetting, law
                                                          enforcement, and national security purposes.
                                                          ☐ Scanned forms (completed forms are scanned into
                                                          an electronic repository). Please describe the
                                                          electronic repository.
                                                              Click here to enter text.

       b. If electronic, how                              ☐ Manually (data elements manually entered). Please
          does DHS input the                              describe.
          responses into the IT                              Click here to enter text.
          system?                                         ☒ Automatically. Please describe.
                                                             The traveler enters biographic and travel
                                                             information into the public facing website which is
                                                             stored within the EVUS system.

       c. How would a user                                ☒ By a unique identifier.3 Please describe. If
          search the                                      information is retrieved by personal identifier, please
          information                                     submit a Privacy Act Statement with this PTA.
          submitted on the                                    There are two types of users. The public can
          forms, i.e., how is the                             access their application information by entering
          information                                         either their enrollment number with their
          retrieved?                                          passport number, visa foil number (visa foil refers
                                                              to the actual physical visa that is affixed into a
                                                              person’s passport) and date of birth or with their
                                                              passport number, visa foil number, date of birth,
                                                              surname, first name and country of citizenship.
                                                              DHS users can access information with a single
                                                              biographic element or combination of data
                                                              elements (i. e. passport name, first and last name,
                                                              foil number).
                                                              The privacy statement can be accessed on the
                                                              EVUS web page through this link:

3
  Generally, a unique identifier is considered any type of “personally identifiable information,” meaning any information that permits the identity
of an individual to be directly or indirectly inferred, including any other information which is linked or linkable to that individual regardless of
whether the individual is a U.S. citizen, lawful permanent resident, visitor to the U.S., or employee or contractor to the Department.

Privacy Threshold Analysis – IC/Form                                                                                    Version number: 04-2016
                                                                  Page 10 of 17

                                                                                                                                  USCBP000032
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 34 of 193
                                                                                                  Privacy Office
                                                                            U.S. Department of Homeland Security
                                                                                          Washington, DC 20528
                                                                                   202 (b) (7)(E) @hq.dhs.gov
                                                                                           www.dhs.gov/privacy



                                               https://www.evus.gov/, and clicking on the
                                               Privacy Act Statement at the bottom.
                                           ☐ By a non-personal identifier. Please describe.
                                               Click here to enter text.
      d. What is the records           Enrollment information submitted to EVUS generally
         retention                     expires and is deemed “inactive” two years after the
         schedule(s)? Include          initial submission of information by the enrollee. In the
                                       event that a traveler's passport remains valid for less
         the records schedule
                                       than two years from the date of the EVUS notification of
         number.                       compliance, the EVUS enrollment will expire
                                       concurrently with the passport. Information in EVUS will
                                       be retained for one year after the EVUS travel enrollment
                                       expires. After this period, the inactive account
                                       information will be purged from online access and
                                       archived for 12 years. At any time during the 15-year
                                       retention period (generally 3 years active, 12 years
                                       archived) CBP will              (b) (7)(E)
                                                               (b) (7)(E)
                                                 (b) (7)(E)             including EVUS
                                       enrollment attempts that are unsuccessful, which will
                                       remain accessible for (b) (7)(E)
                                                         (b) (7)(E)                  NARA
                                       guidelines for retention and archiving of data will apply
                                       to EVUS (b) (5)
                                                                                                .
                                       Records replicated on the unclassified and classified
                                       networks will follow the same retention schedule.

                                       Payment information is not stored in EVUS, but is
                                       forwarded to Pay.gov and stored in CBP's financial
                                       processing system, CDCDS, pursuant to the DHS/CBP-
                                       018, CDCDS system of records notice.

                                       When a traveler's EVUS data is used for purposes of
                                       processing his or her application for admission to the
                                       United States, the EVUS data will be used to create a
                                       corresponding admission record in the DHS/CBP-016
                                       Non-Immigrant Information System (NIIS) (March 13,
                                       2015, 80 FR 13398). This corresponding admission
                                       record will be retained in accordance with the NIIS
                                       retention schedule, which is 75 years.

Privacy Threshold Analysis – IC/Form                                                Version number: 04-2016
                                               Page 11 of 17

                                                                                              USCBP000033
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 35 of 193
                                                                                              Privacy Office
                                                                        U.S. Department of Homeland Security
                                                                                      Washington, DC 20528
                                                                               202 (b) (7)(E) @hq.dhs.gov
                                                                                       www.dhs.gov/privacy



      e. How do you ensure            The system automatically purges records based on
         that records are             retention dates.
         disposed of or deleted
         in accordance with
         the retention
         schedule?
      f. Is any of this information shared outside of the original program/office? If yes,
         describe where (other offices or DHS components or external entities) and why.
         What are the authorities of the receiving party?
      ☒ Yes, information is shared with other DHS components or offices. Please
      describe.

 Consistent with DHS’s information sharing mission, information stored in EVUS may be
 shared with other DHS components that have a need to know of the information to carry
 out their national security, law enforcement, immigration, intelligence, or other
 homeland security functions.

      ☒ Yes, information is shared external to DHS with other federal agencies, state/local
      partners, international partners, or non-governmental entities. Please describe.

 Information stored in EVUS may also be shared with other Federal security and
 counterterrorism agencies, as well as on a case-by-case basis to appropriate state, local,
 tribal, territorial, foreign, or international government agencies. DHS completes an
 information sharing and access agreement with Federal partners to establish the terms
 and conditions of the sharing, including documenting the need to know, authorized users
 and uses, and the privacy protections for the data.

      ☐ No. Information on this form is not shared outside of the collecting office.




Privacy Threshold Analysis – IC/Form                                            Version number: 04-2016
                                           Page 12 of 17

                                                                                          USCBP000034
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 36 of 193
                                                                                        Privacy Office
                                                                  U.S. Department of Homeland Security
                                                                                Washington, DC 20528
                                                                         202 (b) (7)(E) @hq.dhs.gov
                                                                                 www.dhs.gov/privacy



        Please include a copy of the referenced form and Privacy Act Statement (if
                       applicable) with this PTA upon submission.




Privacy Threshold Analysis – IC/Form                                      Version number: 04-2016
                                        Page 13 of 17

                                                                                    USCBP000035
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 37 of 193
                                                                                                 Privacy Office
                                                                           U.S. Department of Homeland Security
                                                                                         Washington, DC 20528
                                                                                  202 (b) (7)(E) @hq.dhs.gov
                                                                                          www.dhs.gov/privacy



                                       PRIVACY THRESHOLD REVIEW

                       (TO BE COMPLETED BY COMPONENT PRIVACY OFFICE)

 Component Privacy Office Reviewer:             (b) (6), (b) (7)(C)

 Date submitted to component Privacy            March 7, 2017
 Office:
 Date submitted to DHS Privacy Office:          March 9, 2017

 Have you approved a Privacy Act                    ☒ Yes. Please include it with this PTA
 Statement for this form? (Only                     submission.
 applicable if you have received a                  ☐ No. Please describe why not.
 waiver from the DHS Chief Privacy                     Click here to enter text.
 Officer to approve component Privacy
 Act Statements.)

 Component Privacy Office Recommendation:
 Please include recommendation below, including what existing privacy compliance
 documentation is available or new privacy compliance documentation is needed.
 (b) (5)




Privacy Threshold Analysis – IC/Form                                               Version number: 04-2016
                                               Page 14 of 17

                                                                                             USCBP000036
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 38 of 193
                                                                                                     Privacy Office
                                                                               U.S. Department of Homeland Security
                                                                                             Washington, DC 20528
                                                                                      202- (b) (7)(E) @hq.dhs.gov
                                                                                              www.dhs.gov/privacy



                                       PRIVACY THRESHOLD ADJUDICATION

                          (TO BE COMPLETED BY THE DHS PRIVACY OFFICE)

 DHS Privacy Office Reviewer:                        (b) (6), (b) (7)(C)

 PCTS Workflow Number:                                (b) (7)(E)
 Date approved by DHS Privacy Office:                 March 14, 2017
 PTA Expiration Date                                  March 14, 2018

                                                  DESIGNATION

 Privacy Sensitive IC or                Yes If “no” PTA adjudication is complete.
 Form:
 Determination:                         ☐ PTA sufficient at this time.
                                        ☐ Privacy compliance documentation determination in
                                        progress.
                                        ☐ New information sharing arrangement is required.
                                        ☐ DHS Policy for Computer-Readable Extracts Containing SPII
                                        applies.
                                        ☒ Privacy Act Statement required.
                                        ☒ Privacy Impact Assessment (PIA) required.
                                        ☒ System of Records Notice (SORN) required.
                                        ☐ Specialized training required.
                                        ☐ Other. Click here to enter text.

 DHS IC/Forms Review:                   Choose an item.

 Date IC/Form Approved Click here to enter a date.
 by PRIV:
 IC/Form PCTS Number: Click here to enter text.
 Privacy Act     e(3) statement not required.
 Statement:      Previously approved PAS for EVUS still valid.
 PTA:            No system PTA required.
                 Click here to enter text.
 PIA:            PIA update is required.


Privacy Threshold Analysis – IC/Form                                                   Version number: 04-2016
                                                      Page 15 of 17

                                                                                                 USCBP000037
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 39 of 193
                                                                                           Privacy Office
                                                                     U.S. Department of Homeland Security
                                                                                   Washington, DC 20528
                                                                            202 (b) (7)(E) @hq.dhs.gov
                                                                                    www.dhs.gov/privacy



                    If covered by existing PIA, please list: Click here to enter text.
                    If a PIA update is required, please list: DHS/CBP/PIA-033 Electronic Visa
                    Update System (EVUS)
 SORN:              SORN update is required.
                    If covered by existing SORN, please list: Click here to enter text.
                    If a SORN update is required, please list: DHS/CBP-022 Electronic Visa
                    Update System (EVUS) System of Records, September 1, 2016, 81 FR
                    60371
 DHS Privacy Office Comments:
 Please describe rationale for privacy compliance determination above.
 CBP is submitting this Forms-PTA to discuss Electronic Visa Update System (EVUS).
 CBP is expanding the EVUS application to match the previously approved Electronic
 System for Travel Authorization (ESTA) application and request social media
 identifiers from all EVUS applicants. CBP will use social media identifiers to conduct
 screening, vetting, and law enforcement checks of EVUS applicants using publicly
 available information on social media.

 This field is optional on the application, but the information offered may be used for
 national security and law enforcement vetting purposes, and for EVUS eligibility
 determinations. CBP Officers already use publicly available information, including
 social media information, as part of the existing EVUS screening and vetting
 processes. CBP will abide by all social media privacy settings in the processing of
 EVUS applications.

 The specific questions CBP wishes to add
    Social media identifiers, such as username(s) and platforms used; and
    Publicly available information from social media Web sites or platforms.

 The DHS Privacy Office finds that the EVUS initiative is privacy-sensitive requiring
 both PIA and SORN coverage. Both a PIA Update and an updated SORN to the
 following artifacts is required.

          DHS/CBP/PIA-033 Electronic Visa Update System (EVUS)
          DHS/CBP-022 Electronic Visa Update System (EVUS) System of Records




Privacy Threshold Analysis – IC/Form                                         Version number: 04-2016
                                         Page 16 of 17

                                                                                       USCBP000038
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 40 of 193
                                                                                   Privacy Office
                                                             U.S. Department of Homeland Security
                                                                           Washington, DC 20528
                                                                    202 (b) (7)(E) @hq.dhs.gov
                                                                            www.dhs.gov/privacy



 Please note, the PIA Update must be signed by the Chief Privacy Officer and the
 updated SORN must clear OMB and be published in the Federal Registrar before the
 social media questions can be put into operation.




Privacy Threshold Analysis – IC/Form                                 Version number: 04-2016
                                       Page 17 of 17

                                                                               USCBP000039
             Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 41 of 193
                                                                                                        Privacy Office
                                                                                   U S Department of Homeland Security
                                                                                                 Washington, DC 20528
                                                                                            202 (b) (7)(E)@dhs gov
                                                                                                  www dhs gov/privacy

                                                                                Privacy Threshold Analysis
                                                                                  Version number: 01-2014
                                                                                               Page 1 of 10


                                PRIVACY THRESHOLD ANALYSIS (PTA)

                                 This form is used to determine whether
                                a Privacy Impact Assessment is required.



    Please use the attached form to determine whether a Privacy Impact Assessment (PIA) is required under
    the E-Government Act of 2002 and the Homeland Security Act of 2002.

    Please complete this form and send it to your component Privacy Office. If you do not have a component
    Privacy Office, please send the PTA to the DHS Privacy Office:

                                     Senior Director, Privacy Compliance
                                             The Privacy Office
                                    U.S. Department of Homeland Security
                                           Washington, DC 20528
                                             Tel: 202 (b) (7)(E)


                                          (b) (7)(E)@hq.dhs.gov



    Upon receipt from your component Privacy Office, the DHS Privacy Office will review this form. If a
    PIA is required, the DHS Privacy Office will send you a copy of the Official Privacy Impact Assessment
    Guide and accompanying Template to complete and return.

    A copy of the Guide and Template is available on the DHS Privacy Office website,
    www.dhs.gov/privacy, on DHSConnect and directly from the DHS Privacy Office via email:
(b) (7)(E)
         @hq.dhs.gov, phone: 202- (b) (7)(E)




                                                                                                    USCBP000048
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 42 of 193
                                                                                                       Privacy Office
                                                                                  U S Department of Homeland Security
                                                                                               Washington, DC 20528
                                                                                           202- (b) (7)(E) @dhs gov
                                                                                                 www dhs gov/privacy

                                                                              Privacy Threshold Analysis
                                                                                Version number: 01-2014
                                                                                             Page 2 of 10

                            PRIVACY THRESHOLD ANALYSIS (PTA)

                                      SUMMARY INFORMATION
Project or                                 (b) (7)(E)            - Pilot Evaluation
Program Name:
                     Customs and Border Protection      Office or
Component:                                                                    OFO (b) (7)(E)
                     (CBP)                              Program:
Xacta FISMA                                             Xacta FISMA
Name (if             Click here to enter text.          Number (if            Click here to enter text.
applicable):                                            applicable):
                                                        Project or
Type of Project or
                     Pilot                              program               Pilot
Program:
                                                        status:
Date first           November 5, 2016                   Pilot launch          March 13, 2017
developed:                                              date:
Date of last PTA     N/A                                                      December 31, 2017
                                                        Pilot end date:
update
                                                        ATO
ATO Status (if       Choose an item.                                          Click here to enter a date.
                                                        expiration date
applicable)
                                                        (if applicable):

                               PROJECT OR PROGRAM MANAGER
Name:                (b) (6), (b) (7)(C)

Office:              OFO                                Title:               Director
                     (b) (6), (b) (7)(C)                                    (b) (6), (b) (7)(C)
Phone:                                                  Email:                                 @cbp.dhs.gov

          INFORMATION SYSTEM SECURITY OFFICER (ISSO) (IF APPLICABLE)
Name:                (b) (7)(E), (b) (6)
                     (b) (6), (b) (7)(C)                                    (b) (6), (b) (7)(C)@associates.dhs.gov
Phone:                                                  Email:




                                                                                                   USCBP000049
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 43 of 193
                                                                                                    Privacy Office
                                                                               U S Department of Homeland Security
                                                                                            Washington, DC 20528
                                                                                        202 (b) (7)(E) @dhs gov
                                                                                              www dhs gov/privacy

                                                                             Privacy Threshold Analysis
                                                                               Version number: 01-2014
                                                                                            Page 3 of 10

                                    SPECIFIC PTA QUESTIONS

     1. Reason for submitting the PTA: New PTA
 U.S. Customs and Border Protection (CBP) is responsible for securing the borders of the United States
 while facilitating legitimate travel and trade to and from the same. CBP is entering into a testing and
                        (b) (4), (b) (7)(E)
 evaluation pilot with                    to test and evaluate their    (b) (7)(E)                  This
 pilot will assess the (b) (5), (b) (7)(E)

                        .                                (b) (7)(E)                                      already
 in use by CBP (and across DHS).
 CBP currently uses publicly available social media information – consistent with previously approved
 Social Media Operational Use Templates (SMOUTs) – to conduct social media analysis in support of its
 border security mission. In particular, one of CBP’s approved SMOUTs permits CBP to use (b) (7)(E)
      (b) (7)(E)         to conduct thorough social media research in accordance with the terms of use of
 various social media platforms and providers. In all cases involved in this pilot, CBP will only access
 publicly available information in accordance with the privacy policies of the underlying social media or
 open source platforms analyzed. This means that all searches will be conducted        (b) (7)(E)
                                          (b) (7)(E)
 Analysis during this testing and evaluation pilot will be focused primarily on (b) (7)(E) However,
 research using publicly available information may be conducted (b) (7)(E) pursuant to CBP’s law
 enforcement authorities as deemed necessary to support CBP operations. As a pilot, this study will be
 fluid and allow for a range of information to be researched related to CBP’s mission.




                          (b) (7)(E)
     2. Does this system employ any of the
                                                         Closed Circuit Television (CCTV)
        following technologies:
                                                         Social Media

(b) (7)(E) is also used by S&T for its various social media pilots, including the ESTA Social Media
Vetting Pilot.


                               (b) (7)(E)
                                                                                                USCBP000050
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 44 of 193
                                                                                                                             Privacy Office
                                                                                                        U S Department of Homeland Security
                                                                                                                     Washington, DC 20528
                                                                                                                 202 (b) (7)(E) @dhs gov
                                                                                                                       www dhs gov/privacy

                                                                                                    Privacy Threshold Analysis
                                                                                                      Version number: 01-2014
                                                                                                                   Page 4 of 10

    If you are using any of these technologies and
                                                                           Web portal3 (e.g., SharePoint)
    want coverage under the respective PIA for that
    technology please stop here and contact the DHS                        Contact Lists
    Privacy Office for further guidance.
                                                                           None of these


                                                                          This program does not collect any personally
                                                                      identifiable information4
                                                                           Members of the public
        3. From whom does the Project or
           Program collect, maintain, use, or                              DHS employees/contractors (list components):
           disseminate information?                                        Contractors working on behalf of DHS
           Please check all that apply.
                                                                           Employees of other federal agencies




        4. What specific information about individuals is collected, generated or retained?

    Information collected from DHS employees/contractors (CBP only) and contractors working on behalf of
    DHS will consist of email addresses (their work email address and/or a Gmail address) and log-in
    information to the     (b) (7)(E)
    Publicly available information regarding subjects of interest to this pilot study may include (b) (7)(E)

    Such information may be collected during the course of the pilot in support of the CBP border security
    mission. Any derogatory information collected from social media and deemed operationally necessary
    will be stored in the ATS Targeting Framework (ATS-TF) pursuant to existing data retention policy and
    the approved SMOUT.

    Further examples of elements of publicly available PII that may be collected during this pilot, if available,
    include:

1
  Informational and collaboration-based portals in operation at DHS and its components that collect, use, maintain, and share
limited personally identifiable information (PII) about individuals who are “members” of the portal or “potential members” who
seek to gain access to the portal.
2
  DHS defines personal information as “Personally Identifiable Information” or PII, which is any information that permits the
identity of an individual to be directly or indirectly inferred, including any information that is linked or linkable to that individual,
regardless of whether the individual is a U.S. citizen, lawful permanent resident, visitor to the U.S., or employee or contractor to
the Department. “Sensitive PII” is PII, which if lost, compromised, or disclosed without authorization, could result in substantial
harm, embarrassment, inconvenience, or unfairness to an individual. For the purposes of this PTA, SPII and PII are treated the
same.




                                                                                                                         USCBP000051
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 45 of 193
                                                                                                      Privacy Office
                                                                                 U S Department of Homeland Security
                                                                                              Washington, DC 20528
                                                                                          202 (b) (7)(E) @dhs gov
                                                                                                www dhs gov/privacy

                                                                              Privacy Threshold Analysis
                                                                                Version number: 01-2014
                                                                                             Page 5 of 10


(b) (7)(E)




Data collected from publicly available social media is covered under ATS:

    1. DHS/CBP/PIA-006(b) Automated Targeting System (ATS) Update, June 1, 2012. Per the ATS
       PIA, ATS maintains the official record “for certain law enforcement and/or intelligence data,
       reports, and projects developed by CBP analysts that may include public source information;”

    2. DHS/CBP-006 - Automated Targeting System May 22, 2012, 77 FR 30297. Categories of
       records includes “Operational and analytical reports and/or projects developed that may include
       public source information and/or classified information obtained by users/analysts for reference
       or incorporation into the report or project.”

                                                         No. Please continue to next question.
    4(a) Does the project, program, or system
                                                         Yes. If yes, please list all personal identifiers
    retrieve information by personal identifier?
                                                     used:
    4(b) Does the project, program, or system            No.
    use Social Security Numbers (SSN)?                   Yes.
    4(c) If yes, please provide the specific legal
    basis and purpose for the collection of          Click here to enter text.
    SSNs:
    4(d) If yes, please describe the uses of the
    SSNs within the project, program, or             Click here to enter text.
    system:
    4(e) If this project, program, or system is
                                                         No. Please continue to next question.
    an information technology/system, does it
    relate solely to infrastructure?                     Yes. If a log kept of communication traffic,
                                                     please answer the following question.
For example, is the system a Local Area Network
(LAN) or Wide Area Network (WAN)?




                                                                                                  USCBP000052
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 46 of 193
                                                                                                                            Privacy Office
                                                                                                       U S Department of Homeland Security
                                                                                                                    Washington, DC 20528
                                                                                                                202 (b) (7)(E) @dhs gov
                                                                                                                      www dhs gov/privacy

                                                                                                    Privacy Threshold Analysis
                                                                                                      Version number: 01-2014
                                                                                                                   Page 6 of 10

        4(f) If header or payload data5 is stored in the communication traffic log, please detail the data
        elements stored.
    Click here to enter text.




                                                                           No.
       5. Does this project, program, or system
          connect, receive, or share PII with any                          Yes. If yes, please list:
          other DHS programs or systems4?
                                                                     Any identified PII or potentially derogatory
                                                                     information will be stored within ATS-TF.
       6. Does this project, program, or system
                                                                           No.
          connect, receive, or share PII with any
          external (non-DHS) partners or                                   Yes. If yes, please list:
          systems?

       6(a) Is this external sharing pursuant to
           new or existing information sharing
           access agreement (MOU, MOA, LOI,                          N/A
           etc.)?

                                                                           No.
       7. Does the project, program, or system
          provide role-based training for                               Yes. If yes, please list: (b) (4), (b) (7)(E)
          personnel who have access in addition                      documentation on the use of the     (b) (7)(E)
          to annual privacy training required of                     (b) (7)(E)
          all DHS personnel?



       8. Per NIST SP 800-53 Rev. 4, Appendix
          J, does the project, program, or system
                                                                          Yes. In what format is the accounting
          maintain an accounting of disclosures
          of PII to individuals/agencies who have                    maintained: DHS 191 Form which will be provided
          requested access to their PII?                             to the CBP Privacy and Diversity Office should any
                                                                     information from ATS-TF be disclosed.


3
  When data is sent over the Internet, each unit transmitted includes both header information and the actual data being sent. The
header identifies the source and destination of the packet, while the actual data is referred to as the payload. Because header
information, or overhead data, is only used in the transmission process, it is stripped from the packet when it reaches its destination.
Therefore, the payload is the only data received by the destination system.
4
  PII may be shared, received, or connected to other DHS systems directly, automatically, or by manual processes. Often, these
systems are listed as “interconnected systems” in Xacta.




                                                                                                                        USCBP000053
         Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 47 of 193
                                                                                                                  Privacy Office
                                                                                             U S Department of Homeland Security
                                                                                                          Washington, DC 20528
                                                                                                      202 (b) (7)(E) @dhs gov
                                                                                                            www dhs gov/privacy

                                                                                          Privacy Threshold Analysis
                                                                                            Version number: 01-2014
                                                                                                         Page 7 of 10

        9. Is there a FIPS 199 determination?6
                                                                    Unknown.
                                                                    No.
                                                                   Yes. Please indicate the determinations for each
                                                               of the following:

                                                               Confidentiality:
                                                                 Low      Moderate             High         Undefined

                                                               Integrity:
                                                                  Low         Moderate         High         Undefined

                                                               Availability:
                                                                 Low       Moderate            High         Undefined




                                      PRIVACY THRESHOLD REVIEW

                          (TO BE COMPLETED BY COMPONENT PRIVACY OFFICE)
                                                        (b) (6), (b) (7)(C)
    Component Privacy Office Reviewer:
    Date submitted to Component Privacy
                                                        March 13, 2017
    Office:
    Date submitted to DHS Privacy Office:               March 14, 2017
    Component Privacy Office Recommendation:
    Please include recommendation below, including what new privacy compliance documentation is needed.
    (b) (5), (b) (7)(E)                                      (b) (7)(E)


                                                                                    (b) (7)(E)
                                                                                           (b) (7)( )
                                               (b) (7)(E)
6 FIPS 199 is the Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal
Information and Information Systems and is used to establish security categories of information systems.




                                                                                                              USCBP000054
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 48 of 193
                                                                                 Privacy Office
                                                            U S Department of Homeland Security
                                                                         Washington, DC 20528
                                                                     202 (b) (7)(E) @dhs gov
                                                                           www dhs gov/privacy

                                                          Privacy Threshold Analysis
                                                            Version number: 01-2014
                                                                         Page 8 of 10
(b) (5), (b) (7)(E)




                                                                             USCBP000055
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 49 of 193
                                                                                                       Privacy Office
                                                                                  U S Department of Homeland Security
                                                                                               Washington, DC 20528
                                                                                           202 (b) (7)(E) @dhs gov
                                                                                                 www dhs gov/privacy

                                                                               Privacy Threshold Analysis
                                                                                 Version number: 01-2014
                                                                                              Page 9 of 10




                     (TO BE COMPLETED BY THE DHS PRIVACY OFFICE)
                                                (b) (6), (b) (7)(C)
DHS Privacy Office Reviewer:
PCTS Workflow Number:                            (b) (7)(E)
Date approved by DHS Privacy Office:            March 16, 2017
PTA Expiration Date                             March 16, 2020

                                           DESIGNATION

Privacy Sensitive System:           Yes   If “no” PTA adjudication is complete.
                                    IT System
Category of System:
                                    If “other” is selected, please describe: Click here to enter text.

Determination:              PTA sufficient at this time.
                            Privacy compliance documentation determination in progress.
                            New information sharing arrangement is required.
                           DHS Policy for Computer-Readable Extracts Containing Sensitive PII
                        applies.
                            Privacy Act Statement required.
                            Privacy Impact Assessment (PIA) required.
                            System of Records Notice (SORN) required.
                           Paperwork Reduction Act (PRA) Clearance may be required. Contact
                        your component PRA Officer.
                           A Records Schedule may be required. Contact your component Records
                        Officer.
            System covered by existing PIA
            If covered by existing PIA, please list: DHS/CBP/PIA-006 Automated Targeting System
PIA:        (ATS)
           (b) (5)


SORN:       System covered by existing SORN




                                                                                                   USCBP000056
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 50 of 193
                                                                                                    Privacy Office
                                                                               U S Department of Homeland Security
                                                                                             Washington, DC 20528
                                                                                        202 (b) (7)(E) @dhs gov
                                                                                              www dhs gov/privacy

                                                                            Privacy Threshold Analysis
                                                                              Version number: 01-2014
                                                                                          Page 10 of 10

              If covered by existing SORN, please list: DHS/ALL-004 General Information Technology
              Access Account Records System (GITAARS), November 27, 2012, 77 FR 70792
              DHS/CBP-006 Automated Targeting System, May 22, 2012, 77 FR 30297
DHS Privacy Office Comments:
Please describe rationale for privacy compliance determination above.
CBP is submitting this PTA to discuss its use of the               (b) (7)(E)               in a
testing and evaluation pilot.                             (b) (7)(E)


                               (b) (7)(E)
The pilot will assess the (b) (7)(E) and the quality and effectiveness of it when used to support CBP
operations. Analysis during this testing and evaluation pilot will be focused primarily on (b) (7)(E)
However, research using publicly available information may be conducted (b) (7)(E)pursuant to CBP’s
law enforcement authorities as deemed necessary to support CBP operations. As a pilot, this study will
be fluid and allow for a range of information to be researched related to CBP’s mission.
CBP currently uses publicly available social media information to conduct analysis in support of its
border security mission. In particular, one of CBP’s approved SMOUTs permits CBP to use (b) (7)(E)
      (b) (7)(E)        to conduct thorough social media research in accordance with the terms of use of
various social media platforms and providers. In all cases involved in this pilot, CBP will only access
publicly available information in accordance with the privacy policies of the underlying social media or
open source platforms analyzed.
CBP may collect PII from publicly available information regarding subjects of interest to this pilot in
support of the CBP border security mission. Any derogatory information collected from social media and
deemed operationally necessary will be stored in the ATS Targeting Framework (ATS-TF) pursuant to
existing data retention policy and the approved SMOUT. The collection of this information is covered by
the DHS/CBP/PIA-006 Automated Targeting System and the DHS/CBP-006 Automated Targeting
System SORN.

Additionally, in order to access the (b) (7)(E)       DHS collects email addresses and log-in
information from DHS employees/contractors. This collection of information is covered by the
DHS/ALL-004 GITAARS SORN.

(b) (5), (b) (7)(E)
                                b
This PTA expires in 3 years.




                                                                                                USCBP000057
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 51 of 193




U.S. CUSTOMS AND BORDER PROTECTION DIRECTIVE

CDP DIRECTIVE NO. 5410-003                      DATE: January 2. 2015
                                                ORIGINATING OFFICE: OC-PDO
                                                REVIEW DATE: January 2018

SUBJECT: OPERATIONAL USE OF SOCIAL ~DIA
                                            •
1     PURPOSE

To assign responsibilities and establish general rules of behavior for the operational uses
of social media for U.S. Customs and Border Protection (CBP), in compliance with all
applicable statutes, regulations, and Department of Homeland Security (DHS) or
govenunent-wide policies.

2     SCOPE

This Directive applies to all CBP employees, contractors, and to persons using CBP
systems in furtherance of the CBP mission. However, this Directive does not apply to the
operational use of social media for communications and outreach with the public
authorized by the DHS Office of Public Affairs. Moreover, this Directive does not apply
to the operational use of social media to the extent that CBP is utilizing scicial media for
situational awareness purposes on behalf of the OHS National Operations Center.

3     POLICY

It is the policy of CBP to collect, maintain, use, and disseminate PD through the
operational use of social media only when there is an authorized need to know the
information. CBP will protect PU collected during the authoriZed operational use of
social media, and comply with DHS privacy policy, applicable privacy laws, federal
government-wide policies, and other statutory authorities. The procedures set forth in
this directive must be followed before PD may be collected by CBP through the use of
social media, stored in a CBP system of records, or shared with another party.


4     AUTHORITIES/REFERENCES

4.1    Public Law 107-347, "E-Govemment Act of2002," as amended, Section 208 [44
       U.S.C. § 3501 note];

4.2    Title 5, U.S. Code, Section S52a., uRecords maintained on individuals" [The
       Privacy Act of 1974, as amended];

4.3    Title 6, U.S. Code, Section 142, "Privacy Officer;"

4.4 Title 8, U.S. Code, Section 1363a;
                                                FOUO
                                                  1

                                                                                              USCBP000125
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 52 of 193




4.5   Title 19, U.S. Code, Section2081;

4.6 Title 44, U.S. Code, Chapter 35, Subchapter III, "Information Security" [The
    Federal Information Security Management Act of2002, as amended (FISMA)];

4.7   Title 6, C.F.R., Chapter 1, Part S, "Disclosure of records and information;"

4.8    DHS Delegation 13001, ..Delegation to the Chief Privacy Officer;"

4.9 DHS Sensitive Systems Policy Directive 4300A;

4.10 DHS Directive 047-01 "Privacy Policy and Compliance" (July 7, 2011) and
     Instruction 047-01-001 "Privacy Policy and Compliance" (July 25, 2011);

4.11 DHS Directive 110-01 "Privacy Policy for Operational Use of Social Media" (June
     8, 2012) and Instruction 110-01-001 "Privacy Policy for Operational Use of Social
     Media" (June 8, 2012);

4.12 CBP Memorandum "Privacy Compliance and U.S. Customs and Border
     Protection" (February 10, 2012);

4.13 CBP Memorandum "Executive Agent Appointment for a CBP Integrated
     Intelligence, Surveillance, and Reconnaissance (JSR) Capability" (July 20, 2011 );

4.14 CBP Infonnation Systems Security Policies and Procedures Handbook 1400-0SD;
     and

4.15 CBP Delegation Order 11-00I "Delegation of Authority for Discipline and Adverse
     Actions" (April 6, 2011 ).

S     DEFINITIONS

5.1   Business Owner means the CBP employee responsible for the planning and
      operation of a CBP project, operation, or program that collects Pil.

5.1 Fair Information Practice Principles means the policy framework adopted by
    DHS in Directive 047-01, "Privacy Policy and Compliance," regarding the
    collection, use, maintenance, disclosure, deletion, or destruction of Pll.

5.3 Individual means a natural perso~ including United States citizens and aliens (e.g.,
    lawful pennanent residents and nonimmigrants).

5.4 Masked Monitoring means using identities or credentials on social media that do
    not identify a DHS/CBP affiliation, or otherwise concealing a government
    affiliation, to conduct research or general, operational awareness. Masked
                                             FOUO
                                                2


                                                                                     USCBP000126
  Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 53 of 193




      monitoring includes logging in to social media. but does not include engaging or
      interacting with individuals on or through social media (which is defined as
      Undercover Engagement, below).

55    Operational Awareness means information gathered from a variety of sources
      that, when communicated to emergency managers and decision makers, can form
      the basis for incident management or readiness state decision making.

5.6   Overt Research means collecting information from social media without logging in
      or otherwise interacting with individuals through social media. Overt research does
      not include creating identities or credentials on social media. nor does it include
      concealing a government affiliation to conduct research or general, operational
      awareness (e.g., non-OHS affiliated IP address).

5.7 Overt Engagement means logging in to social media using DHS/CBP-branded
    credentials or otherwise indicating an official agency presence and engaging or
    interacting with individuals on or through social media.

5.8 Overt Monitoring means logging in to social media using DHS/CBP-branded
      credentials or otherwise indicating an official agency presence, but does not include
      engaging or interacting with individuals on or through social media (which is
      defined as Overt Engagement, above).

5.9   Operational Use means use of social media to collect Pll for the purpose of
      enhancing general operational awareness, investigating an individual in a criminal,
      civil, or administrative context, assist in making a benefit detennination about a
      person, assist in making a personnel determination about a CBP employee or
      contractor, assist in making a suitability determination about a prospective CBP
      employee or contractor, or for any other official CBP purpose that has the potential
      to affect the rights, privileges, or benefits of an individual or CBP employee or
      contractor. Operational use does not include the use of search engines for general
      Internet research, the use of social media for professional development (e.g.,
      training and continuing education), or the use of social media for facilitating
      internal meetings, assigning or trading work shifts, or other internal administrative
      efficiencies.

5.10 Penonally Identifiable Information (Pll) means any information that permits the
     identity of an individual to be directly or indirectly inferred, including other
     information that is linked or linkable to an individual.

5.11 Privacy Compliance Documentation means any document required by statute or by
     the Chief Privacy Officer that supports compliance with DHS privacy policy,
     procedures, or requirements, including but not limited to the Social Media
     Operational Use Template (SMOU1), Privacy Impact Assessments (PIAs), System
     of Records Notices (SORNs), Notices of Proposed Rulemaking for Exemption from

                                              FOUO
                                                3

                                                                                         USCBP000127
  Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 54 of 193



     certain aspects of the Privacy Act (NPRM), and Final Rules for Exemption from
     certain aspects of the Privacy Act.

5.12 Privacy Liaison means the CBP employee responsible for serving as a point of
     contact and initial identifier of privacy issues in a CBP office.

5.13 Project Manager means the CBP employee or contractor in the Office of
     Infonnation and Technology or other Office responsible for building and
     technically maintaining an authorized system with privacy implications.

S.14 Social Media means the sphere of websites, applications, and web-based tools that
     connect users to engage in dialogue, share infonnation and media, collaborate, and
     interact. Social media take many different forms, including but not limited to web-
     based communities and hosted services, social networking sites, video and photo
     sharing sites, biogs, virtual worlds, social bookmarking, and other emerging
     technologies. This definition does not apply to internal Department intranets or
     applications.

S.15 Social Media Operational Use Template (SMOUT) means the document that each
     office must submit to the CBP Privacy and Diversity Office for approval by the
     DHS Privacy Office that describes the current or proposed category of operational
     uses(s) of social media, identifies the appropriate authorities for the current or
     proposed category of use(s), describes what Pil, if any, is or would be collected
     (and from whom or by what method), how that information is used, where the
     information would be stored, and if that collection, storage, and usage is consistent
     with the current SORN, and any appropriate training. The Template is used to
     identify infonnation technology systems, technologies, rulemakings, programs, or
     pilot projects that involve collecting PII from social media for the current or
     proposed category ofuse(s) and to assess whether there is a need for additional
     Privacy Compliance Docwnentation. Through submission to the CBP Privacy and
     Diversity Office, templates will be reviewed and adjudicated by the DHS Chief
     Privacy Officer, and every three years thereafter for accuracy.

5.16 System ofRecords Notice (SORN) means the official public notice of a DHS or
     CBP system of records as required by the Privacy Act of 1974 (as amended). The
     SORN identifies (1) the purpose for the system of records, (2) the individuals
     covered by infonnation in the system of records, (3) the categories of records
     maintained about individuals, (4) the source of the records and (5) the ways in
     which the infonnation is generally shared by OHS and CBP. The SORN also
     provides notice of the mechanisms available for individuals to exercise their
     Privacy Act rights to access and correct the PII that DHS and CBP maintains about
     them.

5.17 Undercover Engagement means using identities or credentials on social media that
     do not identify a DHS/CBP affiliation, or otherwise concealing a government
     affiliation, to engage or interact with individuals on or through social media.
                                             FOUO
                                               4


                                                                                       USCBP000128
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 55 of 193




6     RESPONSmILIT.IES

6.1    All CBP employees, contracton, and penons using CBP systems in
       furtherance of the CBP mission are responsible for:

6.1.1 Using social media for operational purposes only when activities are authorized
      by statute, executive order, regulation, or policy and approved through the
      procedures in this Directive;                                 ·

6.1.2 Using only government-issued equipment, internet connections authorized to
      access social media through the DHS/CBP network (i.e., no "stand-alone"
      connections), and government-approved accounts when engaging in the
      operational use of social media, unless otherwise specifically authorized and
      approved;

6.1.3 Use screen names or identities that indicate an official DHS/CBP affiliation and
      use DHS/CBP email addresses to open accounts used when engaging in the
      operational use of social media, unless otherwise specifically authorized and
      approved;

6.1.4 Accessing publicly available infonnation through social media only by reviewing
      posted infonnation without interacting with any individual who posted the
      infonnation, unless otherwise specifically authorized and approved;

6.1.S Respecting individuals' privacy settings and access only information that is
      publicly available unless the individual whose information the employee seeks to
      access has given consent to access it, or as otherwise authorized and approved;

6.1.6 Collecting only the minimum PII necessary for the proper performance of their
      authorized duties;

6.1.7 Protecting PII as required by the Privacy Act and OHS privacy policy;

6.1.8 Documenting operational use of social media, including date, site(s) accessed,
      information collected, and how it was used in the same manner that CBP would
      document infonnation collected from any source in the nonnal comse of business;

6.1.9 Complying with DHS Directive 110-01 and Instructions 110-01-001, with privacy
      policies and procedures issued by the DHS Chief Privacy Officer, and with
      applicable CBP policies on operational use of social media; and

6.1.10 Completing training on the operational use of social media and signing the CBP
       Operational Use of Social Media Rules of Behavior before any social media use
       and annually thereafter, if operational use of social media is a continuing
       requirement in the performance of their responsibilities.
                                            FOUO
                                               s

                                                                                        USCBP000129
 Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 56 of 193




6.2   The Assistant Commissioner for the Office of Information and Technology is
      responsible for:

6.2.1 Providing web technology services, security, and technical assistance for the
      operational use of social media within CBP; and

6.2.2 Ensuring that any technical system providing Masked Monitoring and/or
      Undercover Engagement accurately documents user login credentials and profiles
      and maintains sufficient audit logs for each user.

6.3   The Assistant Commissioner for the Office of Intelligence and Investigative
      Liaison is responsible for serving as the Business Owner governing the provision
      of intelligence, surveillance, and reconnaissance (ISR) capabilities, including
      Masked Monitoring and Undercover Engagement of Social Media. This includes
      ensuring Masked Monitoring and Undercover Engagement of Social Media meet
      operational and intelligence needs and providing direction to Office of Information
      and Technology (OIT) regarding intelligence related technologies available to be
      leveraged for all aspects ofISR to be used within CBP.

6.4   The CBP Privacy Officer is responsible for:

6.4.1 Maintaining an accurate accounting of all CBP categories of operational use of
      social media using the SMOUT to identify collection and use of PII, the authority
      for such collection and use, and any other attendant privacy impacts, and ensuring
      CBP implements DHS privacy policy with respect to the operational use of social
      media;

6.4.2 Coordinating with CBP Business Owners and Project Manage~ as appropriate,
      together with the DHS Chief Privacy Officer and the Office of Chief CoWlSel to
      complete a SMOUT and any other required Privacy Compliance Documentation
      for (1) for all proposed categories of operational use of social media, and (2) for
      any changes to the categories of operational use of social media ;

6.4.3 Developing and reviewing CBP policies and directives related to Operational Use
      of social media, and CBP Rules. of Behavior consistent with the adjudicated
      Template, to ensure compliance with OHS privacy policy, privacy laws applicable
      to OHS, and federal government-wide privacy policies;

6.4.4 Overseeing CBP privacy training for operational use of social media and
      providing educational materials, consistent with privacy training for operational
      use of social media developed by the DHS Chief Privacy Officer;

6.4.S Reviewing documentation required in 6.1.8 to ascertain compliance with this
      Directive as needed; and

                                             FOUO
                                               6


                                                                                       USCBP000130
  Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 57 of 193




6.4.6 Collaborating with the OHS Chief Privacy Officer in conducting Privacy
      Compliance Reviews.

6.S     CBP Office of Chief Counsel is responsible for:

6.5.1 Providing advice to Business Owners or Project Managers, as appropriate, to
      ensure that appropriate authority exists to engage in categories of operational use
      of social media before CBP employees engage in those uses, and to ensure that
      the Template generally documents that authority;

6.5.2 Providing legal guidance to the CBP Privacy Officer, Business Owners, or Project
      Managers, as appropriate, in the drafting of CBP Operational Use of Social Media
      Rules ofBehavior Rules of Behavior for operational use of social media.

6.6     CBP Business Owners and Project Managers, as appropriate, arc responsible
        for:

6.6.1 Coordinating with the CBP Privacy Officer to ensure that privacy is appropriately
      addressed when proposing, developing, implementing, or changing any ·
      operational use of social media;

6.6.2 Coominating with the CBP Privacy Officer and the Office of Chief Counsel to
      prepare draft Templates and CBP Operational Use of Social Media Rules of ·
      Behavior, and, as appropriate, all Privacy Compliance Documentation required
      when proposin& developing, or implementing or changing any category of
      operational use of social media;

6.6.3 Monitoring the design, deployment, operation, and retirement of programs
      involving the operational use of social media to ensure that the use of PII, if any,
      is limited to those uses described in the Privacy Compliance Documentation;

6.6.4 Ensuring oversight mechanisms, including, for example, audit trails and/or
      privacy compliance reviews, as appropriate, are built into the design of programs
      and systems involving·the operational use of social media;
6.6.S Coordinating with the CBP Privacy Officer to establish administrative, technical,
         and physical controls for storing and safeguarding PII consistent with OHS
         privacy, security, and records management requirements to ensure the protection
         of Pll from unauthorized access, disclosure, or destruction in the course of
         operational use of social media; and

6.6.6    Supporting the CBP Privacy Officer in developing and implementing privacy
         procedures and job-related privacy training to safeguard PD in operational uses of
         social media.

                                              FOUO
                                                7

                                                                                        USCBP000131
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 58 of 193



6.7 Supervison are responsible for:

6.7.1 Reviewing request(s) for Overt Research of social media, considering the purpose
      of the request, and detennining whether granting approval would serve an
      appropriate authorized purpose for an operational need that has been approved by
      the Chief Privacy Officer through a SMOUT; and

6.7.2 Approving or denying such requests.

6.8   Secoad Level Supervison, or higher, are responsible for:

6.8.1 Reviewing requcst(s) for Overt Monitoring, Overt Engagement, and Masked
      Monitoring of social media, considering the purpose of the request, and
      detennining whether granting approval would serve an appropriate authorized
      purpose for an operational need that has been approved by the Chief Privacy
      Officer through a SMOUT; and

6.8.2 Approving or denying such requests.

6.9 Supervisors in the Senior Executive Service, and Second Level Supervison at
    the GS-15 Level, or higher, delegated by the Office of Internal Affairs Director
    of Investigative Operations Division are responsible for:

6.9.1 Reviewing request(s) for Undercover Engagement of social media, considering
      the purpose of the request, and detennining whether granting approval would
      serve an appropriate authorized purpose for an operational need that has been
      approved by the Chief Privacy Officer through a Template; and

6.9.2 Approving or denying such requests.

7     PROCEDURES

7.1   General Procedures

7.1.1 Each CBP Office must complete a Template. That Template must identify which
      parts of the Office engages in operational use of social media, the type of
      operational use and the purposes achieved through the prognun(s). This must be
      completed before engaging in any operational uses of social media, including
      Overt Research, Overt Monitoring, Overt Engagement, Masked Monitoring, or
      Undercover Engagement

7.1.2 The Office must provide the completed Template to the CBP Privacy and
      Diversity Office via its Privacy Liaison (if the office has a designated Privacy
      Liaison) or directly to the CBP Privacy Officer.


                                             FOUO
                                               8


                                                                                         USCBP000132
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 59 of 193




7.1.3 The CBP Privacy and Diversity Office, with appropriate coordination with the
      Office of Chief Cowisel, must review and approve the Template before
      submitting it to the DHS Chief Privacy Officer for review and approval.

7.1.4 If directed by the DHS Chief Privacy Officer, the CBP Privacy Officer and the
      Office must complete any Privacy Compliance Documentation to address the
      particular operational use of social media stated in the completed Template.

7.1.5 The Office must complete any other additional steps outlined in Sections 7.2, 7.3,
        7.4, 7.5, or 7.6 of this Directive, as appropriate.

7.1.6 Authorized CBP employees, contractors, and persons using CBP systems in
        furtherance of the CBP mission who plan to use social media under this directive,
        after a Template is approved, must complete training regarding the Operational
        Use of social media. These persons must also sign and comply with the CBP
        Operational Use of Social Media Rules of Behavior before engaging in any of the
        activities listed in Sections 7.2, 7.3, 7.4, 7.5, or 7.6 of this Directive, and annually
        thereafter.

7.1.7 All CBP employees, contractors, and persons using CBP systems in furtherance
        of the CBP mission who have created and used social media log-in credentials or
        profiles for operational use prior to the promulgation of this Directive must
        submit a request as specified in Sections 7.2, 7.3, 7.4, 7.5, or 7.6 of this Directive
        and must also complete training and sign the CBP Operational Use of Social
        Media Rules of Behavior within 90 days of the implementation date of this
        Directive to continue utilizing the credential or profile.

7.1.8 All infonnation collected through social media must be recorded in the
      appropriate system of records, including date, site(s) accessed, infonnation
      collected, and how the infonnation was used, in the same manner that CBP would
      document information collected from any source in the nonnal course of business.
      All information collected through social media must be protected in the
      appropriate system of records to the same extent as other PII in that system and
      follow any chain of custody requirements for that system, as appropriate.

7.l    Overt Research

7.2.1 CBP employees, contractors, and persons using CBP systems in furtherance of the
      CBP mission must obtain approval from a CBP supervisor before conducting
      Overt Research of social media.

7.2.l CBP employees, contractors, and persons using CBP systems in furtherance of the
      CBP mission may conduct Overt Research of social media, after obtaining
      approval, if the research is necessary for an authorized purpose with a clear nexus
      to their assigned duties after a properly approved Template is in place.


                                                 FOUO
                                                   9

                                                                                              USCBP000133
  Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 60 of 193



7.3     Overt Monitoring of Social Media

7.3.1    CBP employees, contractors, and persons using CBP systems in furtherance ofthe
         CBP mission must obtain approval from a second level CBP supervisor, or higher,
         before Overt Monitoring of social media.

7.3.2 Requests for approval for Overt Monitoring of social media must describe the
      authori7.cd mission, the CBP employees, contractors, and persons using CBP
      systems in furtherance of the CBP mission authorized to use social media, the
      nexus to their assigned duties, the social media and any log-in credentials and
      profile information (mcluding names, emaiJ addresses, photographs, etc.)~
      and the authority to conduct the program.

7.3.3 Approved employees, contractors, and persons using CBP systems in furtherance
      of the CBP mission must identify themselves as associated with CBP by applying
         appropriate branding and disclaimers to distinguish the agency's activities from
         those ofnongovemment actors. For example, Business Owners or Project
         Managers should add the CBP seal or emblem to the program's profile page on a
         social media website to indicate that it is an official agency presence.

7.4 Overt Engagement of Social Media
7.4.1 CBP employees, contractors, and persons using CBP systems in furtherance ofthe
         CDP mission must obtain approval from a second level CBP supervisor, or higher,
         before Overt Engagement ofsocial media.

7.4.2 Requests for approval for Overt Engagement of social media must describe the
      authorized mission, the CBP employees contractors, and persons using CBP
      systems in furtherance of the CBP mission authorized to use social media, the
      nexus to their assigned duties, the social media and any log-in credentials and
      profile information (including names, email addresses. photographs, etc.) used,
      and the authority to conduct the program.

7.4.3 Approved employees, contracto~ and persons using CDP systems in furtherance
      of the CBP mission must identify themselves as associated with CBP by applying
         appropriate branding and disclaimers to distinguish the agency's activities from
         those of nongovemment actors. For example, Business Owners or Project
         Managers should add the CBP seal or emblem to the program's profile page on a
         social media website to indicate that it is an official agency presence.

7.S     Masked Monitoring

7.5.1




                                              FOUO
                                               10


                                                                                       USCBP000134
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 61 of 193




7.S.1 .        val of Masked Monitoring of social media must be re-approved every.


7.S.3


7.5.4 . Requests for Approval for Masked Monitoring of social media must describe the
        authorized purpose for an operational need, the CBP employees, contractors, and
        persons using CBP systems in furtherance of the CBP mission authorized to
        conduct the Masked Monitoring of social medi~ the nexus to their assigned
        duties, the social media sites to be accessed, log-in credentials and profile
        infonnation (mcluding names, email addresses, hotograpbs, etc.) used, and the
        authori to conduct the


1.55 Approved employees, contractors, and persons using CBP systems in furtherance
     ofthe CBP mission must comply with the spe.cific tenns for "Undercover
     Operational Use of Social Media and the Public Internet" as set forth in the
     attached CBP Operational Use of Social Media Rules of Behavior.


7.6     Undercover Engagement of Social Media

7.,.1 CBP employees, contractors. and persons using CBP systems in furtherance of the
      CBP mission may obtain approval to use social media for Undercover
         Engagement only when necessary for authorized law enforcement purposes with a
         clear nexus to their assigned duties and in conformance with existing undercover
         operations policies.

7.6.2



7.6.3


7.6.4    ~val of Undercover Engagement of Social Media must be re-approved every
         -       through the procedures in 7.6.2.

7.6.5 Requests for Approval for Undercover Engagement of Social Media must
      describe the authorized purpose for an operational need, the CBP employees,
      contractors, and to persons using CBP systems in fwtherance of the CBP mission
      authorized to use social media under cover, the social media sites used, log-in
      credentials and profile infonnation (including names, email addresses,
      photographs, etc.) used, and the authority to conduct the program.

                                              FOUO
                                               11

                                                                                      USCBP000135
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 62 of 193




7.6.6 Approved employees, contractors, and to persons using CBP systems in
      furtherance of the CBP mission must comply with the specific tenns for "Under
      cover Operational Use of Social Media and the Public Internet" as set forth in the
      attached CBP Operational Use of Social Media Rules ofBehavior.

8     PRIVACY INCIDENT HANDLING

8.1   Unauthorized use of social media will be considered a Privacy Incident.

8.2   In accordance with the OHS Privacy Incident Handling Guidance, all Privacy
      Incidents are to be immediately reported, as appropriate, to the OHS Secmity
      Operations Center (SOC) or CBP Computer Security Incident and Response Center
      (CSIR.C) for review, investigation, mitigation, and remediation, as necessary.

8.3     Pursuant to CBP Delegation Order 11-001 "Delegation of Authority for Discipline and
       Adverse Actions" (April 6, 2011 ), unauthorized use of social media may be grounds for
       appropriate disciplinary action, as determined by the employee's supervisor.

9     MEASUREMENT/INSPECTION

9.1    CBP's Office of Internal Affairs, Management Inspections Division, shall develop
       and periodically, or at a minimum once each calendar year, administer an
       inspection mechanism to determine whether CBP Offices are in full compliance
       with this Directive.

10 DISCLOSURE

10.1 This Directive is for internal use only and may not be shared with the public.

11 NO PRIVATE RIGHT CREATED

This document is for intemal CBP use only, and does not create or confer any rights,
privileges, or benefits for any person or entity.




Commissioner
U.S. Customs and Border Protection


                                             FOUO
                                               12


                                                                                       USCBP000136
                                  Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 63 of 193


         (b) (6), (b) (7)(C)

From:                                                             (b) (6), (b) (7)(C)
Sent:                                                     Wednesday, March 27, 2019 11:15 AM
To:                                                      (b) (6), (b) (7)(C)
Cc:
Subject:                                                  Re: Question-DHS/CBP Privacy Assessment



                        (b) (6), (b) (7)(C
Thank you                              for the quick follow up.
      (b) (6), (b) (7)(C)
Hi

Our concern is we receive quite a bit of outreach from governments, advocacy groups, and our users about our
companies doing more to stop the fraudulent account creation by scammers and terrorist groups... As such, the creation
of fake profiles by any sector, including law enforcement, violates our standards.

When possible, we would like to speak to you and the team about our concerns and also hear your perspectives.

Best,
(b) (6), (b) (7)(C)


Sent from my iPhone

On Mar 27, 2019, at 10:49 AM,                            (b) (6), (b) (7)(C)   @hq.dhs.gov> wrote:
                         (b) (6), (b) (7)(C)
                  Hi

 b)               Thanks for reaching out. This was a privacy impact assessment of an existing policy regarding the review
                  of publicly available information on platforms, not new policy or an expansion of existing policy. PIAs are
                  required at regular intervals.

                  For further context from the PIA: “If necessary, CBP may create accounts on social media sites in order
                  to view publicly available information. CBP employees then review the posts captured by the monitoring
                  tools in order to determine whether they are relevant for situational awareness and threat monitoring.

                  CBP is permitted by policy to establish user names and passwords to create profiles and follow relevant
                  government, media, and subject matter experts on social media sites in order to use search tools under
                  established criteria and search terms for monitoring that supports providing situational awareness.”

                  I’m connecting you here with (b) (6), (b) (7)(C)at CBP who can answer additional questions.

                  Thanks,
                (b) (6), (b) (7)(C)




                 (b) (6), (b) (7)(C)
                  Director, Cybersecurity and Innovation
                  DHS Private Sector Office
                 (b) (6), (b) (7)(C)



                                                                                    1
                                                                                                                USCBP000147
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 64 of 193

From:             (b) (6), (b) (7)(C)
Sent: Tuesday, March 26, 2019 6:48:16 PM
To: (b) (6), (b) (7)(C)
Subject: Question‐DHS/CBP Privacy Assessment




            (b) (6), (b) (7)(C)
       Hi



       We noticed this doc posted on a DHS website today describing how Customs and Border
       Protection is now expanding its use of social media platforms:



                          “If necessary, CBP may create accounts on social media sites in order to
                          view publicly available information…”



                          “Some CBP personnel, consistent with CBP policy and procedures,20
                          may conceal their identity when viewing social media for operational
                          security purposes…”




       Would you provide additional context on this policy?




       Best,




      (b) (6), (b) (7)(C)




                                                          2
                                                                                                 USCBP000148
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 65 of 193
                                                                                              Privacy Office
                                                                         U S Department of Homeland Security
                                                                                      Washington, DC 20528
                                                                                  202-343-1717, pia@dhs gov
                                                                                        www dhs gov/privacy

                                                                       Privacy Threshold Analysis
                                                                         Version number: 01-2014
                                                                                      Page 1 of 12


                        PRIVACY THRESHOLD ANALYSIS (PTA)

                         This form is used to determine whether
                        a Privacy Impact Assessment is required.



Please use the attached form to determine whether a Privacy Impact Assessment (PIA) is
required under the E-Government Act of 2002 and the Homeland Security Act of 2002.

Please complete this form and send it to your component Privacy Office. If you do not have a
component Privacy Office, please send the PTA to the DHS Privacy Office:

                             Senior Director, Privacy Compliance
                                     The Privacy Office
                            U.S. Department of Homeland Security
                                   Washington, DC 20528
                                     Tel: 202-343-1717


                                       PIA@hq.dhs.gov


Upon receipt from your component Privacy Office, the DHS Privacy Office will review this
form. If a PIA is required, the DHS Privacy Office will send you a copy of the Official Privacy
Impact Assessment Guide and accompanying Template to complete and return.

A copy of the Guide and Template is available on the DHS Privacy Office website,
www.dhs.gov/privacy, on DHS Connect and directly from the DHS Privacy Office via email:
pia@hq.dhs.gov, phone: 202-343-1717.




                                                                                          USCBP000149
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 66 of 193

 Homeland                                                                                           Privacy Office
                                                                              U S Department of Homeland Security

 Security                                                                                  Washington, DC 20528
                                                                                       202-343-171 7, pia@dhs gov
                                                                                             www dhs gov/privacy

                                                                           Privacy Threshold Analysis
                                                                             Version number: 01-2014
                                                                                          Page 2 of12

                       PRIVACY THRESHOLD ANALYSIS (PTA)

                                 SUMMARY INFORMATION
Pro.i ect or
Program Name:
                              (b) (7)(E)
                                                                           Office of Intelligence
                   Customs and Border                  Office or           and The Office of
Component:
                   Protection (CBP)                    Program:            Professional
                                                                           Responsibility
Xacta FISMA                                            Xacta FISMA
Name (if           NIA                                 Number (if          NIA
applicable):                                           applicable):
                                                       Project or
Type of Project
                   Program                             pro~ram             Operational
or Program:
                                                       status:
Date first                                             Pilot launch
                   March 12, 2018                                          March 12, 2018
develo ed:                                             date:
Date of last PTA
                   March 12, 2018                      Pilot end date:     May 31, 2018
u date
                                                       ATO
ATO Status (if                                                             Click here to enter a date.
                   Not started                         expiration date
applicable)
                                                        if a licable :

                          PROJECT OR PROGRAM MANAGER
                   (b) (6), (b) (7)(C)
Name:
Office:            Office of Intelligence               Title:
Phone:                                                  Email:

     INFORMATION SYSTEM SECURITY OFFICER (ISSO) (IF APPLICABLE)
Name:              Click here to enter text.
Phone:             Click here to enter text.           IEmail:           I Click here to enter text.

                                         Specific PTA Questions
   1. Reason for submitting the PTA: New PTA




                                                                                                USCBP000150
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 67 of 193

  Homeland                                                                                     Privacy Office
                                                                          U S Department of Homeland Security

  Security                                                                             Washington, DC 20528
                                                                                   202-343-1717, pia@dhs gov
                                                                                         www dhs gov/privacy

                                                                       Privacy Threshold Analysis
                                                                         Version number: 01-2014
                                                                                      Page 3 of12

                                                             (b) (7)(E)




                                                                               Paiiners include,
but ai·e not limited to the United States Marshal Service, other Depaitment of Homeland Security
components, The Federal Bureau of fuvestigation, State and Local Law Enforcement the
futelligence Community and the futeragency. fu order to                 (b) (7)( E)
require the collection of Personall Identifiable fufo1mation P
limited to individuals




not limited to screennames social media handles
suppo1i of                          (b) (7)(E)
elements s                              (b) (7)(E)
to both OPR, and oi, who will coordinate its upload into the           (b) (7)(E)
          BP necessarily collects info1mation on individuals who, upon farther investigation, do
                                o CBP employees or assets. fu such c~
fmiher action, but ma continue to retain the information as n e c e s s a i y -

                                 ort on First Amendment rotected s eech or activities,
                                                                                 a repo1i will be
                                              All personnel suppo1i ing this effo1i are trained law
                                           ecialist and are familiar with the rotections afforded




                                                                                           USCBP000151
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 68 of 193

      Homeland                                                                                                               Privacy Office
                                                                                                        U S Department of Homeland Security

      Security                                                                                                       Washington, DC 20528
                                                                                                                 202-343-1717, pia@dhs gov
                                                                                                                       www dhs gov/privacy

                                                                                                    Privacy Threshold Analysis
                                                                                                      Version number: 01-2014
                                                                                                                          Page4 of12
    (b)(5)                •         ill be augmented with personnel specifically trained to access,
    use, and protect PIT when accessing social mediallfll ersonnel will respect privacy settings on
    all platfo1ms, and will only access publicly avail~fo1mation.


        2. Does this system employ any of the
            followin2 technoloj!ies:
                                                                      D     Closed Circuit Television (CCTV)
    Ifyou are using any of these technologies and                     IZJ   Social Media
    want coverage under the respective PIA/or
    that technology please stop here and contact                      D     Web portal 1 (e.g., SharePoint)
    the DHS Privacy Office for further guidance.                      D     Contact Lists
                                                                      D     None of these


                                                                      D   This program does not collect any
                                                                      personally identifiable info1mation2
        3. From whom does the Project or                              IZJ   Members of the public
           Program collect, maintain, use, or
           disseminate information?                                   IZJDHS employees/contractors (list
           Please check all that apply.                               components) :
                                                                      D     Contractors working on behalf ofDHS
                                                                      D     Employees of other federal agencies


        4. What specific information about individuals is collected, generated or retained?



                                             (b) (7)(E)
1
  Infomiational and collaboration-based po1t als in operation at DHS and its components that collect, use, niaintain, and share
limited personally identifiable infomiation (PII) about individuals who are "members" of the portal or "potential members" who
seek to gain access to the portal.
2
  DHS defines personal infomiation as "Personally Identifiable Infomiation" or PII, which is any infomiation that penuits the
identity of an individual to be directly or indirectly inferred, including any infomiation that is linked or linkable to that individual,
regardless of whether the individual is a U.S. citizen, lawful permanent resident, visitor to the U.S., or employee or contractor to
the Depa1tment. "Sensitive PII" is PII, which iflost, compromised, or disclosed without authorization, could result in substantial
hami, embaffassment, inconvenience, or unfaimess to an individual. For the pmposes of this PTA, SPII and PII are treated the
same.




                                                                                                                         USCBP000152
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 69 of 193

Homeland                                                                                 Privacy Office
                                                                    U S Department of Homeland Security

Security                                                                         Washington, DC 20528
                                                                             202-343-1717, pia@dhs gov
                                                                                   www dhs gov/privacy

                                                                 Privacy Threshold Analysis
                                                                   Version number: 01-2014
                                                                                      Page 5 of12




                                          D   No. Please continue to next question.
                                          ~ Yes. If yes, please list all personal
                                          identifiers used: include but not limited to :
4(a) Does the project, program, or
system retrieve information by personal
identifier?
                                          (b) (7)(E)
                                                                                     USCBP000153
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 70 of 193

Homeland                                                                                   Privacy Office
                                                                      U S Department of Homeland Security

Security                                                                           Washington, DC 20528
                                                                               202-343-1717, pia@dhs gov
                                                                                     www dhs gov/privacy

                                                                    Privacy Threshold Analysis
                                                                      Version number: 01-2014
                                                                                   Page 6 of12




4(b) Does the project, program, or
                                           D   No.
                                           ~ Yes. Entered as a case file wit~ r
system use Social Security Numbers
                                           received as pali of existing partner agency case
(SSN)?
                                           file
                                           Collection will be used for identit verification
                                           as paii of a CBP
                                           or received as paii of a paiiner agency case file.
                                           Authorities ai·e outlined in CBP Directive No.
                                           5410-003;CBP Directive 1440-027 Security
4(c) If yes, please provide the specific
                                           Liaison Program; Paiiicipation under CBP
legal basis and purpose for the            Directive 4220-003A- Program for Fugitives
collection of SSNs:                        wanted by U.S Customs; Title 18, Section 111,
                                           Assaulting, Resisting, or Impeding Ce1iain
                                           Officers or Employees, and Section 1114,
                                           Protection of Officers and Employees of the
                                           United States; Executive Order 9397 ..
4(d) If yes, please describe the uses of
the SSNs within the project, program,      Identity verification.
or system:
4(e) If this project, program, or system   ~ No. Please continue to next question.
is an information technology/system,
does it relate solely to infrastructure?   D   Yes. If a log kept of communication traffic,
                                           please answer the following question.



                                                                                       USCBP000154
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 71 of 193

      Homeland                                                                                                              Privacy Office
                                                                                                       U S Department of Homeland Security

      Security                                                                                                      Washington, DC 20528
                                                                                                                202-343-1717, pia@dhs gov
                                                                                                                      www dhs gov/privacy

                                                                                                   Privacy Threshold Analysis
                                                                                                     Version number : 01-2014
                                                                                                                  Page 7 of12

    For example, is the system a Local A rea
    Network (LAN) or Wide Area Network
    (WAN)?
        4(1) If header or payload data 3 is stored in the communication traffic 102, please detail
        the data elements stored.
    Click here to enter text.




       5. Does this project, program, or
          system connect, receive, or share PII                      D      No.
          with any other DHS programs or                              IZJ   Yes. If yes, please list:              (b) (7)(E)
          systems4 ?
                                                                                              (b) (7)( E)
                                                                     D      No.

       6. Does this project, program, or        IZJ Yes. If yes, please list: Federal, State,
          system connect, receive, or share PII Local Government & Law Enforcement
          with any external (non-DHS)           Agencies. Foreign Government Law
          partners or systems?                  Enforcement Partners                  omes from
                                                outside of the Continental United States.


                                                                     Existing
                                                                     Please describe applicable infonnation sharing
       6(a) Is this external sharing pursuant to                     governan ce in place: For sharing info1mation
           new or existin2 information sharin2                       outside of DHs,WPili.vill follow CBP's
           access agreement (MOU, MOA,                               process for sharing infonnation (written request
           LOI, etc.)?
                                                                     for authorization submitted to the CBP Privacy
                                                                     Office, followed by the submission of the DHS
                                                                     Fonn 191 to Privacy after the info1mation has
                                                                     been released). In exigent circumstances

3
  When data is sent over the Intemet, each unit transmitted includes both header infonuation and the actual data being sent. TI1e
header identifies the source and destination of the packet, while the actual data is refe1Ted to as the payload. Because header
infomiation, or overhead data, is only used in the transmission process, it is stripped from the packet when it reaches its destination.
Therefore, the payload is the only data received by the destination system.
4
  PII niay be shared, received, or connected to other DHS systems directly, autoniatically, or by nianual processes. Often, these
systems are listed as "interconnected systems" in Xacta.




                                                                                                                        USCBP000155
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 72 of 193

    Homeland                                                                                                       Privacy Office
                                                                                             U S Department of Homeland Security

    Security                                                                                              Washington, DC 20528
                                                                                                      202-343-171 7, pia@dhs gov
                                                                                                            www dhs gov/privacy

                                                                                          Privacy Threshold Analysis
                                                                                            Version number: 01-2014
                                                                                                               Page 8 of12

                                                                       (b) (?)(E )         naypass the
                                                               info1mation prior to coordinating with CBP
                                                               Privacy, but will follow up no later than the
                                                               next business day I W lnay enter into
                                                               Info1mation Sharing Agreements or
                                                               Memorandums of Understanding with Federal
                                                               Partners. These agreements will follow 01
                                                               Staffing requirements and will involve 01
                                                               Policy, CBP 's Office of Chief Counsel and
                                                               CBP Privacy.


      7. Does the project, program, or                         D    No.
         system provide role-based training
                                                               ~ Yes. If yes, please lisdtiJIUitalnay
         for personnel who have access in
         addition to annual privacy training                   assist with access to social media info1mation
         required of all DHS personnel?                        and provide specific training related to access,
                                                               use, and protection of PII.
      8. Per NIST SP 800-53 Rev. 4,
         Appendix J , does the project,                        D No. What steps will be taken to develop and
         program, or system maintain an                        maintain the accounting:
         accounting of disclosures of PII to                   D  Yes. In what fo1mat is the accounting
         individuals who have requested                        maintained:
         access to their PII?
      9. Is there a FIPS 199 determination? 4
                                                               ~Unknown.
                                                               0 No.
                                                               D Yes.    Please indicate the dete1minations for
                                                               each of the following:

                                                               Confidentiality:
                                                               D Low D Moderate              D    High     D
                                                               Undefined

                                                               Integrity:
                                                               D Low D Moderate              D    High     D
                                                               Undefined
4
  FIPS 199 is the Federal Infonnation Processing Standard Publication 199, Standards for Security Categorization of Federal
Info1mation and Infonnation Systems and is used to establish secmity categories of info1mation systems.




                                                                                                               USCBP000156
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 73 of 193

  Homeland                                                                                Privacy Office
                                                                     U S Department of Homeland Security

  Security                                                                        Washington, DC 20528
                                                                              202-343-1717, pia@dhs gov
                                                                                    www dhs gov/privacy

                                                                  Privacy Threshold Analysis
                                                                    Version number: 01-2014
                                                                                       Page 9 of 12


                                              Availability:
                                              D Low D Moderate      D     High     D
                                              Undefined




                          PRIVACY THRESHOLD REVIEW

            (TO BE COMPLETED BY COMPONENT PRIVACY OFFICE)

Component Privacy Office Reviewer:      (b) (6), (b) (7)(C)
Date submitted to Component Privacy
Office:                             May 29, 2018

Date submitted to DHS Privacy
                                        June 13, 2018
Office:
Component Privacy Office Recommendation:
Please include recommendation below, including what new p rivacy comp liance documentation
is needed.




                                                                                      USCBP000157
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 74 of 193

 Homeland                                                                                      Privacy Office
                                                                          U S Department of Homeland Security

 Security                                                                              Washington, DC 20528
                                                                                   202-343-1717, pia@dhs gov
                                                                                         www dhs gov/privacy

                                                                       Privacy Threshold Analysis
                                                                         Version number: 01-2014
                                                                                     Page 10 of12




              (TO BE COMPLETED BY THE DHS PRIVACY OFFICE)

DHS Privacy Office Reviewer:
PCTS Workflow Number:
Date approved by DHS Privacy
                                          July 2, 2018
Office:
PTA Expiration Date                         September 2, 2018

                                      DESIGNATION

Privacy Sensitive System:       Yes   If "no" PTA adjudication is complete.
                                IT System
Category of System:
                                If "other" is selected, please describe: Click here to enter text.

Determination:         D PTA sufficient at this time.
                      D Privacy compliance documentation deten nination in progress.
                      D New infonnation sharing an angement is required.
                      D DHS Policy for Computer-Readable Extracts Containing Sensitive
                      PIT applies.
                      D Privacy Act Statement required.
                      fZI Privacy hnpact Assessment (PIA) required.
                      fZI System of Records Notice (SORN) required.
                      D Pape1work Reduction Act (PRA) Clearance may be required.
                      Contact yom component PRA Officer.
                      D A Records Schedule may be required. Contact yom component
                      Records Officer.
           New PIA is required.
PIA:
          If covered by existing PIA, please list:
          SORN coverage To Be Determined during the development of the PIA
SORN:     If covered by existing SORN, please list: DHS/CBP-024 Intelligence Records
          System (CIRS) System of Records, September 21 , 2017, 82 FR 44198
DHS Privacy Office Comments:



                                                                                           USCBP000158
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 75 of 193

  Homeland                                                                                      Privacy Office
                                                                           U S Department of Homeland Security

  Security                                                                              Washington, DC 20528
                                                                                    202-343-1717, pia@dhs gov
                                                                                          www dhs gov/privacy

                                                                       Privacy Threshold Analysis
                                                                         Version number: 01-2014
                                                                                           Page 11 of 12

Please describe rationale f or p rivacy comp liance determination above.
CBP Privacy is submitting this PTA because CBP' m is a collaborative effort between CBP's
Office of Intelli ence 0 and the Office of Professional Res onsibili OPR to identi




                                              No PII, including but not limited to screennames
                                           e retained unless it is in suppo1i of th :(b) (7)(E)

The DHS Privacy Office agrees that this initiative is privacy-sensitive, requiring PIA and SORN
coverage. CBP Privac is re uired to com lete a New PIA to discuss the new information
collection used to
 (b) (7)(E)




The DHS Privacy Office requires that a trainin2 be created for all individuals supportin2
the search and analysis of social media for CBP employees who are trained as Law
E nforcement Officer s/Agents, who access, use, and protect PII to determine what is and is
not a 1 st Amendment protected activity.




                                                                                            USCBP000159
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 76 of 193

  Homeland                                                                                    Privacy Office
                                                                         U S Department of Homeland Security

  Security                                                                            Washington, DC 20528
                                                                                  202-343-1717, pia@dhs gov
                                                                                        www dhs gov/privacy

                                                                      Privacy Threshold Analysis
                                                                        Version number: 01-2014
                                                                                         Page 12 of12

CBP should understand the prohibitions smTom1ding collection of 1st Amendment-protected
speech and activities, such as protest, pmsuant to 5 U.S .C. § 552a(e)(7) requiring that agencies
" maintain no record describing how any individual exercises rights guaranteed by the First
Amendment unless expressly authorized by statute or by the individual about whom the record is
maintained or unless pertinent to and within the scope of an authorized law enforcement
activity." Dming this use case, CBP will exercise the ·udicial "law enforcement activity"
      tion due to a the limited natme in which            s collectin infonnation in order to




This PTA will expire on September 2°d, 2018 due to the reliance of a PIA and potentially a
SORN.




                                                                                          USCBP000160
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 77 of 193
                                                                                                                  The Privacy Office
                                                                                                U S Department of Homeland Security
                                                                                                             Washington, DC 20528
                                                                                                         202-343-1717, pia@dhs gov
                                                                                                               www dhs gov/privacy

                                                                                              Version date: July 24, 2012
                                                                                                              Page 1 of 9


                           DHS OPERATIONAL USE OF SOCIAL MEDIA
    This template is used to assess the Department’s Operational Use of Social
              Media, consistent with Management Directive 110-01.
         The DHS Privacy Office has created this template to determine privacy
compliance with Management Directive 110-01, Privacy Policy for Operational Use of
Social Media. For the purposes of the Management Directive and this template,
“Operational Use” means authorized use of social media to collect personally
identifiable information for the purpose of enhancing situational awareness,
investigating an individual in a criminal, civil, or administrative context, making a
benefit determination about a person, making a personnel determination about a
Department employee, making a suitability determination about a prospective
Department employee, or for any other official Department purpose that has the
potential to affect the rights, privileges, or benefits of an individual. Operational use
does not include the use of search engines for general Internet research, nor does it
include the use of social media for professional development such as training and
continuing education or for facilitating internal meetings. The following uses of social
media are exempt from the Management Directive and are not subject to this
requirement1:

              a) Communications and outreach with the public authorized by the Office of
                   Public Affairs (covered by the existing PIAs: DHS/ALL/PIA-031 - Use of
                   Social Networking Interactions and Applications
                   Communications/Outreach/Public Dialogue and DHS/ALL/PIA-036 - Use
                   of Unidirectional Social Media Applications);

              b) The conduct of authorized intelligence activities carried out by the Office
                   of Intelligence and Analysis, the intelligence and counterintelligence
                   elements of the United States Coast Guard, or any other Component
                   performing authorized foreign intelligence or counterintelligence


1 Gathering information by the Office of Operations Coordination and Planning (OPS) to enhance situational awareness is exempt
from this requirement and is covered by the existing PIA: DHS/OPS/PIA-004(d) - Publicly Available Social Media Monitoring and
Situational Awareness Initiative Update.




                                                                                                                  USCBP000161
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 78 of 193
                                                                                      The Privacy Office
                                                                    U S Department of Homeland Security
                                                                                 Washington, DC 20528
                                                                             202-343-1717, pia@dhs gov
                                                                                   www dhs gov/privacy

                                                                   Version date: July 24, 2012
                                                                                   Page 2 of 9

              functions, in accordance with the provisions of Executive Order 12333, as
              amended.

      This template shall be used to document the process to be followed by all
programs engaging in operational uses of social media; to identify information
technology systems, technologies, rulemakings, programs, or pilot projects that involve
PII and other activities that otherwise impact the privacy of individuals as determined
by the Chief Privacy Officer; and to assess whether there is a need for additional
Privacy Compliance Documentation. Components may appeal to the Deputy Secretary
for Homeland Security if there is disagreement over the DHS Privacy Office
determination of privacy compliance for the operational use of social media.




                                                                                      USCBP000162
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 79 of 193
                                                                                                                      The Privacy Office
                                                                                                    U S Department of Homeland Security
                                                                                                                 Washington, DC 20528
                                                                                                             202-343-1717, pia@dhs gov
                                                                                                                   www dhs gov/privacy

                                                                                                  Version date: July 24, 2012
                                                                                                                  Page 3 of 9

                            DHS OPERATIONAL USE OF SOCIAL MEDIA
      Please complete this form and send it to your Component Privacy Officer.
    Upon receipt, your Component Privacy Officer and the DHS Privacy Office will
              review this form and may request additional information.


                                          SUMMARY INFORMATION

Date submitted for review:

Name of Component: Customs and Border Protection

Contact Information: (b) (6), (b) (7)(C) Director,                                        (b) (7)(E)                  Office of
Intelligence and Investigative Liaison (b) (6), (b) (7)(C)

Counsel 2 Contact Information:                        (b) (6), (b) (7)(C)                Office of Chief Counsel,
Enforcement Section

IT System(s) where social media data is stored:
    Automated Targeting System- Targeting Framework.

Applicable Privacy Impact Assessment(s) (PIA):
DHS/CBP/PIA-006(b) Automated Targeting System (ATS) Update, June 1, 2012. Per the ATS
PIA, ATS maintains the official record “for certain law enforcement and/or intelligence data,
reports, and projects developed by CBP analysts that may include public source information;”


Applicable System of Records Notice(s) (SORN):
DHS/CBP-006 - Automated Targeting System May 22, 2012, 77 FR 30297. Categories of
records includes “Operational and analytical reports and/or projects developed that may include
public source information and/or classified information obtained by users/analysts for reference
or incorporation into the report or project.”




2Counsel listed here must certify that appropriate authority exists to engage in particular operational activities involving social
media.




                                                                                                                      USCBP000163
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 80 of 193
                                                                                    The Privacy Office
                                                                  U S Department of Homeland Security
                                                                               Washington, DC 20528
                                                                           202-343-1717, pia@dhs gov
                                                                                 www dhs gov/privacy

                                                                 Version date: July 24, 2012
                                                                                 Page 4 of 9


                  DHS OPERATIONAL USE OF SOCIAL MEDIA


                              SPECIFIC QUESTIONS
1.    Describe the category of use for collecting personally identifiable information
      from social media sources. Examples include: law enforcement intelligence,
      criminal investigations, background investigations, administrative
      investigations, professional responsibility investigations, benefit or
      employment determinations, or situational awareness. If use does not fit into
      one of these categories, please describe in full below. If your component has
      multiple categories of use, please submit separate template for each category.
            The personnel anticipated to use social media under this Border
            Encounter SMOUT include CBP Officers (CBPO) and Border Patrol
            Agents (BPA). This SMOUT encompasses            (b) (7)(E) only, as
            defined in CBP Directive 5410-003, (b) (7)(E)      After determining a
            traveler requires additional inspection, CBP Officers and Border Patrol
            Agents perform checks on biographic information provided by the
            traveler at or between Ports of Entry. CBP personnel who (b) (7)(E)
                                                       may access and review
            information, at their discretion, to perform queries on travelers’
            biographic information as they are undergoing secondary examination
            at a Port of Entry or between the ports of entry. Information gained
            through these operations may only be used by CBP personnel
            consistent with the legal authority of CBP, including admissibility
            determinations and other decisions as part of the inspection process.
            Information gained via social media as revealed by         (b) (7)(E)
                            may be retained in records of examinations or case files
            in the Automated Targeting System’s Targeting Framework (ATS-TF),
            if deemed necessary (b) (7)(E)




                                                                                    USCBP000164
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 81 of 193
                                                                                         The Privacy Office
                                                                       U S Department of Homeland Security
                                                                                    Washington, DC 20528
                                                                                202-343-1717, pia@dhs gov
                                                                                      www dhs gov/privacy

                                                                      Version date: July 24, 2012
                                                                                      Page 5 of 9

               CBP personnel may use mechanisms, such as the              (b) (7)(E)
               (b) (7)(E) to access social media websites normally restricted from CBP
               workstations. (b) (7)(E)

                         Information collected using social media is stored in the (b) (7)(E)

                                        (b) (7)(E)
2.    Based on the operational use of social media listed above, please provide the
      appropriate authorities.
             Under section 235 of the Immigration and Nationality Act and its
      implementing regulations, CBP Officers and Border Patrol Agents have several
      enforcement authorities and responsibilities associated with inspections at a port
      of entry. 8 U.S.C. § 1225; see also 8 CFR 287.2 (stating that a special agent in
      charge, port director, or chief patrol agent shall initiate an investigation when he
      has reason to believe there has been a criminal immigration violation); 8 CFR
      287.4 (stating that several positions within Border Patrol may issue subpoenas to
      be used in criminal or civil investigations); 8 CFR 287.9 (stating that Border Patrol
      agents must obtain a search warrant prior to conducting a search in a criminal
      investigation unless a specific exemption to the warrant requirement is
      authorized by statute or recognized by courts). See also 19 U.S.C. §§ 482, 1467,
      1496, 1582, and 1589a, and 19 CFR Part 162.
     (b) (5)




3.    Is this use of social media in development or operational?
                 In development.              Operational. Date first launched:
               Unknown
4.    Please attach a copy of the Rules of Behavior that outline the requirements
      below.
               Attached are the CBP Directive and Rules of Behavior.




                                                                                         USCBP000165
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 82 of 193

 Homeland                                                                             The Privacy Office
                                                                     US Department of Homeland Security

 Security                                                                         Washington, DC 20528
                                                                              202-343-1717, pia@dhs gov
                                                                                    www dhs gov/privacy


                                                                    Version date: July 24, 2012
                                                                                    Page 6 of9

5.    Please describe the Rules of Behavior in effect for the listed operational use of
      social media. If users do NOT follow a particular Rule, please detail reasoning
      for not following that Rule:
         a) Equipment. Use only government-issu ed equipment when engaging in the
            operational use of social media;
            IZJ Yes.      D No. If not, please explain:
         b) Email and accounts. Use online screen names or identities that indicate an
            official DHS affiliation and use DHS email addresses to open accounts
            used when engaging in social media in the performance of their duties;




         c) Public interaction. Access publicly available information through social
            media only by reviewing posted information without interacting with any
            individual who posted the information;



         d) Privacy settings. Respect individuals' privacy settings and access only
            information that is publicly available;

            IZJ Yes.      D No.    If not, please explain:




         e) PI! collection: Collect the minimum PII necessary for the proper
            performance of their authorized duties except for systems subject to Final
            Rules for Exemption from certain aspects of the Privacy Act;

            IZJ Yes.      D No.    If not, please explain:

         f) PI! safegu ards. Protect PII as required by the Privacy Act   (if applicable) and
            DHS privacy policy;




                                                                                      USCBP000166
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 83 of 193
                                                                              The Privacy Office
                                                            U S Department of Homeland Security
                                                                         Washington, DC 20528
                                                                     202-343-1717, pia@dhs gov
                                                                           www dhs gov/privacy

                                                           Version date: July 24, 2012
                                                                           Page 7 of 9

          Yes.          No. If not, please explain:

    g) Documentation. Document operational use of social media, including date,
       site(s) accessed, information collected and how it was used.

          Yes.          No. If not, please explain:

    h) Training. Users complete annual privacy training which has been
       approved by Component Privacy Officer (or Privacy Point of Contact)
       based upon training materials provided by the DHS Privacy Office.
       Training must include, at minimum: legal authorities, acceptable
       operational uses of social media, access requirements, and requirements
       for documenting operational uses of social media.

          Yes.          No. If not, please explain:

         Yes, employees self-certify that they have read and understood their
       Component Rules of Behavior.

          Yes, Component Privacy Officers or PPOCs maintain a record of
       employee attendance at privacy training that includes training on the
       Rules of Behavior.

          No. If not, please explain:




                                                                              USCBP000167
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 84 of 193
                                                                                   The Privacy Office
                                                                 U S Department of Homeland Security
                                                                              Washington, DC 20528
                                                                          202-343-1717, pia@dhs gov
                                                                                www dhs gov/privacy

                                                                Version date: July 24, 2012
                                                                                Page 8 of 9

                  DHS SOCIAL MEDIA DOCUMENTATION
                (To be Completed by the DHS Privacy Office)


DATE reviewed by the DHS Privacy Office: December 17, 2015
NAME of the DHS Privacy Office Reviewer: (b)        (6), (b) (7)(C)


                                    DESIGNATION
This program is covered by the following Privacy Impact Assessment and
Privacy Act System of Records Notice:


     PIA:   DHS/CBP/PIA-006(b) Automated Targeting System (ATS) Update (June 1, 2012)
     SORN: DHS/CBP-006 - Automated Targeting System May 22, 2012, 77 FR 30297


DHS Privacy Office Determination
         Program has met requirements to use social media for the stated
     authorized operational purposes, and must continue compliance with the
     requirements above.
        Program has not yet met requirements to utilize social media for
     operational purposes.
               Program authorities do not authorize operational use of social
            media.
               Rules of Behavior do not comply. <Please explain analysis.>
               Training required.
     Additional Privacy compliance documentation is required:
               A PIA is required.
                      New.
                      Updated. <Please include the name and number of PIA to
                  be updated here.>


                                                                                   USCBP000168
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 85 of 193
                                                                                      The Privacy Office
                                                                    U S Department of Homeland Security
                                                                                 Washington, DC 20528
                                                                             202-343-1717, pia@dhs gov
                                                                                   www dhs gov/privacy

                                                                   Version date: July 24, 2012
                                                                                   Page 9 of 9

                A SORN is required:
                       New.
                        Updated. <Please include the name and number of SORN
                   to be updated here.>


                       DHS PRIVACY OFFICE COMMENTS
      The DHS Privacy office finds that CBP’s use of social media for Border
Encounter Research is consistent with existing privacy compliance documentation
and the DHS MD 110-01 requirements.
       CBP will conduct attributable,        (b) (7)(E), (b) (5)                only. CBP
Officers and Border Patrol Agents (b) (7)(E)
         CBP does not                           (b) (7)(E)
  (b) (7)(E)
     Any information collected from social media will be stored within the CBP
Automated Targeting System (ATS), Targeting Framework (TF) module. Per the
2012 ATS PIA, (b) (7)(E)




                                                                                      USCBP000169
       Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 86 of 193
                                                                                                                  The Privacy Office
                                                                                                U S Department of Homeland Security
                                                                                                             Washington, DC 20528
                                                                                                         202-343-1717, pia@dhs gov
                                                                                                               www dhs gov/privacy

                                                                                              Version date: July 24, 2012
                                                                                                              Page 1 of 8


                     DHS OPERATIONAL USE OF SOCIAL MEDIA
       This template is used to assess the Department’s Operational Use of Social Media,
                         consistent with Management Directive 110-01.
         The DHS Privacy Office has created this template to determine privacy compliance with
Management Directive 110-01, Privacy Policy for Operational Use of Social Media. For the purposes of the
Management Directive and this template, “Operational Use” means authorized use of social media to
collect personally identifiable information for the purpose of enhancing situational awareness,
investigating an individual in a criminal, civil, or administrative context, making a benefit determination
about a person, making a personnel determination about a Department employee, making a suitability
determination about a prospective Department employee, or for any other official Department purpose
that has the potential to affect the rights, privileges, or benefits of an individual. Operational use does not
include the use of search engines for general Internet research, nor does it include the use of social media
for professional development such as training and continuing education or for facilitating internal
meetings. The following uses of social media are exempt from the Management Directive and are not
subject to this requirement 1:

              a) Communications and outreach with the public authorized by the Office of Public Affairs
                   (covered by the existing PIAs: DHS/ALL/PIA-031 - Use of Social Networking Interactions
                   and Applications Communications/Outreach/Public Dialogue and DHS/ALL/PIA-036 -
                   Use of Unidirectional Social Media Applications);

              b) The conduct of authorized intelligence activities carried out by the Office of Intelligence
                   and Analysis, the intelligence and counterintelligence elements of the United States
                   Coast Guard, or any other Component performing authorized foreign intelligence or
                   counterintelligence functions, in accordance with the provisions of Executive Order
                   12333, as amended.

         This template shall be used to document the process to be followed by all programs engaging in
operational uses of social media; to identify information technology systems, technologies, rulemakings,
programs, or pilot projects that involve PII and other activities that otherwise impact the privacy of
individuals as determined by the Chief Privacy Officer; and to assess whether there is a need for
additional Privacy Compliance Documentation. Components may appeal to the Deputy Secretary for
Homeland Security if there is disagreement over the DHS Privacy Office determination of privacy
compliance for the operational use of social media.




1 Gathering information by the Office of Operations Coordination and Planning (OPS) to enhance situational awareness is exempt

from this requirement and is covered by the existing PIA: DHS/OPS/PIA-004(d) - Publicly Available Social Media Monitoring and
Situational Awareness Initiative Update.




                                                                                                                  USCBP000170
         Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 87 of 193
                                                                                                                      The Privacy Office
                                                                                                    U S Department of Homeland Security
                                                                                                                 Washington, DC 20528
                                                                                                             202-343-1717, pia@dhs gov
                                                                                                                   www dhs gov/privacy

                                                                                                   Version date: July 24, 2012
                                                                                                                   Page 2 of 8

                      DHS OPERATIONAL USE OF SOCIAL MEDIA
          Please complete this form and send it to your Component Privacy Officer.
  Upon receipt, your Component Privacy Officer and the DHS Privacy Office will review this
                       form and may request additional information.


                                              SUMMARY INFORMATION

Date submitted for review:

Name of Component: Customs and Border Protection

Contact Information: (b) (6), (b) (7)(C) Director,                    (b) (6), (b) (7)(C) Office of Intelligence
and Investigative Liaison (b) (6), (b) (7)(C)

Counsel 2 Contact Information:                 (b) (6), (b) (7)(C)           Office of Chief Counsel, Enforcement
Section

IT System(s) where social media data is stored:
   • Automated Targeting System- Targeting Framework.

Applicable Privacy Impact Assessment(s) (PIA):
DHS/CBP/PIA-006(b) Automated Targeting System (ATS) Update, June 1, 2012. Per the ATS PIA, ATS
maintains the official record “for certain law enforcement and/or intelligence data, reports, and projects
developed by CBP analysts that may include public source information;”

Applicable System of Records Notice(s) (SORN):
DHS/CBP-006 - Automated Targeting System May 22, 2012, 77 FR 30297. Categories of records
includes “Operational and analytical reports and/or projects developed that may include public source
information and/or classified information obtained by users/analysts for reference or incorporation into
the report or project.”

     •    Analytical Framework for Intelligence

DHS/CBP/PIA-010 – Analytical Framework for Intelligence (AFI), June 1, 2012. Per the AFI
PIA § 2.1 Identify the information the project collects, uses, disseminates, or maintains: “…
DHS AFI analysts may upload information that the user believes is relevant to a project,
including information publicly available on the Internet.”

DHS/CBP-017 – Analytical Framework for Intelligence System June 7, 2012 77 FR 13813. Per the
Record Source Categories: “Additionally, AFI permits analysts to upload and store any
information from any source including public and commercial sources, which may be relevant
to projects, responses to RFIs, or final intelligence products.”

2 Counsel listed here must certify that appropriate authority exists to engage in particular operational activities involving social

media.




                                                                                                                      USCBP000171
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 88 of 193

 Homeland                                                                                       The Privacy Office
                                                                              U S Department of Homeland Security

 Security                                                                                  Washington, DC 20528
                                                                                      202-343-1717, pia@dhs gov
                                                                                             www dhs gov/privacy

                                                                             Version date: July 24, 2012
                                                                                             Page 3 of 8

               DHS OPERATIONAL USE OF SOCIAL MEDIA

                                      SPECIFIC QUESTION S

1.    Describe the category of use for collecting personally identifiable information from social
      media sources. Examples include: law enforcement intelligence, criminal investigations,
      background investigations, a dministrative investigations, professional responsibility
      investigations, b enefit or employment determinations, or situational awareness. If u s e does
      not fit into one of these categories, please describe in full below. If y our component has
      multiple categories of u se, please submit separate template for each category.

              The personnel anticipated to use social media under this SMOUT include CBP
              Intelligence Research Specialists, CBP Officers, Border Patrol A ents, and Air &
              Marine filsonnel. This SMOUT encompasses both
            llDJU]JI        CBP personnel who receive specific prior supervisory approval may

                                              (b) (7)(E)
                                     (b) (7)(E)
              personnel may use mechanisms,                           (b) (7)(E)
                                                    (b) (7)(E)
                    (b) (7)(E)           I
                                                                  used consistent with the legal




                                  . This information may be stored in AFI or ATS-TF.


2.    Based on the operational use of social media listed above, please provide the appropriate
      authorities.

             Un der 235 of the Immigr ation and Nation ality Act and its implementing
      regulations CBP Officers and Border Patrol Agents have several enforcement
      authorities and responsibilities associated w ith inspections at a port of entry. 8
      U.S.C. § 1225; see also 8 CFR 287.2 (stating that a special agent in charge, port



                                                                                                USCBP000172
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 89 of 193

 Homeland                                                                                         The Privacy Office
                                                                                U S Department of Homeland Security

 Security                                                                                    Washington, DC 20528
                                                                                        202-343-1717, pia@dhs gov
                                                                                               www dhs gov/privacy

                                                                               Version date: July 24, 2012
                                                                                               Page 4of8

      director, or chief patrol agent shall initiate an investigation when h e has reason
      to believe there has been a criminal immigr ation violation); 8 CFR 287.4 (stating
      that several positions w ithin Border Patrol m ay issue subpoenas to be used in
      criminal or civil investigations); 8 CFR 287.9 (stating that Border Patrol agents
      must obtain a search warrant prior to conducting a sear ch in a criminal
      investigation unless a specific exemp tion to the warrant requirement is
      authorized by statute or recognized by courts). See also 19 U .S.C. § 482, 1467,
      1496, 1582, and 1589a, and 19 CFR Part 162.




3.    Is this us e of social media in development or operational?
               D In development.       ~ Operational. Date first launched: Unknown
4.    Please atta ch a copy of the Rules of Behavior that outline the requirements below.
               Attached are the CBP Directive and Rules of Behavior.

5.    Please describe the Rules of Behavior in effect for the lis ted operational use of s ocial media. If
      users do N OT follow a p articular Ru le, please detail reasoning for not following that Rule:

          a)   Equipment. Use only gov ernment-issued equipment w hen engaging in the operational
               use of social media;

               ~Yes.           D No. If not, please explain:
          b) Email and accounts. Use online screen names or identities that indicate an official OHS
             affiliation and use O HS email addresses to open accounts used w hen engaging in social
             media in the performance of their duties;




                                                                                                  USCBP000173
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 90 of 193

Homeland                                                                                      The Privacy Office
                                                                            U S Department of Homeland Security

Security                                                                                 Washington, DC 20528
                                                                                    202-343-1717, pia@dhs gov
                                                                                           www dhs gov/privacy

                                                                           Version date: July 24, 2012
                                                                                           Page 5of8

    c)   Public inte:raction. Access publicly available information through social media only by
         reviewing posted information without interacting with any individual who posted the
         information;




    d)   Privact; settings. Respect individuals' privacy settings and access only information that is
          ublicl available;




    e)   PII collection: Collect the minimum PIT necessary for the proper performance of their
         authorized duties except for systems subject to Final Rules for Exemption from certain
         aspects of the Privacy Act;

         IZJ Yes.         D No. If not, please explain:
    f)   PII safeguards. Protect PII as required by the Privacy Act (if applicable) and OHS privacy
         policy;

         IZJ Yes.         D No. If not, please explain:
    g)   Documentation. Document operational use of social media, including date, site(s)
         accessed, information collected and how it was used.

         IZJ Yes.         D No. If not, please explain:



                                                                                              USCBP000174
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 91 of 193
                                                                                          The Privacy Office
                                                                        U S Department of Homeland Security
                                                                                     Washington, DC 20528
                                                                                 202-343-1717, pia@dhs gov
                                                                                       www dhs gov/privacy

                                                                      Version date: July 24, 2012
                                                                                      Page 6 of 8

    h) Training. Users complete annual privacy training which has been approved by
       Component Privacy Officer (or Privacy Point of Contact) based upon training materials
       provided by the DHS Privacy Office. Training must include, at minimum: legal
       authorities, acceptable operational uses of social media, access requirements, and
       requirements for documenting operational uses of social media.

           Yes.            No. If not, please explain:

          Yes, employees self-certify that they have read and understood their Component
       Rules of Behavior.

           Yes, Component Privacy Officers or PPOCs maintain a record of employee
       attendance at privacy training that includes training on the Rules of Behavior.

           No. If not, please explain:




                                                                                          USCBP000175
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 92 of 193
                                                                                                  The Privacy Office
                                                                                U S Department of Homeland Security
                                                                                             Washington, DC 20528
                                                                                         202-343-1717, pia@dhs gov
                                                                                               www dhs gov/privacy

                                                                               Version date: July 24, 2012
                                                                                               Page 7 of 8

                     DHS SOCIAL MEDIA DOCUMENTATION
                       (To be Completed by the DHS Privacy Office)


DATE reviewed by the DHS Privacy Office: May 13, 2015


NAME of the DHS Privacy Office Reviewer: (b) (6), (b) (7)(C)


                                         DESIGNATION
This program is covered by the following Privacy Impact Assessment and Privacy Act
System of Records Notice:


      PIA:   DHS/CBP/PIA-006 ATS
      SORN: DHS/CBP-006 ATS


DHS Privacy Office Determination
          Program has met requirements to use social media for the stated authorized
      operational purposes, and must continue compliance with the requirements above.
         Program has not yet met requirements to utilize social media for operational
      purposes.
                 Program authorities do not authorize operational use of social media.
                 Rules of Behavior do not comply. <Please explain analysis.>
                 Training required.
      Additional Privacy compliance documentation is required:
                 A PIA is required.
                         New.
                         Updated. <Please include the name and number of PIA to be updated
                     here.>
                 A SORN is required:
                         New.
                         Updated. <Please include the name and number of SORN to be updated
                     here.>




                                                                                                  USCBP000176
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 93 of 193

   Homeland                                                                                     The Privacy Office
                                                                              U S Department of Homeland Security

   Security                                                                                Washington, DC 20528
                                                                                      202-343-1717, pia@dhs gov
                                                                                             www dhs gov/privacy

                                                                             Version date: July 24, 2012
                                                                                             Page 8of8

                                 OHS PRIVACY OFFICE COMMENTS

        CBP' s use of social media for Operational Awareness is compliant with the DHS social media
directive MD 110-01-011 .

        This SMOUT is intended to address                                             . The ATS PIA
referenced references CBP' s use of information
Use of Social Media, CBP defines

    •




    •




                                                                                                USCBP000177
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 94 of 193
                                                                                                      The Privacy Office
                                                                                    U S Department of Homeland Security
                                                                                                 Washington, DC 20528
                                                                                             202-343-1717, pia@dhs gov
                                                                                                   www dhs gov/privacy


                        DHS OPERATIONAL USE OF SOCIAL MEDIA
    This template is used to assess the Department’s Operational Use of Social Media, consistent with
                                       Management Directive 110-01.

        The DHS Privacy Office has created this template to determine privacy compliance with
Management Directive 110-01, Privacy Policy for Operational Use of Social Media. For the purposes of
the Management Directive and this template, “Operational Use” means authorized use of social media to
collect personally identifiable information for the purpose of enhancing situational awareness,
investigating an individual in a criminal, civil, or administrative context, making a benefit determination
about a person, making a personnel determination about a Department employee, making a suitability
determination about a prospective Department employee, or for any other official Department purpose
that has the potential to affect the rights, privileges, or benefits of an individual. Operational use does not
include the use of search engines for general Internet research, nor does it include the use of social media
for professional development such as training and continuing education or for facilitating internal
meetings. The following uses of social media are exempt from the Management Directive and are not
subject to this requirement:

                 Communications and outreach with the public authorized by the Office of Public Affairs
                 (covered by the existing PIAs: DHS/ALL/PIA-031 - Use of Social Networking Interactions
                 and Applications Communications/Outreach/Public Dialogue and DHS/ALL/PIA-036 -
                 Use of Unidirectional Social Media Applications);

                 The conduct of authorized intelligence activities carried out by the Office of Intelligence
                 and Analysis, the intelligence and counterintelligence elements of the United States Coast
                 Guard, or any other Component performing authorized foreign intelligence or
                 counterintelligence functions, in accordance with the provisions of Executive Order
                 12333, as amended.

This template shall be used to document the process to be followed by all programs engaging in
operational uses of social media; to identify information technology systems, technologies, rulemakings,
programs, or pilot projects that involve PII and other activities that otherwise impact the privacy of
individuals as determined by the Chief Privacy Officer; and to assess whether there is a need for
additional Privacy Compliance Documentation. Components may appeal to the Deputy Secretary for
Homeland Security if there is disagreement over the DHS Privacy Office determination of privacy
compliance for the operational use of social media.




                                                                                                      USCBP000178
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 95 of 193
                                                                                                      The Privacy Office
                                                                                    U S Department of Homeland Security
                                                                                                 Washington, DC 20528
                                                                                             202-343-1717, pia@dhs gov
                                                                                                   www dhs gov/privacy


                             DHS OPERATIONAL USE OF SOCIAL MEDIA

Please complete this form and send it to your Component Privacy Officer. Upon receipt, your Component
Privacy Officer and the DHS Privacy Office will review this form and may request additional
information.



Summary Information

Name of SMOUT:                            Border Patrol Intelligence – (b) (7)(E)

Date submitted for review:                November 23, 2015

Name of Component:                        U.S. Customs and Border Protection

Contact Information:                      Assistant Chief (b) (6), (b) (7)(C) United States Border Patrol.
                                                           (b) (6), (b) (7)(C)
Counsel Contact Information:             (b) (6), (b) (7)(C) Office of Chief Counsel, Enforcement


IT System(s) where social media data is stored: Automated Targeting System-Targeting Framework and
the Analytical Framework for Intelligence (if included in a finished intelligence product)

Applicable Privacy Impact Assessment(s) (PIA):

        DHS/CBP/PIA-006(e) Automated Targeting System (ATS) Update, January 13, 2017. Per the ATS
         PIA, ATS maintains the official record “for certain law enforcement and/or intelligence data,
         reports, and projects developed by CBP analysts that may include public source information;”

        DHS/CBP/PIA-010a – Analytical Framework for Intelligence (AFI), September 1, 2016. Per the
         AFI PIA § 2.1 Identify the information the project collects, uses, disseminates, or maintains: “…
         DHS AFI analysts may upload information that the user believes is relevant to a project,
         including information publicly available on the Internet.”

Applicable System of Records Notice(s) (SORN):

Raw intelligence collected by CBP is covered by: DHS/CBP-024 Intelligence Records System (CIRS),
September 21, 2017 82 FR 44198. This system of records allows CBP to collect and consolidate
information from multiple sources, including law enforcement agencies and agencies of the U.S.
Intelligence Community, in order to enhance CBP's ability to: Identify, apprehend, or prosecute
individuals who pose a potential law enforcement or security risk; aid in the enforcement of the customs
and immigration laws, and other laws enforced by DHS at the border; and enhance U.S. border security.

         Records maintained within the CIRS system of records include information collected by CBP for
an intelligence purpose that is not covered by an existing DHS SORN and finished intelligence products.
This information may include:




                                                                                                      USCBP000179
        Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 96 of 193
                                                                                                        The Privacy Office
                                                                                      U S Department of Homeland Security
                                                                                                   Washington, DC 20528
                                                                                               202-343-1717, pia@dhs gov
                                                                                                     www dhs gov/privacy


        Biographic information (name, date of birth, Social Security number, alien registration number,
         citizenship/immigration status, passport information, addresses, phone numbers, etc.);

        Records of immigration enforcement activities or law enforcement investigations/activities;

        Information (including documents and electronic data) collected by CBP from or about
         individuals during investigative activities and border searches;

        Records of immigration enforcement activities and law enforcement investigations/activities that
         have a possible nexus to CBP's law enforcement and immigration enforcement responsibilities or
         homeland security in general;

        Law enforcement, intelligence, crime, and incident reports (including financial reports under the
         Bank Secrecy Act and law enforcement bulletins) produced by DHS and other government
         agencies;

        U.S. visa, border, immigration, and naturalization benefit data, including arrival and departure
         data;

        Terrorist watchlist information and other terrorism-related information regarding threats,
         activities, and incidents;

        Lost and stolen passport data;

        Records pertaining to known or suspected terrorists, terrorist incidents, activities, groups, and
         threats;

        CBP-generated intelligence requirements, analysis, reporting, and briefings;

        Information from investigative and intelligence reports prepared by law enforcement agencies
         and agencies of the U.S. foreign intelligence community;

        Articles, public-source data (including information from social media), and other published
         information on individuals and events of interest to CBP;

        Audio and video records retained in support of CBP's law enforcement, national security, or
         other homeland security missions;

        Records and information from government data systems or retrieved from commercial data
         providers in the course of intelligence research, analysis, and reporting;

        Reports of suspicious activities, threats, or other incidents generated by CBP or third parties;

        Additional information about confidential sources or informants; and

        Metadata, which may include but is not limited to transaction date, time, location, and frequency.

Finished Intelligence Products produced by CBP are covered by: DHS/CBP-017 – Analytical Framework
for Intelligence System, June 7, 2012 77 FR 13813. The purpose of this system is to enhance DHS's ability
to: Identify, apprehend, and/or prosecute individuals who pose a potential law enforcement or security




                                                                                                        USCBP000180
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 97 of 193
                                                                                                      The Privacy Office
                                                                                    U S Department of Homeland Security
                                                                                                 Washington, DC 20528
                                                                                             202-343-1717, pia@dhs gov
                                                                                                   www dhs gov/privacy


risk; aid in the enforcement of the customs and immigration laws, and other laws enforced by DHS at the
border; and enhance United States security. AFI uses data to:

    (1) Identify individuals, associations, or relationships that may pose a potential law enforcement or
        security risk, target cargo that may present a threat, and assist intelligence product users in the
        field in preventing the illegal entry of people and goods, or identifying other violations of law;

    (2) Allow analysts to conduct additional research on persons and/or cargo to understand whether
        there are patterns or trends that could identify potential law enforcement or security risks; and

    (3) Allow finished intelligence product users with a need to know to query or receive relevant
        finished intelligence products.




                                                                                                      USCBP000181
         Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 98 of 193

   Homeland                                                                                            The Privacy Office
                                                                                      US Department of Homeland Security

   Security                                                                                        Washington, DC 20528
                                                                                               202-343-1717, pia@dhs gov
                                                                                                     www dhs gov/privacy




                              OHS OPERATIONAL USE OF SOCIAL MEDIA

                                           SPECIFIC QUESTION S

    1.    Describe the category of u se for collecting personally identifiable information from social
          media sources. Examples include: law enforcement intelligence, criminal investigations,
          background inv estigations, administr ativ e inv estigations, professional responsibility
          investigations, b en efit or employment d eterminations, or situational awareness. If u se does
          not fit into one of these categories, please describ e in full below. If y our component has
          multiple categories of u se, please submit separate template for each category.

          CBP is submitting this SMOUT to request access to social media for                (b) (7)(E)               as
                                                               1
defined by the CBP Operational Use of Social Media Policy for Border Patrol agents assigned to the
Border Patrol Sector Intelligence Units (SIU), and the USBP Headquarters Intelligence Division (Border
Patrol Intelligence Agents (BPA-Is), Supervisory Border Intelligence Agents (SBPA-ls) or Border Patrol
Intelligence Enterprise (BPIE) intelligence analysts). The Sector Intelligence Unit (SIU) operates primarily
at the tactical level, working in coordination w ith the H Q Intelligence Division, sector command staff and
stations. The four primary functions of the SIU are to collect information that provides current
intelligence, conduct targeted enforcement operations, provide analysis, and provide support to ongoing
intelligence operations. This allow s the SIU to produce sector lev el intelligence products for wider
consumption, including federal, state, local, and tribal stakeholders.

          The SIU will support sector command staff and respond to intelligence collection requirements
b oth at the sector and national level. The SIU strives for integration w ith all stations within their
respective sectors by w orking w ith station staff and collateral intelligence agents to address the station
commander' s objectiv es, gather information, and produce intelligence products for local and national
consumption. In addition, SIU agents assigned to Border Patrol stations will act as subject matter experts
to educate station personnel as to their role within the BPIE. The SIU has the following responsibilities:

    •     Understand intelligence priorities

    •     Produce quality, finished, information and intelligence products

    •     Ensure constant flow of information and intelligence

    •     Protect and promote intelligence integrity and objectiv ity

    •     Integrate intelligence into operational activities to reduce uncertainty

    •     Drive sector and station operations with collections and analy tical support

    •     Understand and operate within intelligence doctrine, capabilities and limitations


                                                                              (b) (7)(E )

                                           (b) (7)(E)
                                                                                                       USCBP000182
          Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 99 of 193

      Homeland                                                                                      The Privacy Office
                                                                                   US Department of Homeland Security

      Security                                                                                  Washington, DC 20528
                                                                                            202-343-1717, pia@dhs gov
                                                                                                  www dhs gov/privacy


      •    Receive and incorporate feedback from agents, station staff and sector management

           The primary mission of the SIU is to gather and synthesize information. To do so, Border Patrol
agents who are assigned to the SIU or H eadquarters Intelligence Division undergo specific training for
the intelligence enterprise. All SIU personnel are trained and certified to perform the intelligence
collection, management, and analytical functions necessary for their respective roles. Individuals
responsible for providing that information must have the necessary skills and competencies necessary to
provide that intelligence.

           To accomplish their intelligence functions, these specialized USBP intelligence personnel must
use                                               (b) (7)(E)


                                    (b) (?)(E)
           General Procedures

           Consistent with the CBP Operational Use of Social Media Policy,2 once this SMOUT has been
approved by the OHS Privacy Office, there are additional procedural requirements for     (b) (7)(E)
(b) (7)(E) 1:order Patrol agents who are assigned to Sector Intelligence Units or the USBP
H eadquarters Intelligence Division must obtain approval to use social media for       (b) (7)( E)
only when necessary for authorized law enforcement purposes with a clear nexus to their assigned duties
and in conformance with existing               (b) (7)( E)




           Individual Access Requests

                                                                        (b) (7)(E)




                                                                           (b) (7)( E)

                                            (b) (7)(E)

                                                                                                    USCBP000183
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 100 of 193
                                                                                                         The Privacy Office
                                                                                       U S Department of Homeland Security
                                                                                                    Washington, DC 20528
                                                                                                202-343-1717, pia@dhs gov
                                                                                                      www dhs gov/privacy


(b) (5)                                                                               (b) (7)(E)
(b) (5)
            Upon approval of this template and in accordance with the individual access procedures outlined
in CBP Directive 5410-003, USBP intelligence personnel may use the                   (b) (7)(E)

                                           (b) (7)(E)
    2.      Based on the operational use of social media listed above, please provide the appropriate
            authorities.
            6 U.S.C. § 211(e) establishes the Border Patrol in CBP and sets forth certain statutory duties,
including the responsibility to: “(A) serve as the law enforcement office of U.S. Customs and Border
Protection with primary responsibility for interdicting persons attempting to illegally enter or exit the
United States or goods being illegally imported into or exported from the United States at a place other
than a designated port of entry; (B) deter and prevent the illegal entry of terrorists, terrorist weapons,
persons, and contraband; and (C) carry out other duties and powers prescribed by the Commissioner.”

            Under section 287(b) of the Immigration and Nationality Act (INA) (8 U.S.C. § 1357(b)),
authorized Border Patrol agents “have the power and authority . . . to take and consider evidence
concerning the privilege of any person to enter, reenter, pass through, or reside in the United States, or
concerning any matter which is material or relevant to the enforcement of [the INA] . . . .” See also 8 CFR
287.2 (stating that a special agent in charge, port director, or chief patrol agent shall initiate an
investigation when he has reason to believe there has been a criminal immigration violation).
Additionally, 19 U.S.C. § 1589a provides enforcement authority to customs officers, including Border
Patrol agents.

            (b) (7)(E)



  (b) (5)




    4.      Is this use of social media in development or operational?

                In development.          Operational. Date first launched:

            USBP use of social media for         (b) (7)(E)         is pending the approval of this SMOUT.

    5.      Please attach a copy of the Rules of Behavior that outline the requirements below.

            Attached are the CBP Directive and Rules of Behavior.

    6.      Please describe the Rules of Behavior in effect for the listed operational use of social media. If
            users do NOT follow a particular Rule, please detail reasoning for not following that Rule:




                                                                                                         USCBP000184
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 101 of 193

   Homeland                                                                                          The Privacy Office
                                                                                    US Department of Homeland Security

   Security                                                                                      Washington, DC 20528
                                                                                             202-343-1717, pia@dhs gov
                                                                                                   www dhs gov/privacy


Equipment. Use only government-issued equip m ent when engaging in the operational use of social media;

          ~ Yes.          D No. If not, please explain:
Email and accounts. Use online screen names or identities that indicate an official OHS affiliation and use
OHS email addresses to open accounts used when engaging in social media in the performance of their
duties;




                              (b) (7)(E)
Public interaction. Access publicly available information through social media only by reviewing posted
information without interacting with any individual who posted the information;




PrivaClj settings. Respect individuals' privacy settings and access only information that is publicly
available;




          PII collection: Collect the minimum PIT necessary for the proper performance of their authorized
duties except for systems subject to Final Rules for Exemption from certain aspects of the Privacy Act;

          ~ Yes.          D No. If not, please explain:
PII safeguards. Protect PIT as required by the Privacy Act (if applicable) and OHS privacy policy;

          ~ Yes.          D No. If not, please explain:
Documentation. Document operational use of social m edia, including date, site(s) accessed, information
collecte d and how it was used.

          ~ Yes.          D No. If not, please explain:
Training. Users complete annual privacy training which has been approved by Component Privacy
Officer (or Privacy Point of Contact) based upon training materials provided by the O HS Privacy Office.




                                                                                                     USCBP000185
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 102 of 193
                                                                                                   The Privacy Office
                                                                                 U S Department of Homeland Security
                                                                                              Washington, DC 20528
                                                                                          202-343-1717, pia@dhs gov
                                                                                                www dhs gov/privacy


Training must include, at minimum: legal authorities, acceptable operational uses of social media, access
requirements, and requirements for documenting operational uses of social media.

            Yes.            No. If not, please explain:

            Yes, employees self-certify that they have read and understood their Component Rules of
Behavior.

            Yes, Component Privacy Officers or PPOCs maintain a record of employee attendance at
privacy training that includes training on the Rules of Behavior.

            No. If not, please explain:




                                                                                                   USCBP000186
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 103 of 193

   Homeland                                                                                    The Privacy Office
                                                                              US Department of Homeland Security

   Security                                                                                Washington, DC 20528
                                                                                       202-343-1717, pia@dhs gov
                                                                                             www dhs gov/privacy


                       OHS SOCIAL MEDIA DOCUMENTATION
                          (To be completed by the OHS Privacy Office)


DATE reviewed by the OHS Privacy Office: 11/27/2017


NAME of the OHS Privacy Office Reviewer:IPMP''


                                          DESIGNATION
This program is covered by the following Privacy Impact Assessment and Privacy Act
System of Records Notice:


        PIA:

                DHS/CBP/PIA-006 Automated Targeting System (ATS)
                DHS/CBP/PIA-010 Analytical Framework for Intelligence (AFI)
        SORN:
                DHS/CBP-017 Analytical Framework for Intelligence System, June 7, 2012 77 FR 13813
                DHS/CBP-024 Intelligence Records System (CIRS) System of Records, September 21,
                2017, 82 FR 44198




   3.   Rules of Behavior Content: (Check all items tha t apply.)




                                                                                               USCBP000187
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 104 of 193
                                                                                                The Privacy Office
                                                                              U S Department of Homeland Security
                                                                                           Washington, DC 20528
                                                                                       202-343-1717, pia@dhs gov
                                                                                             www dhs gov/privacy


    a.   Equipment.
                        Users must use government-issued equipment.                  (b) (7)(E)
                                              (b) (7)(E)
                        Users must use government-issued equipment.                  (b) (7)(E)
                            (b) (7)(E)
    b.   Email and accounts.




                                    (b) (7)(E)
    c.   Public interaction.




                                (b) (7)(E)
    d. Privacy settings.

                        Users may disregard privacy settings.

                        Users must respect individual privacy settings. (b) (7)(E)
                                                                (b) (7)(E)




    e.   PII storage:

                        PII is maintained in an exempted Privacy Act System of Records.

                           Please list applicable SORN here: DHS/CBP-017 Analytical Framework
                  for Intelligence (AFI) System
                  DHS/CBP-024 Intelligence Records System (CIRS)

                        PII is maintained in a Privacy Act Systems of Records.

                            Please list applicable SORN here:

    f.   PII safeguards.

                        PII is protected as required by the Privacy Act and DHS privacy policy.

                        Only a minimal amount of PII is collected and safeguarded, consistent with



                                                                                                USCBP000188
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 105 of 193
                                                                                                   The Privacy Office
                                                                                 U S Department of Homeland Security
                                                                                              Washington, DC 20528
                                                                                          202-343-1717, pia@dhs gov
                                                                                                www dhs gov/privacy


         g.   Documentation.

                         Users must appropriately document their use of social media, and collection
                     of information from social media website.

                         Documentation is not expressly required.

         h. Training.

                       All users must complete annual privacy training that has been approved by
                     Component Privacy Officer. Training includes:

                                  Legal authorities;

                                  Acceptable operational uses of social media;

                                  Access requirements;

                                  Applicable Rules of Behavior; and

                                  Requirements for documenting operational uses of social media.

                         Mechanisms are (or will be) in place to verify that users have completed
                     training.

                                 Yes, employees self-certify that they have read and understood their
                               Component Rules of Behavior.

                                  Yes, Component Privacy Officers or PPOCs maintain a record of
                               employee attendance at privacy training that includes training on the
                               Rules of Behavior.

                                  No, certification of training completion cannot be verified.




DHS Privacy Office Determination
          Program has met requirements to use social media for the stated authorized
      operational purposes, and must continue compliance with the requirements above.
         Program has not yet met requirements to utilize social media for operational
      purposes.
                 Program authorities do not authorize operational use of social media.
                 Rules of Behavior do not comply. <Please explain analysis.>
                 Training required.
      Additional Privacy compliance documentation is required:



                                                                                                   USCBP000189
      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 106 of 193

    Homeland                                                                                            The Privacy Office
                                                                                       US Department of Homeland Security

    Security                                                                                       Washington, DC 20528
                                                                                                202~,            pia@dhs gov
                                                                                                      www dhs gov/privacy


                       D A PIA is required.
                             D New.
                             D Updated.           <Please include the name and number of PIA to be updated
                                   here.>
                       D A SORN is required:
                             D New.
                             D Updated. <Please include the name and number of SORN to be updated
                                   here.>


                                            OHS PRIVACY OFFICE COMMENTS
     CBP is sub mitting this SMOUT to discuss the request for access to social media for (b) (7)(E), (b) (5)
(b) (7)(E), (b) (5) s defined b y the CBP Operational Use of Social Media Policy for U.S. Border Patrol (USBP)

     agents assigned to the Border Patrol Sector Intelligence Units (SIU), and the USBP Headquarters
     Intelligence Division. The primary mission of the SIU is to gather and synthesize information. •




                 / h \ / 7 \ / C\
                                            (b) (7)(E )
                                                                                                        lh\ 17\/t: \   /h)   (5)

      IL-\   /"7\/1\    / I- \   IC\




    Border Patrol agents who are assigned to SIU or the USBP H eadquarters Intel~



                                                                                        (b) (7)(E)

                                                                        . Any information collected from social
  media will be stored within the Automated Targeting System-Targeting Framework (ATS-TF) and the
 Analytical Framework for Intelligence (AFI) (if included in a finished intelligence product). Per the ATS
   PIA, ATS-TF allows authorized users to attach public source information, such as responsive Internet
    links and related documents, to an assigned report and/or project and search for any text contained
  within the system via full text search functionality. Per the AFI PIA, analysts may upload information
   that the user believes is relevant to a project, including information publicly available on the Internet.

  SORN coverage for raw intelligence collected by CBP is covered b y D HS/CBP-024 Intelligence Records
   System (CIRS), which covers the collection and consolidation of information from multiple sources,
including law enforcement agencies and agencies of the U.S. Intelligence Community, in order to enhance
  CBP 's ability to: identify, apprehend, or prosecute individuals who pose a potential law enforcement or




                                                                                                        USCBP000190
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 107 of 193
                                                                                                  The Privacy Office
                                                                                U S Department of Homeland Security
                                                                                             Washington, DC 20528
                                                                                         202-343-1717, pia@dhs gov
                                                                                               www dhs gov/privacy


 security risk; aid in the enforcement of the customs and immigration laws, and other laws enforced by
DHS at the border; and enhance U.S. border security. Records maintained within the CIRS may include
“articles, public-source data (including information from social media), and other published information
    on individuals and events of interest to CBP.” SORN coverage for finished intelligence products
 produced by CBP is provided by DHS/CBP-017 Analytical Framework for Intelligence System, which
 covers the collection of information to enhance DHS's ability to: identify, apprehend, and/or prosecute
individuals who pose a potential law enforcement or security risk; aid in the enforcement of the customs
   and immigration laws, and other laws enforced by DHS at the border; and enhance U.S. security.




                                                                                                  USCBP000191
                      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 108 of 193
                                                                                                                                                 PAGE    OF    PAGES
                                  ORDER FOR SUPPLIES OR SERVICES
                                                                                                                                                                      8
IMPORTANT: Mark all packages and papers with contract anq/or order numbers.
1. DATE OF ORDER              2. CONTRACT NO (If any)                                                                               6 SHIPTO.
   912012018                      I ISi IQDC- 12-D-00013                                      a. NAME OF CONSIGNEE
3. ORDER NO.                            4 REQUISITIONIREFEHENCE NO.                             Sec Anached Delivery Sch.:dulc
70804C 18FOOOO 1093                     0020099 198
S ISSUING OFFICE (Address correspondence tol                                                  b. STREET ADDRESS
DHS - Cu.tom~ & llnrdcr Protec11on
Customs and Border Protection
                                                                                              c CITY                                                d STATE      ~ZIP COD~
1300 l'1:1tll>)'lva11ia /\\C, NW
Procur1:mc11t Directorate - ~p 1310
Washington                                              DC :?022!>                            I. SHIPVIA
                                         7. TO:                                                                             8 TYPE OF ORDER
a. NAME OF CONTRACTOR                                                                            PURCHASE -               Reference Your        fZj b.
PANA'viERICA CO\ltPUTERS. I\;C.                                                              D a BID•          Sl.~~79105 . Please
                                                                                                                                                        DELIVERY - Except for
                                                                                                                                                    b lhng .nstruCI ons on the
                                                                                                     f\.lmish the following on the terms            reverse this delivery order 1s
b COMPANY NAME                                                                                       and cond1tJons specified on both               subject to instructions
                                                                                                     $1des of this order and on the                 contained on this side only of
                                                                                                     attached sheet 11 any 1nclud1ng                tn1s form and ,5 issued
                                                                                                     delivery as •ndoeated                          subject to the terms and
                                                                                                                                                    cond1~ons of the aoove-




                                                                                                .,,..
c STREET ADDRESS
                                                                                                                                                    numbered contract.
1386 BIG OAK RD.
                                                                                              10 REQUISITIONING OFFICE
d. CITY                                                  .STATE      f.ZIPCODE
LURAY                                                       VA              22835
9. ACCOUNTING AND APPROPRIATION DATA


11 BUSINESS CLASSIFICATl01'l (Check appropriate box(es))                                                                                        12. F 0.8. POllllT
t8J a SMALL 0          b OTHER THAN SMALL         0     e DISADVANTAGED      D      d WOMEN-O'M'IEO           t8J    e HUBZont

D , SERVICE·OISABlt:O          D     g W0"41:N-0WNEO SMALL BUSINESS                  ~   ECONOWICA,LV 0 S...OVANTAGED 11\0MC,,.
                                                                                                                                            Nnt applicable
    VETERAN-OWNED                     (w:'.>SB) ELIGIB E U"<OER THE V.OSB
                                      PROGRAM
                                                                             D           O'l\"-EO S"'ALL BUSllloESS (EOWOSBJ


                     13. PLACE OF                             14. GOVERNMENT BIL NO.                  1S. DELIVER TO F 0 .8 POINT               16, DISCOUNTTERMS
a. INSPECTION                  b. ACCEPTANCE                                                             ON OR BCFORE !Date)
                                                                                                                09 12112018                     Within 30 days Due net
                                                                  17 SCHEDULE            See reverse for Re'ec11ons
                                                                                            QUANTIT'I
  rTEMNO.                            SUPPLIES OR SERVICES                                   ORDERCO           UNIT          UNIT PRICE
       l•l                                        (b)                                           c·             (d)

 IO              (b) (7)(E)                                                                           I 000    LA




                   18. SHIPPING POINT                   19. GROSS SHIPPING WEIGHT                      20. INVOICE NO.

                                                                                                                                                                           17(h)TOT
                                                              21. MAILINVOICE TO                                                                                              (Cont.
  SEE BllllNG     a. NAME                                                                                                                                     SO.OO       <J pages)
                  DHS - Cusloms & Border Prol.:ction                        Commcrciul Accounls Si.:ct
INSTRl.ICTIONS
                   b. STREET ADDRESS (or P.O. Box)
                                                                            6650 lclecom Dri\C, Suuc 100                                                                        17(i)
                                                                                                                                                    '!.2.206.058.25 <JGRAND
                   c. CITY                                                                                                                                                    TOTAL
                   Indianapolis

  22 UNITED STATES OF
     AMERICA BY (Signature)

   AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                    OPTIONAL FORM 347 (REV 212012)
      PREVIOUS EDITION NOT USABLE
                                                                                                                                     Prescnbed by GSA/FAR ~ga1paacf Wf)
                                                                                                                                                                 0             1
                 Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 109 of 193

DATE OF ORDER                         CONTRACT NO. (if anv)                           ORDERNO.                                   PAGE Of   PAGES
9/20/20 18                        I   I ISi IQDC-12-D-00013                     I     70D04C 1SFOOOOI093                     I      2         8

Federal Tax Exempt ID: (b)(3)(A )
~ilin_gl.o.Yoices to CBP. Do not mall or email invoices to CBP. Invoices must be submitted via the IPP
website, as detailed under Electronic Invoicing and Payment Requirements In the attached terms and conditions.

NOTES:

Thi~1-irm hxcd Price deliver) orJcr, 70B04Cl 8F00001093, is issued again~11hc Oepartmcnl ufllomclanJ <iccurm Firs1
Contrnct llST-1 DC-12-D-OOO 13          for[GJIDIB
                                                 Licenses and Maintenance ~uppnrr of •in
                            The St3tcmcnt ofWorJ. will Ix: prm iucd ''Ith 1he Award   Di~tribution   cma1

 Reference Did" 565079305. datcJ 9 0512018 from rcJBid Bu} 11945260_01

111c Period of Performance for 70B04Cl SFOOOO I093 will be




 Invoices shall Ix:    ~en! 10:
 lPP.p,ov   in   accordance with Sccllon 10.5 of the <;Q\\.

 All Terms and Cond111ons of the hrstSourcc II lomrau l l~l IQDC-12-D-OOO 13 ;ire rn full force         ~nd   effect




                                                                                                                       OPTIONAL FORM 347 (REV. 2/2012)
                                                                                                                                        USCBP000198
               Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 110 of 193

70B04Cl&F00001093



                         ITE M S ,\;~ PRICES, OELl\'ERY SCHED ULE AND ACCO UNTll'oC DATA
                                                          FOR
                                           Df.Ll\IERY ORDER: 70B04Cl8F0000l093

1.1     SCHEDULE OF SUPPLIES/SERVICES

 ITEM#                                                         QTY
 10                                                            1 000                 EA

Total Funded Value of Award:

1.2     ACCOUNTING and APPROPRIATION DATA

  ITEM #  ACCO UNTING and APPROPRIJ\TIO ~ DAT A
  10      6 I00.3 I5 BL SCSG LCS094 271 SOOOZOOO I 8500TI0600000000 lu 54 93 I5 B
 _ _ ___.__T_
            A_Slf_ 07020182018 0530000

1.3     DELIVERY SCHEDULE

  DELIVER T O:                                               ITEM #        QTY
                                                             10             1.000



1.4     52.232-39 UNENFORCEABILITY OF UNAUTHORIZED OBLIGATIONS (JUN 2013)

(a) Except as stated in paragraph (b) of this clause. when any supply or service acquired under this contract is subject to
    any End User License Agreement (EULA), Terms of Service (TOS). or similar legal instrument or agreement, that
    includes any clause requiring the Government to indemnify the Contractor or any person or entity for damages, costs,
    fees, or any other loss or liability that would create an Anti-Deficiency Act violation (31 U.S .C. 1341 ), the following shall
    govern:

       (1) Any such clause 1s unenforceable against the Government.

       (2) Neither the Government nor any Government authonzed end user shall be deemed to have agreed to such clause
           by virtue of it appearing in the CULA, TOS, or similar legal instrument or agreement. If the EULA, TOS, or similar
           legal instrument or agreement is invoked through an "I agree" click box or other comparable mechanism (e.g.,
           "click-wrap" or "browse-wrap" agreements) execution does not bind the Government or any Government
           authorized end user to such clause.

       (3) Any such clause is deemed to be stricken from the EULA, TOS, or similar legal instrument or agreement.

 (b) Paragraph (a) of this clause does not apply to indemnification by the Government that is expressly authorized by
     statute and specifically authorized under applicable agency regulations and procedures.

                                                         (End of clause)

 1.5     52.232-40 PROVIDING ACCELERATED PAYMENTS TO SMALL BUSINESS SUBCONTRACTORS (DEC 2013)

 (a) Upon receipt of accelerated payments from the Government, the Contractor shall make accelerated payments to its
     small business subcontractors under this contract, to the maximum extent practicable and prior to when such payment
     is otherwise required under the applicable contract or subcontract. after receipt of a proper invoice and all other
     required documentation from the small business subcontractor.

 (b) The acceleration of payments under this clause does not provide any new rights under the Prompt Payment Act.

 (c) Include the substance of this clause, including this paragraph (c), 1n all subcontracts with small business concerns,
     including subcontracts with small business concerns for the acquisition of commercial items.


                                                            Page 3 of 8
                                                                                                                  USCBP000199
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 111 of 193
70B04Cl8FOOOOI093
                                                        (End of clause)

1.6    52.203-19 PROHIBITION ON REQUIRING CERTAIN INTERNAL CONFIDENTIALITY AGREEMENTS OR
       STATEMENTS (JAN 2017)

1.7    52.204-22 ALTERNATIVE LINE ITEM PROPOSAL (JAN 2017)

1.8    52.204-23 - PROHIBITION ON CONTRACTING FOR HARDWARE, SOFTWARE, AND SERVICES DEVELOPED
       OR PROVIDED BY KASPERSKY LAB AND OTHER COVERED ENTITIES (JUL 2018)

1.9    52.209-10 PROHIBITION ON CONTRACTING WITH INVERTED DOMESTIC CORPORATIONS (NOV 2015)

1.10 3052.205-70 ADVERTISEMENTS, PUBLICIZING AWARDS, AND RELEASES (SEP 2012) ALTERNATE I (SEP
     2012)

(a)     The Contractor shall not refer to this contract in commercial advertising or similar promotions in such a manner as to
        state or imply that the product or service provided is endorsed or preferred by the Federal Government or is
        considered by the Government to be superior to other products or services.

(b)     All advertisements, releases, announcements , or other publication regarding this contract or the agency programs
        and projects covered under it, or the results or conclusions made pursuant to performance, must be approved by
        the Contracting Officer. Under no circumstances shall the Contractor, or anyone acting on behalf of the Contractor,
        refer to the supplies, services, or equipment furnished pursuant to the provisions of this contract in any publicity,
        release, or commercial advertising without first obtaining explicit written consent to do so from the Contracting
        Officer.

                                                        (End of clause)

1.11 52.224-3 PRIVACY TRAINING, ALTERNATE I (DEVIATION)

(a) Definition . As used in this clause, personally identifiable information means information that can be used to distinguish
    or trace an individual's identity, either alone or when combined with other information that is linked or linkable to a
    specific individual. (See Office of Management and Budget (OMB ) Circular A-130, Managing Federal Information as a
    Strategic Resource).

(b) The Contractor shall ensure that initial privacy training, and annual privacy training thereafter, is completed by
    contractor employees who--

      (1) Have access to a system of records;

      (2) Create, collect, use, process, store, maintain, disseminate, disclose, dispose, or otherwise handle personally
          identifiable information on behalf of an agency; or

      (3) Design, develop, maintain , or operate a system of records (see also FAR subpart 24.1 and 39.105).

 (c) The contracting agency will provide initial privacy training, and annual privacy training thereafter, to Contractor
     employees for the duration of this contract. Contractor employees shall satisfy this requirement by completing Privacy
     at OHS: Protecting Personal Information accessible at http://www.dhs .gov/dhs-security-and-training-requirements-
     contractors. Training shall be completed within 30 days of contract award and be completed on an annual basis
     thereafter not later than October 31 st of each year.

 (d) The Contractor shall maintain and, upon request, provide documentation of completi on of privacy training to the
     Contracting Officer.

 (e) The Contractor shall not allow any employee access to a system of records, or permit any employee to create, collect,
     use, process, store, maintain, disseminate , disclose , dispose or otherwise handle personally identifiable information, or
     to design, develop, maintain, or operate a system of records unless the employee has completed privacy training, as
     required by this clause.

 (f) The substance of this clause, including this paragraph (f), shall be included in all subcontracts under this contract,
     when subcontractor employees will -

                                                           Page 4 of 8
                                                                                                             USCBP000200
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 112 of 193
70B04C l 8FOOOO I093


       ( 1)    Have a system of records;

       (2)     Create, collect, use, process. store, maintain, disseminate, disclose, dispose or otherwise handle personally
               identifiable information; or

       (3)     Design, develop, maintain, or operate a system of records.

                                                      (End of clause)

1.12 PERIOD OF PERFORMANCE (MAR 2003)

The period of performance of this contract shall be from 9/21/2018 through 9/20/2019.

                                                      (End of Clause]

1.13 CONTRACTING OFFICER'S AUTHORITY (MAR 2003)

The Contracting Officer is the only person authorized to approve changes in any of the requirements of this contract. In
the event the Contractor effects any changes at the direction of any person other than the Contracting Officer, the
changes will be considered to have been made without authority and no adjustment will be made in the contract price to
cover any increase in costs incurred as a result thereof. The Contracting Officer shall be the only individual authorized to
accept nonconforming work, waive any requirement of the contract, or to modify any term or condition of the contract.
The Contracting Officer is the only individual who can legally obligate Government funds. No cost chargeable to the
proposed contract can be incurred before receipt of a fully executed contract or specific authorization from the Contracting
Officer.

                                                       [End of Clause]

1.14 ELECTRONIC INVOICING AND PAYMENT REQUIREMENTS - INVOICE PROCESSING PLATFORM (IPP) (JAN
     2016)

Beginning April 11 , 2016, payment requests for all new awards must be submitted electronically through the U. S.
Department of the Treasury's Invoice Processing Platform System (IPP). Payment terms for existing contracts and orders
awarded prior to April 11, 2016 remain the same. The Contractor must use IPP for contracts and orders awarded April 11,
2016 or later, and must use the non-I PP invoicing process for those contracts and orders awarded prior to April 11 , 2016.
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute
a proper invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment
documentation and process" and the applicable Prompt Payment clause included in this contract. The IPP website
address is: https://www.ipp.gov.
Under this contract, the following documents are required to be submitted as an attachment to the IPP:




The IPP was designed and developed for Contractors to enroll , access and use IPP for submitting requests for payment.
Contractor assistance with enrollment can be obtained by con tacting IPPCustomerSupport@fms.treas.gov or phone (866)
973-3131 .
If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor
must submit a waiver request in writing to the contracting officer.
                                                       (End of Clause)


1.15 GOVERNMENT CONSENT OF PUBLICATION/ENDORSEMENT (MAR 2003)


                                                         Page 5 of 8
                                                                                                          USCBP000201
               Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 113 of 193

70B04Cl8F0000!093

   Under no circumstances shall the Contractor, or anyone acting on behalf of the Contractor, refer to the supplies,
   services, or equipment furnished pursuant to the provisions of this contract in any news release or commercial
   advertising without first obtaining explicit written consent to do so from the Contracting Officer

   The Contractor agrees not to refer to awards in commercial advertising in such a manner as to state or imply that the
   product or service provided is endorsed or preferred by the Federal Government or is considered by the Government
   to be superior to other products or services.

                                                        [End of Clause]

1.16 SECURITY PROCEDURES (OCT 2009)

A . Controls

   1. The Contractor shall comply with the U.S. Customs and Border Protection (CBP) administrative, physical and
      technical security controls to ensure that the Government's security requirements are met.

   2. All Government furnished information must be protected to the degree and extent required by local rules,
      regulations, and procedures. The Contractor shall comply with all security policies contained in CBP Handbook
      1400-05C, Information Systems Security Policies and Procedures Handbook.

   3. All services provided under this contract must be compliant with the Department of Homeland Security (OHS)
      information security policy identified in DHS Management Directive (MD) 4300.1, Information Technology Systems
      Security Program and DHS 4300A, Sensitive Systems Handbook.

   4. All Contractor employees under this contract must wear identification access badges when working in CBP
      facilities . Prior to Contractor employees' departure/separation, all badges, building passes, parking permits, keys
      and pass cards must be given to the Contracting Officer's Technical Representative (COTR). The COTR will
      ensure that the cognizant Physical Security official is notified so that access to all buildings and facilities can be
      revoked . NOTE: For contracts within the National Capitol Region (NCR), the Office of Internal Affairs, Security
      Management Division (IA/SMD) should be notified if building access is revoked .

   5. All Contractor employees must be registered in the Contractor Tracking System (CTS) database by the Contracting
      Officer (CO) or COTR. The Contractor shall provide timely start information to the CO/COTR or designated
      government personnel to initiate the CTS registration. Other relevant information will also be needed for
      registration in the CTS database such as, but not limited to, the contractor's legal name, address, brief job
      description, labor rate, Hash ID, schedule and contract specific information. The CO/COTR or designated
      government personnel shall provide the Contractor with instructions for receipt of CTS registration information.
      Additionally, the CO/COTR shall immediately notify IA/SMD of the contractor's departure/separation.

   6. The Contractor shall provide employee departure/separation date and reason for leaving to the CO/COTR in
      accordance with CBP Directive 51715-006, Separation Procedures for Contractor Employees. Failure by the
      Contractor to provide timely notification of employee departure/separation in accordance with the contract
      requirements shall be documented and considered when government personnel completes a Contractor
      Performance Report (under Business Relations) or other performance related measures.

B. Security Background Investigation Requirements

    1. In accordance with OHS Management Directive (MD) 11055, Suitability Screening Requirements for Contractors,
       Part VI, Policy and Procedures , Section E, Citizenship and Residency Requirements, contractor employees who
       require access to sensitive information must be U.S. citizens or have Lawful Permanent Resident (LPR) status. A
       waiver may be granted, as outlined in MD 11055, Part VI, Section M (1 ).

    2. Contractor employees that require access to DHS IT systems or development, management, or maintenance of
       those systems must be U.S . citizens in accordance with MD 11055, Part VI, Section E (Lawful Permanent Resident
       status is not acceptable in this case). A waiver may be granted, as outlined in MD 11055, Part VI, Section M (2)

    3. Provided the requirements of DHS MD 11055 are met as outlined in paragraph 1, above, contractor employees
       requiring access to CBP facilities, sensitive information or information technology resources are required to have a
       favorably adjudicated background investigation (Bl) or a single scope background investigation (SSBI) prior to
       commencing work on this contract. Exceptions shall be approved on a case-by-case basis with the employee's

                                                          Page 6 of 8
                                                                                                            USCBP000202
           Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 114 of 193
70B04Cl8FOOOOI093

     access to facilities, systems, and information limited until the Contractor employee receives a favorably adjudicated
     Bl or SSBI. A favorable adjudicated Bl or SSBI shall include various aspects of a Contractor employee's life,
     including employment, education , residences, police and court inquires, credit history, national agency checks, and
     a CBP Background Investigation Personal Interview (BIPI).

  4. The Contractor shall submit within ten (10) working days after award of this contract a list containing the full name,
     social security number, place of birth (city and state), and date of birth of employee candidates who possess
     favorably adjudicated Bl or SSBI that meets federal investigation standards.. For employee candidates needing a
     Bl for this contract, the Contractor shall require the applicable employees to submit information and documentation
     requested by CBP to initiate the Bl process.

  5. Background Investigation information and documentation is usually submitted by completion of standard federal
     and agency forms such as Questionnaire for Public Trust and Selected Positions or Questionnaire for National
     Security Positions; Fingerprint Chart; Fair Credit Reporting Act (FCRA) form; Criminal History Request form; and
     Financial Disclosure form. These forms must be submitted to the designated CBP official identified in this contract.
     The designated CBP security official will review the information for completeness.

  6. The estimated completion of a Bl or SSBI is approximately sixty (60) to ninety (90) days from the date of receipt of
     the properly completed forms by CBP security office. During the term of this contract, the Contractor is required to
     provide the names of contractor employees who successfully complete the CBP Bl or SSBI process. Failure of any
     contractor employee to obtain and maintain a favorably adjudicated Bl or SSBI shall be cause for dismissal. For
     key personnel, the Contractor shall propose a qualified replacement employee candidate to the CO and COTR
     within 30 days after being notified of an unsuccessful candidate or vacancy. For all non-key personnel contractor
     employees, the Contractor shall propose a qualified replacement employee candidate to the COTR within 30 days
     after being notified of an unsuccessful candidate or vacancy. The CO/COTR shall approve or disapprove
     replacement employees. Continuous failure to provide contractor employees who meet CBP Bl or SSBI
     requirements may be cause for termination of the contract.

C. Security Responsibilities

   1. The Contractor shall ensure that its employees follow the general procedures governing physical, environmental,
      and information security described in the various OHS CBP regulations identified in this clause. The contractor
      shall ensure that its employees apply proper business practices in accordance with the specifications, directives,
      and manuals required for conducting work under this contract. Applicable contractor personnel will be responsible
      for physical security of work areas and CBP furnished equipment issued under this contract.

   2. The CO/COTR may require the Contractor to prohibit its employees from working on this contract if continued
      employment becomes detrimental to the public's interest for any reason including, but not limited to carelessness,
      insubordination, incompetence , or security concerns.

   3. Work under this contract may require access to sensitive information as defined under Homeland Security
      Acquisition Regulation (HSAR) Clause 3052.204-71 , Contractor Employee Access, included in the
      solicitation/contract. The Contractor shall not disclose, orally or in writing, any sensitive information to any person
      unless authorized in writing by the CO.

   4. The Contractor shall ensure that its employees who are authorized access to sensitive information , receive training
      pertaining to protection and disclosure of sensitive information . The training shall be conducted during and after
      contract performance.

   5. Upon completion of this contract, the Contractor shall return all sensitive information used in the performance of the
      contract to the CO/COTR. The Contractor shall certify, in writing, that all sensitive and non-public information has
      been purged from any Contractor-owned system.

D. Notification of Contractor Employee Changes

   1. The Contractor shall notify the CO/COTR via phone, facsimile, or electronic transmission, immediately after a
      personnel change become known or no later than five (5) business days prior to departure of the employee.
      Telephone notifications must be immediately followed up in writing. Contractor's notification shall include, but is not
      limited to name changes, resignations, terminations, and reassignments to another contract.



                                                          Page 7of 8
                                                                                                            USCBP000203
            Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 115 of 193
70B04C l 8FOOOO I 093

  2. The Contractor shall notify the CO/COTR and program office (if applicable) in writing of any proposed change in
     access requirements for its employees at least fifteen (15) days, or thirty (30) days if a security clearance is to be
     obtained, in advance of the proposed change. The CO/COTR will notify the Office of Information and Technology
     (OIT) Information Systems Security Branch (ISSB) of the proposed change. If a security clearance is required , the
     CO/COTR will notify IA/SMD.


E. Non-Disclosure Agreements

  When determined to be appropriate, Contractor employees are required to execute a non-disclosure agreement (OHS
  Form 11000-6) as a condition to access sensitive but unclassified information.

                                                      (End of Clause]

1.17 SPECIAL SECURITY REQUIREMENT· CONTRACTOR PRE-SCREENING (SEP 2011)

1. Contractors requiring recurring access to Government facilities or access to sensitive but unclassified information
   and/or logical access to Information Technology (IT) resources shall verify minimal fitness requirements for all
   persons/candidates designated for employment under any Department of Security (OHS) contract by pre-screening the
   person /candidate prior to submitting the name for consideration to work on the contract. Pre-screening the candidate
   ensures that minimum fitness requirements are considered and mitigates the burden of OHS having to conduct
   background investigations on objectionable candidates. The Contractor shall submit only those candidates that have
   not had a felony conviction within the past 36 months or illegal drug use within the past 12 months from the date of
   submission of their name as a candidate to perform work under this contract. Contractors are required to flow this
   requirement down to subcontractors. Pre-screening involves contractors and subcontractors reviewing:

   a. Felony convictions within the past 36 months. An acceptable means of obtaining information on felony convictions
      is from public records, free of charge, or from the National Crime Information Center (NCIC).

   b. Illegal drug use within the past 12 months. An acceptable means of obtaining information related to drug use is
      through employee self certification, by public records check; or if the contractor or subcontractor already has drug
      testing in place. There is no requirement for contractors and/or subcontractors to initiate a drug testing program if
      they do not have one already in place .

   c. Misconduct such as criminal activity on the job relating to fraud or theft within the past 12 months. An acceptable
      means of obtaining information related to misconduct is through employee self certification , by public records
      check, or other reference checks conducted in the normal course of business.

2. Pre-screening shall be conducted within 15 business days after contract award. This requirement shall be placed in all
   subcontracts if the subcontractor requires routine physical access, access to sensitive but unclassified information ,
   and/or logical access to IT resources. Failure to comply with the pre-screening requ irement will resu lt in the
   Contracting Officer taking the appropriate remedy.

   Definition: Logical Access means providing an authorized user the ability to access one or more computer system
   resources such as a workstation, network, application, or database through automated tools. A logical access control
   system (LACS) requires validation of an individual identity through some mechanism such as a personal identification
   number (PIN), card , username and password , biometric, or other token. The system has the capability to assign
   different access privileges to different persons depending on their roles and responsibilities in an organization.

                                                      [End of Clause]




                                                         Page 8 of 8
                                                                                                          USCBP000204
                      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 116 of 193
                                                                                                                                                 PAGE    OF    PAGES
                                  ORDER FOR SUPPLIES OR SERVICES
                                                                                                                                                                      8
IMPORTANT: Mark all packages and papers with contract anq/or order numbers.
1. DATE OF ORDER              2. CONTRACT NO (If any)                                                                               6 SHIPTO.
   912012018                      I ISi IQDC- 12-D-00013                                      a. NAME OF CONSIGNEE
3. ORDER NO.                            4 REQUISITIONIREFEHENCE NO.                             Sec Anached Delivery Sch.:dulc
70804C 18FOOOO 1093                     0020099 198
S ISSUING OFFICE (Address correspondence tol                                                  b. STREET ADDRESS
DHS - Cu.tom~ & llnrdcr Protec11on
Customs and Border Protection
                                                                                              c CITY                                                d STATE      ~ZIP COD~
1300 l'1:1tll>)'lva11ia /\\C, NW
Procur1:mc11t Directorate - ~p 1310
Washington                                              DC :?022!>                            I. SHIPVIA
                                         7. TO:                                                                             8 TYPE OF ORDER
a. NAME OF CONTRACTOR                                                                            PURCHASE -               Reference Your        fZj b.
PANA'viERICA CO\ltPUTERS. I\;C.                                                              D a BID•          Sl.~~79105 . Please
                                                                                                                                                        DELIVERY - Except for
                                                                                                                                                    b lhng .nstruCI ons on the
                                                                                                     f\.lmish the following on the terms            reverse this delivery order 1s
b COMPANY NAME                                                                                       and cond1tJons specified on both               subject to instructions
                                                                                                     $1des of this order and on the                 contained on this side only of
                                                                                                     attached sheet 11 any 1nclud1ng                tn1s form and ,5 issued
                                                                                                     delivery as •ndoeated                          subject to the terms and
                                                                                                                                                    cond1~ons of the aoove-




                                                                                                .,,..
c STREET ADDRESS
                                                                                                                                                    numbered contract.
1386 BIG OAK RD.
                                                                                              10 REQUISITIONING OFFICE
d. CITY                                                  .STATE      f.ZIPCODE
LURAY                                                       VA              22835
9. ACCOUNTING AND APPROPRIATION DATA


11 BUSINESS CLASSIFICATl01'l (Check appropriate box(es))                                                                                        12. F 0.8. POllllT
t8J a SMALL 0          b OTHER THAN SMALL         0     e DISADVANTAGED      D      d WOMEN-O'M'IEO           t8J    e HUBZont

D , SERVICE·OISABlt:O          D     g W0"41:N-0WNEO SMALL BUSINESS                  ~   ECONOWICA,LV 0 S...OVANTAGED 11\0MC,,.
                                                                                                                                            Nnt applicable
    VETERAN-OWNED                     (w:'.>SB) ELIGIB E U"<OER THE V.OSB
                                      PROGRAM
                                                                             D           O'l\"-EO S"'ALL BUSllloESS (EOWOSBJ


                     13. PLACE OF                             14. GOVERNMENT BIL NO.                  1S. DELIVER TO F 0 .8 POINT               16, DISCOUNTTERMS
a. INSPECTION                  b. ACCEPTANCE                                                             ON OR BCFORE !Date)
                                                                                                                09 12112018                     Within 30 days Due net
                                                                  17 SCHEDULE            See reverse for Re'ec11ons
                                                                                            QUANTIT'I
  rTEMNO.                            SUPPLIES OR SERVICES                                   ORDERCO           UNIT          UNIT PRICE
       l•l                                        (b)                                           c·             (d)

 IO              (b) (7)(E)                                                                           I 000    LA




                   18. SHIPPING POINT                   19. GROSS SHIPPING WEIGHT                      20. INVOICE NO.

                                                                                                                                                                           17(h)TOT
                                                              21. MAILINVOICE TO                                                                                              (Cont.
  SEE BllllNG     a. NAME                                                                                                                                     SO.OO       <J pages)
                  DHS - Cusloms & Border Prol.:ction                        Commcrciul Accounls Si.:ct
INSTRl.ICTIONS
                   b. STREET ADDRESS (or P.O. Box)
                                                                            6650 lclecom Dri\C, Suuc 100                                                                        17(i)
                                                                                                                                                    '!.2.206.058.25 <JGRAND
                   c. CITY                                                                                                                                                    TOTAL
                   Indianapolis

  22 UNITED STATES OF
     AMERICA BY (Signature)

   AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                    OPTIONAL FORM 347 (REV 212012)
      PREVIOUS EDITION NOT USABLE
                                                                                                                                     Prescnbed by GSA/FAR ~ga1Mocf2nt<f)
                                                                                                                                                                 0
             Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 117 of 193

DATE OF ORDER                   CONTRACT NO. (if anv)                         ORDERNO.                                          PAGE Of   PAGES
9/20/20 18                  I   I ISi IQDC-12-D-00013                     I   70D04C 1SFOOOOI093                            I      2         8

Federal Tax Exempt ID: (b)(3)(A )
~ilin_gl.o.Yoices to CBP. Do not mall or email invoices to CBP. Invoices must be submitted via the IPP
website, as detailed under Electronic Invoicing and Payment Requirements In the attached terms and conditions.

NOTES:

Thi~1-irm hxcd Price deliver) orJcr, 70B04Cl 8F00001093, is issued again~11hc Oepanmcnl ufllomclanJ <iccurm Firs1
Contrnct llST-1 DC-12-D-OOO 13 for[GJIDIB           Licenses and Maintenance in ~uppnrr of •
                      The St3tcmcnt or WorJ. will Ix: prm iJcd '' 11h 1he AwarcJ Di>tribution cma1

 Reference Oid" 565079305. datcJ 9 0512018 from rcJBid Bu} ;1945260_01

111c Period of Performance for 70B04Cl SFOOOO I093 will be




 Invoices shall Ix: ~en! 10:
 lPP.p,ov 111 accordance with Sccllon 10.5 of the <;Q\\.

 All Terms and Cond111ons of the hrstSourcc II lomrau l l~l IQDC-12-D-OOO 13 ;ire   111   full force   ~nd   effect




                                                                                                                      OPTIONAL FORM 347 (REV. 2/2012)
                                                                                                                                       USCBP000206
               Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 118 of 193

70B04Cl&F00001093



                         ITE M S ,\;~ PRICES, OELl\'ERY SCHED ULE AND ACCO UNTll'oC DATA
                                                          FOR
                                           Df.Ll\IERY ORDER: 70B04Cl8F0000l093

1.1     SCHEDULE OF SUPPLIES/SERVICES

 ITEM#                                                         QTY
 10                                                            1 000                 EA

Total Funded Value of Award:

1.2     ACCOUNTING and APPROPRIATION DATA

  ITEM #  ACCO UNTING and APPROPRIJ\TIO ~ DAT A
  10      6 I00.3 I5 BL SCSG LCS094 271 SOOOZOOO I 8500TI0600000000 lu 54 93 I5 B
 _ _ ___.__T_
            A_Slf_ 07020182018 0530000

1.3     DELIVERY SCHEDULE

  DELIVER T O:                                               ITEM #        QTY
                                                             10             1.000



1.4     52.232-39 UNENFORCEABILITY OF UNAUTHORIZED OBLIGATIONS (JUN 2013)

(a) Except as stated in paragraph (b) of this clause. when any supply or service acquired under this contract is subject to
    any End User License Agreement (EULA), Terms of Service (TOS). or similar legal instrument or agreement, that
    includes any clause requiring the Government to indemnify the Contractor or any person or entity for damages, costs,
    fees, or any other loss or liability that would create an Anti-Deficiency Act violation (31 U.S .C. 1341 ), the following shall
    govern:

       (1) Any such clause 1s unenforceable against the Government.

       (2) Neither the Government nor any Government authonzed end user shall be deemed to have agreed to such clause
           by virtue of it appearing in the CULA, TOS, or similar legal instrument or agreement. If the EULA, TOS, or similar
           legal instrument or agreement is invoked through an "I agree" click box or other comparable mechanism (e.g.,
           "click-wrap" or "browse-wrap" agreements) execution does not bind the Government or any Government
           authorized end user to such clause.

       (3) Any such clause is deemed to be stricken from the EULA, TOS, or similar legal instrument or agreement.

 (b) Paragraph (a) of this clause does not apply to indemnification by the Government that is expressly authorized by
     statute and specifically authorized under applicable agency regulations and procedures.

                                                         (End of clause)

 1.5     52.232-40 PROVIDING ACCELERATED PAYMENTS TO SMALL BUSINESS SUBCONTRACTORS (DEC 2013)

 (a) Upon receipt of accelerated payments from the Government, the Contractor shall make accelerated payments to its
     small business subcontractors under this contract, to the maximum extent practicable and prior to when such payment
     is otherwise required under the applicable contract or subcontract. after receipt of a proper invoice and all other
     required documentation from the small business subcontractor.

 (b) The acceleration of payments under this clause does not provide any new rights under the Prompt Payment Act.

 (c) Include the substance of this clause, including this paragraph (c), 1n all subcontracts with small business concerns,
     including subcontracts with small business concerns for the acquisition of commercial items.


                                                            Page 3 of 8
                                                                                                                  USCBP000207
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 119 of 193
70B04Cl8FOOOOI093
                                                        (End of clause)

1.6    52.203-19 PROHIBITION ON REQUIRING CERTAIN INTERNAL CONFIDENTIALITY AGREEMENTS OR
       STATEMENTS (JAN 2017)

1.7    52.204-22 ALTERNATIVE LINE ITEM PROPOSAL (JAN 2017)

1.8    52.204-23 - PROHIBITION ON CONTRACTING FOR HARDWARE, SOFTWARE, AND SERVICES DEVELOPED
       OR PROVIDED BY KASPERSKY LAB AND OTHER COVERED ENTITIES (JUL 2018)

1.9    52.209-10 PROHIBITION ON CONTRACTING WITH INVERTED DOMESTIC CORPORATIONS (NOV 2015)

1.10 3052.205-70 ADVERTISEMENTS, PUBLICIZING AWARDS, AND RELEASES (SEP 2012) ALTERNATE I (SEP
     2012)

(a)     The Contractor shall not refer to this contract in commercial advertising or similar promotions in such a manner as to
        state or imply that the product or service provided is endorsed or preferred by the Federal Government or is
        considered by the Government to be superior to other products or services.

(b)     All advertisements, releases, announcements , or other publication regarding this contract or the agency programs
        and projects covered under it, or the results or conclusions made pursuant to performance, must be approved by
        the Contracting Officer. Under no circumstances shall the Contractor, or anyone acting on behalf of the Contractor,
        refer to the supplies, services, or equipment furnished pursuant to the provisions of this contract in any publicity,
        release, or commercial advertising without first obtaining explicit written consent to do so from the Contracting
        Officer.

                                                        (End of clause)

1.11 52.224-3 PRIVACY TRAINING, ALTERNATE I (DEVIATION)

(a) Definition . As used in this clause, personally identifiable information means information that can be used to distinguish
    or trace an individual's identity, either alone or when combined with other information that is linked or linkable to a
    specific individual. (See Office of Management and Budget (OMB ) Circular A-130, Managing Federal Information as a
    Strategic Resource).

(b) The Contractor shall ensure that initial privacy training, and annual privacy training thereafter, is completed by
    contractor employees who--

      (1) Have access to a system of records;

      (2) Create, collect, use, process, store, maintain, disseminate, disclose, dispose, or otherwise handle personally
          identifiable information on behalf of an agency; or

      (3) Design, develop, maintain , or operate a system of records (see also FAR subpart 24.1 and 39.105).

 (c) The contracting agency will provide initial privacy training, and annual privacy training thereafter, to Contractor
     employees for the duration of this contract. Contractor employees shall satisfy this requirement by completing Privacy
     at OHS: Protecting Personal Information accessible at http://www.dhs .gov/dhs-security-and-training-requirements-
     contractors. Training shall be completed within 30 days of contract award and be completed on an annual basis
     thereafter not later than October 31 st of each year.

 (d) The Contractor shall maintain and, upon request, provide documentation of completi on of privacy training to the
     Contracting Officer.

 (e) The Contractor shall not allow any employee access to a system of records, or permit any employee to create, collect,
     use, process, store, maintain, disseminate , disclose , dispose or otherwise handle personally identifiable information, or
     to design, develop, maintain, or operate a system of records unless the employee has completed privacy training, as
     required by this clause.

 (f) The substance of this clause, including this paragraph (f), shall be included in all subcontracts under this contract,
     when subcontractor employees will -

                                                           Page 4 of 8
                                                                                                             USCBP000208
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 120 of 193
70B04C l 8FOOOO I093


       ( 1)    Have a system of records;

       (2)     Create, collect, use, process. store, maintain, disseminate, disclose, dispose or otherwise handle personally
               identifiable information; or

       (3)     Design, develop, maintain, or operate a system of records.

                                                      (End of clause)

1.12 PERIOD OF PERFORMANCE (MAR 2003)

The period of performance of this contract shall be from 9/21/2018 through 9/20/2019.

                                                      (End of Clause]

1.13 CONTRACTING OFFICER'S AUTHORITY (MAR 2003)

The Contracting Officer is the only person authorized to approve changes in any of the requirements of this contract. In
the event the Contractor effects any changes at the direction of any person other than the Contracting Officer, the
changes will be considered to have been made without authority and no adjustment will be made in the contract price to
cover any increase in costs incurred as a result thereof. The Contracting Officer shall be the only individual authorized to
accept nonconforming work, waive any requirement of the contract, or to modify any term or condition of the contract.
The Contracting Officer is the only individual who can legally obligate Government funds. No cost chargeable to the
proposed contract can be incurred before receipt of a fully executed contract or specific authorization from the Contracting
Officer.

                                                       [End of Clause]

1.14 ELECTRONIC INVOICING AND PAYMENT REQUIREMENTS - INVOICE PROCESSING PLATFORM (IPP) (JAN
     2016)

Beginning April 11 , 2016, payment requests for all new awards must be submitted electronically through the U. S.
Department of the Treasury's Invoice Processing Platform System (IPP). Payment terms for existing contracts and orders
awarded prior to April 11, 2016 remain the same. The Contractor must use IPP for contracts and orders awarded April 11,
2016 or later, and must use the non-I PP invoicing process for those contracts and orders awarded prior to April 11 , 2016.
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute
a proper invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment
documentation and process" and the applicable Prompt Payment clause included in this contract. The IPP website
address is: https://www.ipp.gov.
Under this contract, the following documents are required to be submitted as an attachment to the IPP:




The IPP was designed and developed for Contractors to enroll , access and use IPP for submitting requests for payment.
Contractor assistance with enrollment can be obtained by con tacting IPPCustomerSupport@fms.treas.gov or phone (866)
973-3131 .
If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor
must submit a waiver request in writing to the contracting officer.
                                                       (End of Clause)


1.15 GOVERNMENT CONSENT OF PUBLICATION/ENDORSEMENT (MAR 2003)


                                                         Page 5 of 8
                                                                                                          USCBP000209
               Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 121 of 193

70B04Cl8F0000!093

   Under no circumstances shall the Contractor, or anyone acting on behalf of the Contractor, refer to the supplies,
   services, or equipment furnished pursuant to the provisions of this contract in any news release or commercial
   advertising without first obtaining explicit written consent to do so from the Contracting Officer

   The Contractor agrees not to refer to awards in commercial advertising in such a manner as to state or imply that the
   product or service provided is endorsed or preferred by the Federal Government or is considered by the Government
   to be superior to other products or services.

                                                        [End of Clause]

1.16 SECURITY PROCEDURES (OCT 2009)

A . Controls

   1. The Contractor shall comply with the U.S. Customs and Border Protection (CBP) administrative, physical and
      technical security controls to ensure that the Government's security requirements are met.

   2. All Government furnished information must be protected to the degree and extent required by local rules,
      regulations, and procedures. The Contractor shall comply with all security policies contained in CBP Handbook
      1400-05C, Information Systems Security Policies and Procedures Handbook.

   3. All services provided under this contract must be compliant with the Department of Homeland Security (OHS)
      information security policy identified in DHS Management Directive (MD) 4300.1, Information Technology Systems
      Security Program and DHS 4300A, Sensitive Systems Handbook.

   4. All Contractor employees under this contract must wear identification access badges when working in CBP
      facilities . Prior to Contractor employees' departure/separation, all badges, building passes, parking permits, keys
      and pass cards must be given to the Contracting Officer's Technical Representative (COTR). The COTR will
      ensure that the cognizant Physical Security official is notified so that access to all buildings and facilities can be
      revoked . NOTE: For contracts within the National Capitol Region (NCR), the Office of Internal Affairs, Security
      Management Division (IA/SMD) should be notified if building access is revoked .

   5. All Contractor employees must be registered in the Contractor Tracking System (CTS) database by the Contracting
      Officer (CO) or COTR. The Contractor shall provide timely start information to the CO/COTR or designated
      government personnel to initiate the CTS registration. Other relevant information will also be needed for
      registration in the CTS database such as, but not limited to, the contractor's legal name, address, brief job
      description, labor rate, Hash ID, schedule and contract specific information. The CO/COTR or designated
      government personnel shall provide the Contractor with instructions for receipt of CTS registration information.
      Additionally, the CO/COTR shall immediately notify IA/SMD of the contractor's departure/separation.

   6. The Contractor shall provide employee departure/separation date and reason for leaving to the CO/COTR in
      accordance with CBP Directive 51715-006, Separation Procedures for Contractor Employees. Failure by the
      Contractor to provide timely notification of employee departure/separation in accordance with the contract
      requirements shall be documented and considered when government personnel completes a Contractor
      Performance Report (under Business Relations) or other performance related measures.

B. Security Background Investigation Requirements

    1. In accordance with OHS Management Directive (MD) 11055, Suitability Screening Requirements for Contractors,
       Part VI, Policy and Procedures , Section E, Citizenship and Residency Requirements, contractor employees who
       require access to sensitive information must be U.S. citizens or have Lawful Permanent Resident (LPR) status. A
       waiver may be granted, as outlined in MD 11055, Part VI, Section M (1 ).

    2. Contractor employees that require access to DHS IT systems or development, management, or maintenance of
       those systems must be U.S . citizens in accordance with MD 11055, Part VI, Section E (Lawful Permanent Resident
       status is not acceptable in this case). A waiver may be granted, as outlined in MD 11055, Part VI, Section M (2)

    3. Provided the requirements of DHS MD 11055 are met as outlined in paragraph 1, above, contractor employees
       requiring access to CBP facilities, sensitive information or information technology resources are required to have a
       favorably adjudicated background investigation (Bl) or a single scope background investigation (SSBI) prior to
       commencing work on this contract. Exceptions shall be approved on a case-by-case basis with the employee's

                                                          Page 6 of 8
                                                                                                            USCBP000210
           Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 122 of 193
70B04Cl8FOOOOI093

     access to facilities, systems, and information limited until the Contractor employee receives a favorably adjudicated
     Bl or SSBI. A favorable adjudicated Bl or SSBI shall include various aspects of a Contractor employee's life,
     including employment, education , residences, police and court inquires, credit history, national agency checks, and
     a CBP Background Investigation Personal Interview (BIPI).

  4. The Contractor shall submit within ten (10) working days after award of this contract a list containing the full name,
     social security number, place of birth (city and state), and date of birth of employee candidates who possess
     favorably adjudicated Bl or SSBI that meets federal investigation standards.. For employee candidates needing a
     Bl for this contract, the Contractor shall require the applicable employees to submit information and documentation
     requested by CBP to initiate the Bl process.

  5. Background Investigation information and documentation is usually submitted by completion of standard federal
     and agency forms such as Questionnaire for Public Trust and Selected Positions or Questionnaire for National
     Security Positions; Fingerprint Chart; Fair Credit Reporting Act (FCRA) form; Criminal History Request form; and
     Financial Disclosure form. These forms must be submitted to the designated CBP official identified in this contract.
     The designated CBP security official will review the information for completeness.

  6. The estimated completion of a Bl or SSBI is approximately sixty (60) to ninety (90) days from the date of receipt of
     the properly completed forms by CBP security office. During the term of this contract, the Contractor is required to
     provide the names of contractor employees who successfully complete the CBP Bl or SSBI process. Failure of any
     contractor employee to obtain and maintain a favorably adjudicated Bl or SSBI shall be cause for dismissal. For
     key personnel, the Contractor shall propose a qualified replacement employee candidate to the CO and COTR
     within 30 days after being notified of an unsuccessful candidate or vacancy. For all non-key personnel contractor
     employees, the Contractor shall propose a qualified replacement employee candidate to the COTR within 30 days
     after being notified of an unsuccessful candidate or vacancy. The CO/COTR shall approve or disapprove
     replacement employees. Continuous failure to provide contractor employees who meet CBP Bl or SSBI
     requirements may be cause for termination of the contract.

C. Security Responsibilities

   1. The Contractor shall ensure that its employees follow the general procedures governing physical, environmental,
      and information security described in the various OHS CBP regulations identified in this clause. The contractor
      shall ensure that its employees apply proper business practices in accordance with the specifications, directives,
      and manuals required for conducting work under this contract. Applicable contractor personnel will be responsible
      for physical security of work areas and CBP furnished equipment issued under this contract.

   2. The CO/COTR may require the Contractor to prohibit its employees from working on this contract if continued
      employment becomes detrimental to the public's interest for any reason including, but not limited to carelessness,
      insubordination, incompetence , or security concerns.

   3. Work under this contract may require access to sensitive information as defined under Homeland Security
      Acquisition Regulation (HSAR) Clause 3052.204-71 , Contractor Employee Access, included in the
      solicitation/contract. The Contractor shall not disclose, orally or in writing, any sensitive information to any person
      unless authorized in writing by the CO.

   4. The Contractor shall ensure that its employees who are authorized access to sensitive information , receive training
      pertaining to protection and disclosure of sensitive information . The training shall be conducted during and after
      contract performance.

   5. Upon completion of this contract, the Contractor shall return all sensitive information used in the performance of the
      contract to the CO/COTR. The Contractor shall certify, in writing, that all sensitive and non-public information has
      been purged from any Contractor-owned system.

D. Notification of Contractor Employee Changes

   1. The Contractor shall notify the CO/COTR via phone, facsimile, or electronic transmission, immediately after a
      personnel change become known or no later than five (5) business days prior to departure of the employee.
      Telephone notifications must be immediately followed up in writing. Contractor's notification shall include, but is not
      limited to name changes, resignations, terminations, and reassignments to another contract.



                                                          Page 7of 8
                                                                                                            USCBP000211
            Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 123 of 193
70B04C l 8FOOOO I 093

  2. The Contractor shall notify the CO/COTR and program office (if applicable) in writing of any proposed change in
     access requirements for its employees at least fifteen (15) days, or thirty (30) days if a security clearance is to be
     obtained, in advance of the proposed change. The CO/COTR will notify the Office of Information and Technology
     (OIT) Information Systems Security Branch (ISSB) of the proposed change. If a security clearance is required , the
     CO/COTR will notify IA/SMD.


E. Non-Disclosure Agreements

  When determined to be appropriate, Contractor employees are required to execute a non-disclosure agreement (OHS
  Form 11000-6) as a condition to access sensitive but unclassified information.

                                                      (End of Clause]

1.17 SPECIAL SECURITY REQUIREMENT· CONTRACTOR PRE-SCREENING (SEP 2011)

1. Contractors requiring recurring access to Government facilities or access to sensitive but unclassified information
   and/or logical access to Information Technology (IT) resources shall verify minimal fitness requirements for all
   persons/candidates designated for employment under any Department of Security (OHS) contract by pre-screening the
   person /candidate prior to submitting the name for consideration to work on the contract. Pre-screening the candidate
   ensures that minimum fitness requirements are considered and mitigates the burden of OHS having to conduct
   background investigations on objectionable candidates. The Contractor shall submit only those candidates that have
   not had a felony conviction within the past 36 months or illegal drug use within the past 12 months from the date of
   submission of their name as a candidate to perform work under this contract. Contractors are required to flow this
   requirement down to subcontractors. Pre-screening involves contractors and subcontractors reviewing:

   a. Felony convictions within the past 36 months. An acceptable means of obtaining information on felony convictions
      is from public records, free of charge, or from the National Crime Information Center (NCIC).

   b. Illegal drug use within the past 12 months. An acceptable means of obtaining information related to drug use is
      through employee self certification, by public records check; or if the contractor or subcontractor already has drug
      testing in place. There is no requirement for contractors and/or subcontractors to initiate a drug testing program if
      they do not have one already in place .

   c. Misconduct such as criminal activity on the job relating to fraud or theft within the past 12 months. An acceptable
      means of obtaining information related to misconduct is through employee self certification , by public records
      check, or other reference checks conducted in the normal course of business.

2. Pre-screening shall be conducted within 15 business days after contract award. This requirement shall be placed in all
   subcontracts if the subcontractor requires routine physical access, access to sensitive but unclassified information ,
   and/or logical access to IT resources. Failure to comply with the pre-screening requ irement will resu lt in the
   Contracting Officer taking the appropriate remedy.

   Definition: Logical Access means providing an authorized user the ability to access one or more computer system
   resources such as a workstation, network, application, or database through automated tools. A logical access control
   system (LACS) requires validation of an individual identity through some mechanism such as a personal identification
   number (PIN), card , username and password , biometric, or other token. The system has the capability to assign
   different access privileges to different persons depending on their roles and responsibilities in an organization.

                                                      [End of Clause]




                                                         Page 8 of 8
                                                                                                          USCBP000212
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 124 of 193




                                    Award 70B04C18F00001257
                                        Statement of Work
                                  Department of Homeland Security
                                 Customs & Border Protection CBP)


1.0 General

       011 of US Customs and Border Protection (CBP) mission of securin
                                   has a need to                                                    to
                      e the continued ability to


This software will be utilized b users across CBP as a re lacement for the De
Security (DHS)

1.1 Scope

The pmpose of this order is for the contractor to provide the following software:




2.0 Period of Performance

The period of perfonnance for this contract will be Date of Award - 12 Month. Delive1y within 30 days
of award.

3.0 Place of Performance

Location: All work required under this order shall be perfo1med by the contractor at Govermnent sites
unless othe1wise directed by the Govermnent.

4.0 Deliverables

The contractor shall provide the following deliverables:




                                                                                    USCBP000213
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 125 of 193



         (b) (7)(E)                                                       Date of Award
                                                                          Date of Award
                                                                          Date of Award


4.1 Personally Identifiable Information (PII)

When a contractor, on the behalf of CBP, handles Sensitive PII data, stores and transmits, the contractor
will Accredit (ATO) this information system to the High, High, Moderate (HHM) FIPS level.


5.0 Type of Contract

Customs and Border Protection will award a firm fixed price task order.

6.0 Invoicing and Payment

ELECTRONIC INVOICING AND PAYMENT REQUIREMENTS - INVOICE PROCESSING
PLATFORM (IPP) (JAN 2016)


Beginning April 11, 2016, payment requests for all new awards must be submitted electronically
through the U. S. Department of the Treasury's Invoice Processing Platform System (IPP). Payment
terms for existing contracts and orders awarded prior to April 11, 2016 remain the same. The Contractor
must use IPP for contracts and orders awarded April 11, 2016 or later, and must use the non-IPP
invoicing process for those contracts and orders awarded prior to April 11, 2016.

"Payment request" means any request for contract financing payment or invoice payment by the
Contractor. To constitute a proper invoice, the payment request must comply with the requirements
identified in FAR 32.905(b), "Payment documentation and process" and the applicable Prompt Payment
clause included in this contract. The IPP website address is: https://www.ipp.gov.

Under this contract, the following documents are required to be submitted as an attachment to the IPP
invoice [CO to edit and include the documentation required under this contract]:
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________

The IPP was designed and developed for Contractors to enroll, access and use IPP for submitting
requests for payment. Contractor assistance with enrollment can be obtained by contacting
IPPCustomerSupport@fms.treas.gov or phone (866) 973-3131.

If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for
payment, the Contractor must submit a waiver request in writing to the contracting officer.




                                                                                      USCBP000214
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 126 of 193




(b) In accordance with FAR 32.904(b), the CO, in conjunction with the COR and NFC, will determine
wheth er the invoice is proper or improper within seven (7) days of receipt. Improper invoices will be
returned to the contractor within seven (7) days of receipt.


REVIEW AND APPROVAL REQUIREMENTS

(a) To constitute a proper invoice, invoices shall include, at a minimum, all the items required in FAR
32.905.

       (1) The minimum requirements are:

       i.      Name and address of the contractor.
       IL      Invoice date and invoice number.
       111.    Contract number or other authorization for supplies delivered or services perfoimed
               (including order number and contract line item number.
       IV.     Description, quantity, unit of measure, unit price, and extended price of supplies
               delivered or services perfonned.
       v.      Shipping and payment tenns (e.g. shipment number and date of shipment, discount for
               prompt payment tenns). Bill of lading number and weight of shipment will be shown for
               shipments on Government bills of lading.
       vi.     Name and address of contractor official to whom payment is to be sent (must be the same
               as that in the contract or in a proper notice of assignment).
       vu .    Name (where practicable), title, phone number, and mailing address of person to notify in
               the event of a defective invoice.
       vm.     Taxpayer identification number (TIN).
       IX.     Electronic funds transfer (EFT) banking infoimation.
       x.      Any other infonnation or documentation required by the contract (e.g. evidence of
               shipment).

(b) Supplemental documentation required for review and approval of invoices, at the written direction of
the contracting officer, may be submitted directly to either the contracting officer, or the contracting
officer's representative. Contractors shall submit all supplemental invoice documentation along with the
original invoice.

(c) Invoices that fail to provide the infoimation required by the Prompt Payment clause (FAR 52.232-
25) may be rejected by th e Government and returned to the contractor.

7.0 Point of Contact

   CONTRACTING OFFICER'S REPRESENTATIVE




                                                                                       USCBP000215
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 127 of 193




Only the contracting officer has the authority to represent the Government in cases where the task order
requires a change in the tenns and conditions, delive1y schedule, scope of work and/or price of the
products and/or services under this task order.


8.0 Clauses

The Clauses will be found in the Task Order award documents.

Enterprise Architecture (EA) Compliance

The Offeror shall ensure that the design confon ns to the Department of Homeland Security (DHS) and
Customs and Border Protection (CBP) Ente1prise Architecture (EA), the DHS and CBP Technical
Reference Models (TRM), and all DHS and CBP policies and guidelines (such as the CBP Infonnation
Technology Ente1prise Principles and the DHS Service Oriented Architecture - Technical Framework),
as promulgated by the DHS and CBP Chieflnfonnation Officers (CIO), Chief Technology Officers
(CTO) and Chief Architects (CA).

The Offeror shall confonn to the Federal Ente1p rise Architecture (FEA) model and the DHS and CBP
versions of the FEA model, as described in their respective EAs. All models will be submitted using
Business Process Modeling Notation (BPMN 1.1 or BPMN 2.0 when available) and the CBP
Architectural Modeling Standards. Universal Modeling Language (UML2) may be used for
infrastm cture only. Data semantics shall be in confo1mance with the National Infonnation Exchange
Model (NIEM). Development solutions will also ensure compliance with the cmTent version of the DHS
and CBP target architectures.

Where possible, the Offeror shall use DHS/CBP approved products, standards, services, and profiles, as
reflected by the hardware, software, application, and infrastmcture components of the DHS/CBP
TRM/standards profile. If new hardware, software, or infrastmcture components are required to develop,
test, or implement the program, these products will be coordinated through the DHS and CBP fo1mal
Technology Inse1iion (TI) process (to include a trade study with no less than four alternatives, one of
which reflecting the status quo and another reflecting multi-agency collaboration). The DHS/CBP
TRM/standards profile will be updated as Tis are resolved.

All developed solutions shall be compliant with the Homeland Security (HLS) EA.

All IT hardware and software shall be compliant with the HLS EA.

Compliance with the HLS EA shall be derived from and aligned through the CBP EA.

                                                                                      USCBP000216
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 128 of 193




Description information for all data assets, information exchanges and data standards, whether adopted
or developed, shall be submitted to the Enterprise Data Management Office (EDMO) for review,
approval, and insertion into the DHS Data Reference Model and Enterprise Architecture Information
Repository.

Development of data assets, information exchanges, and data standards will comply with the DHS Data
Management Policy MD 103-01. All data-related artifacts will be developed and validated according to
DHS Data Management Architectural Guidelines.

Applicability of Internet Protocol version 6 (IPv6) to DHS-related components (networks, infrastructure,
and applications) specific to individual acquisitions shall be in accordance with the DHS EA (per OMB
Memorandum M-05-22, August 2, 2005), regardless of whether the acquisition is for modification,
upgrade, or replacement. All EA related component acquisitions shall be IPv6 compliant, as defined in
the USGv6 Profile (NIST Special Publication 500-267) and the corresponding declarations of
conformance, defined in the USGv6 Test Program.

Compliance with DHS Security Policy Terms and Conditions
All hardware, software, and services provided under this task order must be compliant with DHS 4300A
DHS Sensitive System Policy and the DHS 4300A Sensitive Systems Handbook.

Encryption Compliance

If encryption is required, the following methods are acceptable for encrypting sensitive information:

   1. FIPS 197 (Advanced Encryption Standard (AES)) 256 algorithm and cryptographic modules that
      have been validated under FIPS 140-2.

   2. National Security Agency (NSA) Type 2 or Type 1 encryption.

   3. Public Key Infrastructure (PKI) (see paragraph 5.5.2.1 of the Department of Homeland Security
      (DHS) IT Security Program Handbook (DHS Management Directive (MD) 4300A) for Sensitive
      Systems).



DHS Enterprise Architecture Compliance

All solutions and services shall meet DHS Enterprise Architecture policies, standards, and procedures.
Specifically, the contractor shall comply with the following HLS EA requirements:

   1. All developed solutions and requirements shall be compliant with the HLS EA.

   2. All IT hardware and software shall be compliant with the HLS EA Technical Reference Model
      (TRM) Standards and Products Profile.

   3. Description information for all data assets, information exchanges and data standards, whether
      adopted or developed, shall be submitted to the Enterprise Data Management Office (EDMO) for

                                                                                      USCBP000217
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 129 of 193




       review, approval and insertion into the DHS Data Reference Model and Enterprise Architecture
       Information Repository.

   4. Development of data assets, information exchanges and data standards will comply with the
      DHS Data Management Policy MD 103-01 and all data-related artifacts will be developed and
      validated according to DHS data management architectural guidelines.

   5. Applicability of Internet Protocol Version 6 (IPv6) to DHS-related components (networks,
      infrastructure, and applications) specific to individual acquisitions shall be in accordance with
      the DHS Enterprise Architecture (per OMB Memorandum M-05-22, August 2, 2005) regardless
      of whether the acquisition is for modification, upgrade, or replacement. All EA-related
      component acquisitions shall be IPv6 compliant as defined in the U.S. Government Version 6
      (USGv6) Profile National Institute of Standards and Technology (NIST) Special Publication
      500-267) and the corresponding declarations of conformance defined in the USGv6 Test
      Program.

Required Protections for DHS Systems Hosted in Non-DHS Data Centers



Security Authorization

A Security Authorization of any infrastructure directly in support of the DHS information system shall
be performed as a general support system (GSS) prior to DHS occupancy to characterize the network,
identify threats, identify vulnerabilities, analyze existing and planned security controls, determine
likelihood of threat, analyze impact, determine risk, recommend controls, perform remediation on
identified deficiencies, and document the results. The Security Authorization shall be performed in
accordance with the DHS Security Policy and the controls provided by the hosting provider shall be
equal to or stronger than the FIPS 199 security categorization of the DHS information system.



At the beginning of the contract, and annually thereafter, the contractor shall provide the results of an
independent assessment and verification of security controls. The independent assessment and
verification shall apply the same standards that DHS applies in the Security Authorization Process of its
information systems. Any deficiencies noted during this assessment shall be provided to the COTR for
entry into the DHS’ Plan of Action and Milestone (POA&M) Management Process. The contractor shall
use the DHS’ POA&M process to document planned remedial actions to address any deficiencies in
information security policies, procedures, and practices, and the completion of those activities. Security
deficiencies shall be corrected within the timeframes dictated by the DHS POA&M Management
Process. Contractor procedures shall be subject to periodic, unannounced assessments by DHS officials.
The physical aspects associated with contractor activities shall also be subject to such assessments.




                                                                                       USCBP000218
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 130 of 193




On a periodic basis, the DHS and its Components, including the DHS Office of Inspector General, may
choose to evaluate any or all of the security controls implemented by the contractor under these clauses.
Evaluation could include, but it not limited to vulnerability scanning. The DHS and its Components
reserve the right to conduct audits at their discretion. With ten working days’ notice, at the request of the
Government, the contractor shall fully cooperate and facilitate in a Government-sponsored security
control assessment at each location wherein DHS information is processed or stored, or information
systems are developed, operated, maintained, or used on behalf of DHS, including those initiated by the
Office of the Inspector General. The government may conduct a security control assessment on shorter
notice (to include unannounced assessments) determined by DHS in the event of a security incident.



Enterprise Security Architecture

The contractor shall utilize and adhere to the DHS Enterprise Security Architecture to the best of its
ability and to the satisfaction of the DHS COTR. Areas of consideration could include:

1) Use of multi-tier design (separating web, application and data base) with policy enforcement between
tiers

2) Compliance to DHS Identity Credential Access Management (ICAM)

3) Security reporting to DHS central control points (i.e. the DHS Security Operations Center (SOC) and
integration into DHS Security Incident Response

4) Integration into DHS Change Management (for example, the Infrastructure Change Control Board
(ICCB) process)

5) Performance of activities per continuous monitoring requirements



Continuous Monitoring

The contractor shall participate in DHS’ Continuous Monitoring Strategy and methods or shall provide a
Continuous Monitoring capability that the DHS determines acceptable. The DHS Chief Information
Security Officer (CISO) issues annual updates to its Continuous Monitoring requirements via the
Annual Information Security Performance Plan. At a minimum, the contractor shall implement the
following processes:

1. Asset Management

2. Vulnerability Management

3. Configuration Management

4. Malware Management

5. Log Integration
                                                                                         USCBP000219
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 131 of 193




6. Security Information Event Management (SIEM) Integration

7. Patch Management

8. Providing near-real-time security status information to the DHS SOC



Specific Protections

Specific protections that shall be provided by the contractor include, but are not limited to the following:



Security Operations

The Contractor shall operate a SOC to provide the security services described below. The Contractor
shall support regular reviews with the DHS Information Security Office to coordinate and synchronize
the security posture of the contractor hosting facility with that of the DHS Data Centers. The SOC
personnel shall provide 24x7x365 staff to monitor the network and all of its devices. The contractor staff
shall also analyze the information generated by the devices for security events, respond to real-time
events, correlate security device events, and perform continuous monitoring. It is recommended that the
contractor staff shall also maintain a trouble ticket system in which incidents and outages are recorded.
In the event of an incident, the contractor facility SOC shall adhere to the incident response plan.



Computer Incident Response Services

The Contractor shall provide Computer Incident Response Team (CIRT) services. The contractor shall
adhere to the standard Incident Reporting process as determined by the Component and is defined by a
DHS-specific incident response plan that adheres to DHS policy and procedure for reporting incidents.
The contractor shall conduct Incident Response Exercises to ensure all personnel are familiar with the
plan. The contractor shall notify the DHS SOC of any incident in accordance with the Incident Response
Plan and work with DHS throughout the incident duration.



Firewall Management and Monitoring

The Contractor shall provide firewall management services that include the design, configuration,
implementation, maintenance, and operation of all firewalls within the hosted DHS infrastructure in
accordance with DHS architecture and security policy. The contractor shall provide all maintenance to
include configuration, patching, rule maintenance (add, modify, delete), and comply with DHS’
configuration management / release management requirements when changes are required. Firewalls
shall operate 24x7x365. Analysis of the firewall logs shall be reported to DHS COTR in weekly status
reports. If an abnormality or anomaly is identified, the contractor shall notify the appropriate DHS point
of contact in accordance with the incident response plan.
                                                                                        USCBP000220
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 132 of 193




Intrusion Detection Systems and Monitoring

The Contractor shall provide the design, configuration, implementation, and maintenance of the sensors
and hardware that are required to support the NIDS solution. The contractor is responsible for creating
and maintaining the NIDS rule sets. The NIDS solution should provide real-time alerts. These alerts and
other relevant information shall be located in a central repository. The NIDS shall operate 24x7x365. A
summary of alerts shall be reported to DHS COTR in weekly status reports. If an abnormality or
anomaly is identified, the contractor shall notify the appropriate DHS point of contact in accordance
with the incident response plan.



Physical and Information Security and Monitoring

The Contractor shall provide a facility using appropriate protective measures to provide for physical
security. The facility will be located within the United States and its territories. The contractor shall
maintain a process to control physical access to DHS IT assets. DHS IT Assets shall be monitored
24x7x365. A summary of unauthorized access attempts shall be reported to the appropriate DHS
security office.



Vulnerability Assessments

The Contractor shall provide all information from any managed device to DHS, as requested, and shall
assist, as needed, to perform periodic vulnerability assessments of the network, operating systems, and
applications to identify vulnerabilities and propose mitigations. Vulnerability assessments shall be
included as part of compliance with the continuous monitoring of the system.



Anti-malware (e.g., virus, spam)

The Contractor shall design, implement, monitor and manage to provide comprehensive anti-malware
service. The contractor shall provide all maintenance for the system providing the anti-malware
capabilities to include configuration, definition updates, and comply with DHS’ configuration
management / release management requirements when changes are required. A summary of alerts shall
be reported to DHS COTR in weekly status reports. If an abnormality or anomaly is identified, the
contractor shall notify the appropriate DHS point of contact in accordance with the incident response
plan.

Patch Management

The Contractor shall perform provide patch management services. The contractor shall push patches that
are required by vendors and the DHS system owner. This is to ensure that the infrastructure and
applications that directly support the DHS information system are current in their release and that all
                                                                                          USCBP000221
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 133 of 193




security patches are applied. The contractor shall be informed by DHS which patches that are required
by DHS through the Information Security Vulnerability Management bulletins and advisories. Core
applications, the ones DHS utilizes to fulfill their mission, shall be tested by DHS. However, the
contractor shall be responsible for deploying patches as directed by DHS. It is recommended that all
other applications (host-based intrusion detection system (HIDS), network intrusion detection system
(NIDS), Anti-malware, and Firewall) shall be tested by the contractor prior to deployment in a test
environment.



Log Retention

Log files for all infrastructure devices, physical access, and anti-malware should be retained online for
180 days and offline for three years.



Personal Identification Verification (PIV) Credential Compliance

Authorities:

HSPD-12 ―Policies for a Common Identification Standard for Federal Employees and Contractors‖

OMB M-11-11 "Continued Implementation of Homeland Security Presidential Directive (HSPD) 12–
Policy for a Common Identification Standard for Federal Employees and Contractors"

OMB M-06-16 ―Acquisition of Products and Services for Implementation of HSPD-12‖

NIST FIPS 201 ―Personal Identity Verification (PIV) of Federal Employees and Contractors‖

NIST SP 800-63 ―Electronic Authentication Guideline‖

OMB M-10-15 ―FY 2010 Reporting Instructions for the Federal Information Security Management Act
and Agency Privacy Management‖

Procurements for products, systems, services, hardware, or software involving controlled facility or
information system shall be PIV-enabled by accepting HSPD-12 PIV credentials as a method of identity
verification and authentication.

Procurements for software products or software developments shall be compliant by PIV by accepting
PIV credentials as the common means of authentication for access for federal employees and
contractors.

PIV-enabled information systems must demonstrate that they can correctly work with PIV credentials by
responding to the cryptographic challenge in the authentication protocol before granting access.

If a system is identified to be non-compliant with HSPD-12 for PIV credential enablement, a
remediation plan for achieving HSPD-12 compliance shall be required for review, evaluation, and
approval by the CISO.
                                                                                        USCBP000222
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 134 of 193




Section 508 Requirements

Section 508 of the Rehabilitation Act, as amended by the Workforce Investment Act of 1998 (P.L. 105-
220) (codified at 29 U.S.C. § 794d) requires that when Federal agencies develop, procure, maintain, or
use information and communications technology (ICT), it shall be accessible to people with disabilities.
Federal employees and members of the public with disabilities must be afforded access to and use of
information and data comparable to that of Federal employees and members of the public without
disabilities.

   1. All products, platforms and services delivered as part of this work statement that, by definition,
      are deemed ICT or that contain ICT shall conform to the revised regulatory implementation of
      Section 508 Standards, which are located at 36 C.F.R. § 1194.1 & Apps. A, C & D, and available
      at https://www.gpo.gov/fdsys/pkg/CFR-2017-title36-vol3/pdf/CFR-2017-title36-vol3-
      part1194.pdf. In the revised regulation, ICT replaced the term electronic and information
      technology (EIT) used in the original 508 standards.

Item that contains Information and Communications Technology (ICT): Browsers

Applicable Exception: N/A       Authorization #: N/A

Applicable Functional Performance Criteria: All functional performance criteria apply to when using
an alternative design or technology that results to achieve substantially equivalent or greater
accessibility and usability by individuals with disabilities than would be provided by conformance to
one or more of the requirements in Chapters 4 and 5 of the Revised 508 Standards, or when Chapters 4
or 5 do not address one or more functions of ICT.

Applicable requirements for electronic content features and components (including Internet and
Intranet website; Electronic documents; Electronic document templates; Electronic reports; Electronic
training materials): All Level AA Success Criteria Apply

Applicable requirements for software features and components (including Software infrastructure):
All WCAG Level AA Success Criteria, 502 Interoperability with Assistive Technology, 503
Application, 504 Authoring Tools

Applicable requirements for hardware features and components: Does not apply

Applicable support services and documentation: All requirements apply

   2. When providing installation, configuration or integration services for ICT, the contractor shall
      not reduce the original ICT item’s level of Section 508 conformance prior to the services being
      performed.

   3. When providing maintenance upgrades, substitutions, and replacements to ICT, the contractor
      shall not reduce the original ICT’s level of Section 508 conformance prior to upgrade,
      substitution or replacement. Prior to acceptance, the contractor shall provide an Accessibility
      Conformance Report (ACR). The ACR should be created using the on the Voluntary Product

                                                                                      USCBP000223
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 135 of 193




       Accessibility Template Version 2.1 or later. The template can be located at
       https://www.itic.org/policy/accessibility/vpat

   4. When developing or modifying ICT for the government, the contractor shall ensure the ICT fully
      conforms to the applicable Section 508 Standards. When modifying a commercially available or
      government-owned ICT, the contractor shall not reduce the original ICT Item’s level of Section
      508 conformance.

   5. When developing or modifying web and software ICT, the contractor shall demonstrate Section
      508 conformance by providing Section 508 test results based on the versions of the DHS Trusted
      Tester Methodology currently approved for use, as defined at https://www.dhs.gov/compliance-
      test-processes. The contractor shall use testers who are certified by DHS on how to use the DHS
      Trusted Tester Methodology (e.g “DHS Certified Trusted Testers”) to conduct accessibility
      testing. Information on how testers can become certified is located at
      https://www.dhs.gov/publication/trusted-tester-resources.

   6. Exceptions for this work statement have been determined by DHS and only the exceptions
      described herein may be applied. Any request for additional exceptions shall be sent to the
      Contracting Officer and a determination will be made according to DHS Directive 139-05,
      Office of Accessible Systems and Technology, dated January 29, 2016 and DHS Instruction 139-
      05-001, Managing the Accessible Systems and Technology Program, dated January 11, 2017.

   7. Where ICT conforming to one or more requirements in the Revised 508 Standards is not
      commercially available, the agency shall procure the ICT that best meets the Revised 508
      Standards consistent with the agency’s business needs, in accordance with 36 CFR E202.7. Any
      selection of a product or service that meets less accessibility standards due to a significant
      difficulty or expense shall only be permitted under an undue burden claim and requires
      authorization from the DHS Office of Accessible Systems and Technology (OAST) according to
      DHS Directive 139-05, Office of Accessible Systems and Technology, dated January 29, 2016
      and DHS Instruction 139-05-001, Managing the Accessible Systems and Technology Program,
      dated January 11, 2017 and 36 CFR E202.6.



Instructions to Offerors
   1. For each commercially available Information and Communications Technology (ICT) item
      offered through this contract, the Offeror shall provide an Accessibility Conformance Report
      (ACR). The ACR shall be created using the Voluntary Product Accessibility Template Version
      2.1 or later. The template can be found at https://www.itic.org/policy/accessibility/vpat. Each
      ACR shall be completed in accordance with all the instructions provided in the VPAT 2.
      template. Each ACR must address the applicable Section 508 requirements referenced in the
      Work Statement. Each ACR shall state exactly how the ICT meets the applicable standards in
      the remarks/explanations column, or through additional narrative. All “Supports”, “Supports
      with Exceptions”, “Does Not Support”, and “Not Applicable” (N/A) responses must be
      explained in the remarks/explanations column or through additional narrative. The offeror is
      cautioned to address each standard individually and with specificity, and to be clear whether
      conformance is achieved throughout the entire ICT Item (for example - user functionality,
      administrator functionality, and reporting), or only in limited areas of the ICT Item. The ACR
      shall provide a description of the evaluation methods used to support Section 508 conformance
                                                                                     USCBP000224
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 136 of 193




      claims. The agency reserves the right, prior to making an award decision, to perform testing on
      some or all of the Offeror’s proposed ICT items to validate Section 508 conformance claims
      made in the ACR.

   2. For each commercially available authoring tool offered that generates electronic content (e.g., an
      authoring tool that is used to create html pages, reports, surveys, charts, dashboards, etc.), the
      Offeror shall describe the level of Section 508 compliance supported for the content that can be
      generated.

   3. The offeror shall provide describe accessibility remediation plans for features that don’t fully
      conform to the Section 508 Standards.



Acceptance Criteria
   1. Before accepting items that contain Information and Communications Technology (ICT) that are
      developed, modified, or configured according to this contract, the government reserves the right
      to require the contractor to provide the following:

          o   Accessibility test results based on the required test methods.

          o   Documentation of features provided to help achieve accessibility and usability for people
              with disabilities.

          o   Documentation of core functions that cannot be accessed by persons with disabilities.

          o   Documentation on how to configure and install the ICT Item to support accessibility.

          o   Demonstration of the ICT Item’s conformance to the applicable Section 508 Standards,
              (including the ability of the ICT Item to create electronic content – where applicable).

   2. Before accepting ICT required under the contract, the government reserves the right to perform
      testing on required ICT items to validate the offeror’s Section 508 conformance claims. If the
      government determines that Section 508 conformance claims provided by the offeror represent a
      higher level of conformance than what is actually provided to the agency, the government shall,
      at its option, require the offeror to remediate the item to align with the offeror’s original Section
      508 conformance claims prior to acceptance.




                                                                                        USCBP000225
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 137 of 193




ISO (Information Security) COMPLIANCE

   •   Information Security Clause:

 "All services provided under this task order must be compliant with DHS Information Security Policy,
identified in MD4300.1, Information Technology Systems Security Program and 4300A Sensitive
Systems Handbook."

   •   Interconnection Security Agreements

Interconnections between DHS and non-DHS IT systems shall be established only through controlled
interfaces and via approved service providers. The controlled interfaces shall be accredited at the highest
security level of information on the network. Connections with other Federal agencies shall be
documented based on interagency agreements; memoranda of understanding, service level agreements
or interconnect service agreements.




                                                                                        USCBP000226
                Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 138 of 193
70B04C l 8F0000 1257

                                                           A ttachment 3-

                         ITEMS AND PRICES, DE LIVERY SCHEDULE AND ACCOUNTING DATA
                                                     FOR
                                      DELIVER Y ORDER : 70B04C18F00001257

1.1    SCHEDULE OF SUPPLIES/SERVICES

                                                               QTY                   UNIT          UNIT PRICE           EXT. PRICE
                                                  ~~~-1-1-.0
                                                           ~ 0-
                                                              0~~~~-+-E
                                                                      ~ A~---t~


 20                                                            1.000                 EA

Total Funded Value of A ward:                                                                                      $870,000.00

1.2    ACCOUNTING and APPROPRIATION DATA

 ITEM #         ACCOUNTING and APPROPRIATION DATA
 10             6 100.3 15BUSCSGLCS09427 10700Z000 18500MA1 l OOOOAHIB IR8003 15B
                TAS#      07020 1820 18 0530000
 20             6 100.3 15BUSCSGLCS09427 10700Z000 18500TT060000AHIE IU8003 15B
                TAS#      07020 1820 18 0530000

1.3     DELIVERY SCHEDULE

 DELIVER TO:
1--~~~~~~~~~~~~~~~~~~+-~~~-+----~~~--t-
                                                             ITEM #          TY             DELIVERY DATE
 us Customs and Border Protection                            10            1.000


                                                             20            1.000

1.4    52.232-39 UNENFORCEABILITY OF UNAUTHORIZED OBLIGATIONS (JUN 2013)

(a) Except as stated in paragraph (b) of this clause, when any supply or service acquired under this contract is subject to
    any End User License Agreement (EULA), Terms of Service (TOS), or similar legal instrument or agreement, that
    includes any clause requiring the Government to indemnify the Contractor or any person or entity for damages, costs,
    fees, or any other loss or liability that would create an Anti-Deficiency Act violation (31 U.S.C. 1341 ), the following shall
    govern:

      ( 1) Any such clause is unenforceable against the Government.

      (2) Neither the Government nor any Government authorized end user shall be deemed to have agreed to such clause
          by virtue of it appearing in the EULA, TOS, or similar legal instrument or agreement. If the EULA, TOS, or similar
          legal instrument or agreement is invoked through an "I agree" click box or other comparable mechanism (e.g.,
          "click-wrap" or "browse-wrap" agreements), execution does not bind the Government or any Government
          authorized end user to such clause.

      (3) Any such clause is deemed to be stricken from the EULA, TOS, or similar legal instrument or agreement.

(b) Paragraph (a) of this clause does not apply to indemnification by the Government that is expressly authorized by
    statute and specifically authorized under applicable agency regulations and procedures.

                                                         (End of clause)

1.5    52.232-40 PROVIDING ACCELERATED PAYMENTS TO SMALL BUSINESS SUBCONTRACTORS (DEC 2013)

(a) Upon receipt of accelerated payments from the Government, the Contractor shall make accelerated payments to its
    small business subcontractors under this contract, to the maximum extent practicable and prior to when such payment
    is otherwise required under the applicable contract or subcontract, after receipt of a proper invoice and all other
    required documentation from the small business subcontractor.

(b) The acceleration of payments under this clause does not provide any new rights under the Prompt Payment Act.
                                                                                                    USCBP000227
                                                           Page 1 of 6
                Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 139 of 193
70B04C18F00001257


(c) Include the substance of this clause, including this paragraph (c), in all subcontracts with small business concerns,
    including subcontracts with small business concerns for the acquisition of commercial items.

                                                         (End of clause)

I.6    52.203-19 PROHIBITION ON REQUIRING CERTAIN INTERNAL CONFIDENTIALITY AGREEMENTS OR
       STATEMENTS (JAN 2017)

I.7    52.204-22 ALTERNATIVE LINE ITEM PROPOSAL (JAN 2017)

I.8    52.204-23 - PROHIBITION ON CONTRACTING FOR HARDWARE, SOFTWARE, AND SERVICES DEVELOPED
       OR PROVIDED BY KASPERSKY LAB AND OTHER COVERED ENTITIES (JUL 2018)

I.9    52.209-10 PROHIBITION ON CONTRACTING WITH INVERTED DOMESTIC CORPORATIONS (NOV 2015)

I.10 3052.205-70 ADVERTISEMENTS, PUBLICIZING AWARDS, AND RELEASES (SEP 2012) ALTERNATE I (SEP
     2012)

(a)     The Contractor shall not refer to this contract in commercial advertising or similar promotions in such a manner as to
        state or imply that the product or service provided is endorsed or preferred by the Federal Government or is
        considered by the Government to be superior to other products or services.

(b)     All advertisements, releases, announcements, or other publication regarding this contract or the agency programs
        and projects covered under it, or the results or conclusions made pursuant to performance, must be approved by
        the Contracting Officer. Under no circumstances shall the Contractor, or anyone acting on behalf of the Contractor,
        refer to the supplies, services, or equipment furnished pursuant to the provisions of this contract in any publicity,
        release, or commercial advertising without first obtaining explicit written consent to do so from the Contracting
        Officer.

                                                         (End of clause)

I.11 52.224-3 PRIVACY TRAINING, ALTERNATE I (DEVIATION)

(a) Definition. As used in this clause, personally identifiable information means information that can be used to distinguish
    or trace an individual's identity, either alone or when combined with other information that is linked or linkable to a
    specific individual. (See Office of Management and Budget (OMB) Circular A-130, Managing Federal Information as a
    Strategic Resource).

(b) The Contractor shall ensure that initial privacy training, and annual privacy training thereafter, is completed by
    contractor employees who--

      (1) Have access to a system of records;

      (2) Create, collect, use, process, store, maintain, disseminate, disclose, dispose, or otherwise handle personally
          identifiable information on behalf of an agency; or

      (3) Design, develop, maintain, or operate a system of records (see also FAR subpart 24.1 and 39.105).

(c) The contracting agency will provide initial privacy training, and annual privacy training thereafter, to Contractor
    employees for the duration of this contract. Contractor employees shall satisfy this requirement by completing Privacy
    at DHS: Protecting Personal Information accessible at http://www.dhs.gov/dhs-security-and-training-requirements-
    contractors. Training shall be completed within 30 days of contract award and be completed on an annual basis
    thereafter not later than October 31st of each year.

(d) The Contractor shall maintain and, upon request, provide documentation of completion of privacy training to the
    Contracting Officer.

(e) The Contractor shall not allow any employee access to a system of records, or permit any employee to create, collect,
    use, process, store, maintain, disseminate, disclose, dispose or otherwise handle personally identifiable information, or


                                                                                                          USCBP000228
                                                           Page 2 of 6
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 140 of 193
70B04C18F00001257

   to design, develop, maintain, or operate a system of records unless the employee has completed privacy training, as
   required by this clause.

(f) The substance of this clause, including this paragraph (f), shall be included in all subcontracts under this contract,
    when subcontractor employees will –

        (1)   Have a system of records;

        (2)   Create, collect, use, process, store, maintain, disseminate, disclose, dispose or otherwise handle personally
              identifiable information; or

        (3)   Design, develop, maintain, or operate a system of records.

                                                       (End of clause)

I.12 TERM OF CONTRACT (MARCH 2003)

The term of this contract is from September 25, 2018 to September 24, 2019.

                                                       [End of Clause]

I.13 CONTRACTING OFFICER'S AUTHORITY (MAR 2003)

The Contracting Officer is the only person authorized to approve changes in any of the requirements of this contract. In
the event the Contractor effects any changes at the direction of any person other than the Contracting Officer, the
changes will be considered to have been made without authority and no adjustment will be made in the contract price to
cover any increase in costs incurred as a result thereof. The Contracting Officer shall be the only individual authorized to
accept nonconforming work, waive any requirement of the contract, or to modify any term or condition of the contract.
The Contracting Officer is the only individual who can legally obligate Government funds. No cost chargeable to the
proposed contract can be incurred before receipt of a fully executed contract or specific authorization from the Contracting
Officer.

                                                       [End of Clause]

I.14 ELECTRONIC INVOICING AND PAYMENT REQUIREMENTS - INVOICE PROCESSING PLATFORM (IPP) (JAN
     2016)

Beginning April 11, 2016, payment requests for all new awards must be submitted electronically through the U. S.
Department of the Treasury's Invoice Processing Platform System (IPP). Payment terms for existing contracts and orders
awarded prior to April 11, 2016 remain the same. The Contractor must use IPP for contracts and orders awarded April 11,
2016 or later, and must use the non-IPP invoicing process for those contracts and orders awarded prior to April 11, 2016.
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute
a proper invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment
documentation and process" and the applicable Prompt Payment clause included in this contract. The IPP website
address is: https://www.ipp.gov.
Under this contract, the following documents are required to be submitted as an attachment to the IPP:
        Copy of Invoice
        -______________________
        -______________________
        -______________________
        -______________________
The IPP was designed and developed for Contractors to enroll, access and use IPP for submitting requests for payment.
Contractor assistance with enrollment can be obtained by contacting IPPCustomerSupport@fms.treas.gov or phone (866)
973-3131.
If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor
must submit a waiver request in writing to the contracting officer.

                                                                                                          USCBP000229
                                                          Page 3 of 6
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 141 of 193
70B04C18F00001257

                                                      (End of Clause)


I.15 GOVERNMENT CONSENT OF PUBLICATION/ENDORSEMENT (MAR 2003)

   Under no circumstances shall the Contractor, or anyone acting on behalf of the Contractor, refer to the supplies,
   services, or equipment furnished pursuant to the provisions of this contract in any news release or commercial
   advertising without first obtaining explicit written consent to do so from the Contracting Officer

   The Contractor agrees not to refer to awards in commercial advertising in such a manner as to state or imply that the
   product or service provided is endorsed or preferred by the Federal Government or is considered by the Government
   to be superior to other products or services.

                                                        [End of Clause]

I.16 SECURITY PROCEDURES (OCT 2009)

A. Controls

   1. The Contractor shall comply with the U.S. Customs and Border Protection (CBP) administrative, physical and
      technical security controls to ensure that the Government’s security requirements are met.

   2. All Government furnished information must be protected to the degree and extent required by local rules,
      regulations, and procedures. The Contractor shall comply with all security policies contained in CBP Handbook
      1400-05C, Information Systems Security Policies and Procedures Handbook.

   3. All services provided under this contract must be compliant with the Department of Homeland Security (DHS)
      information security policy identified in DHS Management Directive (MD) 4300.1, Information Technology Systems
      Security Program and DHS 4300A, Sensitive Systems Handbook.

   4. All Contractor employees under this contract must wear identification access badges when working in CBP
      facilities. Prior to Contractor employees’ departure/separation, all badges, building passes, parking permits, keys
      and pass cards must be given to the Contracting Officer’s Technical Representative (COTR). The COTR will
      ensure that the cognizant Physical Security official is notified so that access to all buildings and facilities can be
      revoked. NOTE: For contracts within the National Capitol Region (NCR), the Office of Internal Affairs, Security
      Management Division (IA/SMD) should be notified if building access is revoked.

   5. All Contractor employees must be registered in the Contractor Tracking System (CTS) database by the Contracting
      Officer (CO) or COTR. The Contractor shall provide timely start information to the CO/COTR or designated
      government personnel to initiate the CTS registration. Other relevant information will also be needed for
      registration in the CTS database such as, but not limited to, the contractor’s legal name, address, brief job
      description, labor rate, Hash ID, schedule and contract specific information. The CO/COTR or designated
      government personnel shall provide the Contractor with instructions for receipt of CTS registration information.
      Additionally, the CO/COTR shall immediately notify IA/SMD of the contractor’s departure/separation.

   6. The Contractor shall provide employee departure/separation date and reason for leaving to the CO/COTR in
      accordance with CBP Directive 51715-006, Separation Procedures for Contractor Employees. Failure by the
      Contractor to provide timely notification of employee departure/separation in accordance with the contract
      requirements shall be documented and considered when government personnel completes a Contractor
      Performance Report (under Business Relations) or other performance related measures.

B. Security Background Investigation Requirements

   1. In accordance with DHS Management Directive (MD) 11055, Suitability Screening Requirements for Contractors,
      Part VI, Policy and Procedures, Section E, Citizenship and Residency Requirements, contractor employees who
      require access to sensitive information must be U.S. citizens or have Lawful Permanent Resident (LPR) status. A
      waiver may be granted, as outlined in MD 11055, Part VI, Section M (1).

   2. Contractor employees that require access to DHS IT systems or development, management, or maintenance of
      those systems must be U.S. citizens in accordance with MD 11055, Part VI, Section E (Lawful Permanent Resident
      status is not acceptable in this case). A waiver may be granted, as outlined in MD 11055, Part VI, Section M (2)
                                                                                                         USCBP000230
                                                         Page 4 of 6
             Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 142 of 193
70B04C18F00001257


   3. Provided the requirements of DHS MD 11055 are met as outlined in paragraph 1, above, contractor employees
      requiring access to CBP facilities, sensitive information or information technology resources are required to have a
      favorably adjudicated background investigation (BI) or a single scope background investigation (SSBI) prior to
      commencing work on this contract. Exceptions shall be approved on a case-by-case basis with the employee’s
      access to facilities, systems, and information limited until the Contractor employee receives a favorably adjudicated
      BI or SSBI. A favorable adjudicated BI or SSBI shall include various aspects of a Contractor employee’s life,
      including employment, education, residences, police and court inquires, credit history, national agency checks, and
      a CBP Background Investigation Personal Interview (BIPI).

   4. The Contractor shall submit within ten (10) working days after award of this contract a list containing the full name,
      social security number, place of birth (city and state), and date of birth of employee candidates who possess
      favorably adjudicated BI or SSBI that meets federal investigation standards.. For employee candidates needing a
      BI for this contract, the Contractor shall require the applicable employees to submit information and documentation
      requested by CBP to initiate the BI process.

   5. Background Investigation information and documentation is usually submitted by completion of standard federal
      and agency forms such as Questionnaire for Public Trust and Selected Positions or Questionnaire for National
      Security Positions; Fingerprint Chart; Fair Credit Reporting Act (FCRA) form; Criminal History Request form; and
      Financial Disclosure form. These forms must be submitted to the designated CBP official identified in this contract.
      The designated CBP security official will review the information for completeness.

   6. The estimated completion of a BI or SSBI is approximately sixty (60) to ninety (90) days from the date of receipt of
      the properly completed forms by CBP security office. During the term of this contract, the Contractor is required to
      provide the names of contractor employees who successfully complete the CBP BI or SSBI process. Failure of any
      contractor employee to obtain and maintain a favorably adjudicated BI or SSBI shall be cause for dismissal. For
      key personnel, the Contractor shall propose a qualified replacement employee candidate to the CO and COTR
      within 30 days after being notified of an unsuccessful candidate or vacancy. For all non-key personnel contractor
      employees, the Contractor shall propose a qualified replacement employee candidate to the COTR within 30 days
      after being notified of an unsuccessful candidate or vacancy. The CO/COTR shall approve or disapprove
      replacement employees. Continuous failure to provide contractor employees who meet CBP BI or SSBI
      requirements may be cause for termination of the contract.

C. Security Responsibilities

   1. The Contractor shall ensure that its employees follow the general procedures governing physical, environmental,
      and information security described in the various DHS CBP regulations identified in this clause. The contractor
      shall ensure that its employees apply proper business practices in accordance with the specifications, directives,
      and manuals required for conducting work under this contract. Applicable contractor personnel will be responsible
      for physical security of work areas and CBP furnished equipment issued under this contract.

   2. The CO/COTR may require the Contractor to prohibit its employees from working on this contract if continued
      employment becomes detrimental to the public’s interest for any reason including, but not limited to carelessness,
      insubordination, incompetence, or security concerns.

   3. Work under this contract may require access to sensitive information as defined under Homeland Security
      Acquisition Regulation (HSAR) Clause 3052.204-71, Contractor Employee Access, included in the
      solicitation/contract. The Contractor shall not disclose, orally or in writing, any sensitive information to any person
      unless authorized in writing by the CO.

   4. The Contractor shall ensure that its employees who are authorized access to sensitive information, receive training
      pertaining to protection and disclosure of sensitive information. The training shall be conducted during and after
      contract performance.

   5. Upon completion of this contract, the Contractor shall return all sensitive information used in the performance of the
      contract to the CO/COTR. The Contractor shall certify, in writing, that all sensitive and non-public information has
      been purged from any Contractor-owned system.

D. Notification of Contractor Employee Changes



                                                                                                         USCBP000231
                                                         Page 5 of 6
             Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 143 of 193
70B04C18F00001257

   1. The Contractor shall notify the CO/COTR via phone, facsimile, or electronic transmission, immediately after a
      personnel change become known or no later than five (5) business days prior to departure of the employee.
      Telephone notifications must be immediately followed up in writing. Contractor’s notification shall include, but is not
      limited to name changes, resignations, terminations, and reassignments to another contract.

   2. The Contractor shall notify the CO/COTR and program office (if applicable) in writing of any proposed change in
      access requirements for its employees at least fifteen (15) days, or thirty (30) days if a security clearance is to be
      obtained, in advance of the proposed change. The CO/COTR will notify the Office of Information and Technology
      (OIT) Information Systems Security Branch (ISSB) of the proposed change. If a security clearance is required, the
      CO/COTR will notify IA/SMD.

E. Non-Disclosure Agreements

   When determined to be appropriate, Contractor employees are required to execute a non-disclosure agreement (DHS
   Form 11000-6) as a condition to access sensitive but unclassified information.

                                                      [End of Clause]

I.17 SPECIAL SECURITY REQUIREMENT - CONTRACTOR PRE-SCREENING (SEP 2011)

1. Contractors requiring recurring access to Government facilities or access to sensitive but unclassified information
   and/or logical access to Information Technology (IT) resources shall verify minimal fitness requirements for all
   persons/candidates designated for employment under any Department of Security (DHS) contract by pre-screening the
   person /candidate prior to submitting the name for consideration to work on the contract. Pre-screening the candidate
   ensures that minimum fitness requirements are considered and mitigates the burden of DHS having to conduct
   background investigations on objectionable candidates. The Contractor shall submit only those candidates that have
   not had a felony conviction within the past 36 months or illegal drug use within the past 12 months from the date of
   submission of their name as a candidate to perform work under this contract. Contractors are required to flow this
   requirement down to subcontractors. Pre-screening involves contractors and subcontractors reviewing:

   a. Felony convictions within the past 36 months. An acceptable means of obtaining information on felony convictions
      is from public records, free of charge, or from the National Crime Information Center (NCIC).

   b. Illegal drug use within the past 12 months. An acceptable means of obtaining information related to drug use is
      through employee self certification, by public records check; or if the contractor or subcontractor already has drug
      testing in place. There is no requirement for contractors and/or subcontractors to initiate a drug testing program if
      they do not have one already in place.

   c. Misconduct such as criminal activity on the job relating to fraud or theft within the past 12 months. An acceptable
      means of obtaining information related to misconduct is through employee self certification, by public records
      check, or other reference checks conducted in the normal course of business.

2. Pre-screening shall be conducted within 15 business days after contract award. This requirement shall be placed in all
   subcontracts if the subcontractor requires routine physical access, access to sensitive but unclassified information,
   and/or logical access to IT resources. Failure to comply with the pre-screening requirement will result in the
   Contracting Officer taking the appropriate remedy.

   Definition: Logical Access means providing an authorized user the ability to access one or more computer system
   resources such as a workstation, network, application, or database through automated tools. A logical access control
   system (LACS) requires validation of an individual identity through some mechanism such as a personal identification
   number (PIN), card, username and password, biometric, or other token. The system has the capability to assign
   different access privileges to different persons depending on their roles and responsibilities in an organization.

                                                      [End of Clause]




                                                                                                        USCBP000232
                                                        Page 6 of 6
                      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 144 of 193
                                                                             PAGE OF PAGES
                                  ORDER FOR SUPPLIES OR SERVICES
IMPORTANT: Mark a ll packag es and papers wit h contract and/or order num be rs.
                                                                                                                                                  1                 2
1 DATE OF ORDER               2. CONTRACT NO. hf any)                                                                          6. SHIP TO
      0912SnO 18                 llSllQDCI 1D00027                                         a NAME OF CONS'GNEE
3. ORDER NO.                              4. REQUISITION/REFERENCE NO.                       Sec ·\ttached Deli\Cl) Schedule
70l3<HC 18!"00001257                      0020098303
S. ISSUING OFFICE (Address correspondence lo)                                              b. STREET ADDRESS
DI IS - Customs & Border Protec1io11
l>epartmem of l lomelund Security
 1300 Pennsylvania Avenue. NW                                                              c. CITY                                               d. STATE     e. ZIP CODE
N I' 1310
Washmgton                                                DC 20229                           r. SHIP VIA
                                           7 TO                                                                          8. TYPE OF ORDER
a. NAME OF CONTRACTOR                                                                      n a   PURCHASE - Reference Your                  r:g: b.   DELIVERY -    Except tor
                                                                                           .._i ~----·P ease
----------------------------!
TROrtJOI 7 TECHNOLOGIES. l:'\C
b COMPANY NAME
                                                                                                furnish tile foltowng on the terms
                                                                                                and c:ond1t.ons specified on both
                                                                                                                                                 btl ng instruci.ons on the
                                                                                                                                                 reverse th s delivery order 1s
                                                                                                                                                 subject lo instruct.ens
                                                                                                sldH of this order and on the                    contained on this side only of
                                                                                                attached sheet if any. 1ndud1ng                  this form and .s issued
                                                                                                delivery as i ndicated                           subJeC1 to the terms and
c. STREET ADDRESS                                                                                                                                cond,bons or the above-
                                                                                                                                                 numbered contract.
2207 I' LA/A       DHJVI~, S'll: I UO

                                                                                            10. REQUISITIONING OFFICE
 d. CITY                                                   STATE     f.ZIPCODE               (b) (6), (b) (7)(C)
 ROCK! IN                                                     (A       95765-441 5
9. ACCOUNTING AND APPROPRIATION DATA
SLL \CCOL'NTING & APPROP DAT/\ Sill.I ·1
11. BUSINESS CLASSIFICATION (Check appropriate box'.esll                                                                                    12. F O.B. POINT
[8J    a S~LLD t> OT'iER THAN SMAL~ D c 04SADVA'llTAGED                                                    Cl e HlJBZooe
 '
D VETERAN-OWNED
   SERVICE DISABLED     D g. (Vl.QSB)
                               V\()\![P.,.QV\'NED S\IALL BUS f\IESS
                                          l:LIG1BLE Ui'<DER THE V\OSB        D    n ECO"-OM1CALLY O'SADVAW.AGED 'J\OMEN
                                                                                                                                        Nnt .ippltcablc
                                                                                      0'1\'!l;EO SMALi BUSINtSS (EDIJ\OSB)
                                         PROGRAM

                      13. PLACEOF                              14. GOVERNMENT Bil NO.             15. DELIVER TO F.0.B POINT                16. DISCOUNTTERMS
 a.   INSPECTION                b. ACCEPTANCf                                                         ON OR BEFORE (Datel
                                                                                                             09/2412019                     Within 30 days Due ncl
                                                                   17 SCHEDULE        See reverse for Re"ections

                                        SUPPUES OR SERVICES                                                UNIT          UNT PRICE                      AMOUNT                ~CC Pl
                                                   (b                                                       (0                el                          (f)



                                                                                                                                     (b) (4)
 IO

                                                                                                  I IJOO    b\




                   1B. SHIPPING POINT                    19. GROSS SHIPPING WEIGHT                20. INVOICE NO.

                                                                                                                                                                         17(h)TOT.

  Stt PILLING      a. NAME
                                                               21. MAIL INVOICE TO.
                                                                                                                                                            S0.00       <J    (Cont.
                                                                                                                                                                              pages)
                   DllS - Customs & Border Protcc\lon                     Commcrciul Accouncs Seel.
 •NSTRUCTION~
                   b. STREET ADDRESS (or P 0      Box)
      REVfRSf                                                              6650 Telecom      Dri~c.   Su11e 100                                                                 17(i)
                                                                                                                                                      $870.000.00 <)GRAND
                   c. CITY                                                                              e ZIPCODE
                                                                                                                                                                              TOTAL
                   Indianapolis                                                                          16278

  22. UNITED STATES OF
      AMERICA BY (Signature)             E      (b) (6), (b) (7)(C)                                        (b) (6) (b)   dHb
                                                                                                           TtTLt.     COrffKACTING/ORDERING OFFICER
      AUTHORIZED FOR LOCAL REPRODUCTION                                                                                            OPTIONAL FORM 347 (REV. 212012)
      PREVIOUS EDITION NOT USABLE
                                                                                                                                Prescribed by GSAIFA'tsacW~Ma:f31:r (f)
             Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 145 of 193
DATE OF ORDER                   CONTRACT NO (if any)                               ORDER NO                                  PAGE    OF   PAGES
0912512018                      I ISHQDC 13000027                                  70BUK IIH·OIJOO 1257                          2           2
Federal Tax Exempt ID
Emailing Invoices to C :        .    .   ii or email invoices to CBP. Invoices must be submitted via the IPP
website, as detailed under Electronic Invoicing and Payment Requirements in the attached terms and conditions.

NOTES:
Tim, r1nn f1..,cd l'nce (HP) la!tl.. OrJ.:r. 70BO-tCl8f00001157 i~ .1\1arJcJ tu I mlhol1 lechnolgi.::!>. for th.: Sii .O sollwarc and
maintenance. per the allached ·\nachment 1- Statement of \\'ork (SOW) and /\llachm.:nt 2- 0111 of !11:11crial~ (ll0:-,1)

 fhe deliver) ut' the order must he made '' ithm 30 dav~ after the a\1ard and '' ith o 12 momh Period of l'crformancc (POP) after award
for mdmtcnancc, rrom
Ille total order is 1n the umnunt of $870J}O().OO
CLINS 10 and 20 are funded und.:r the order. /\ttachment 3- Accounting and /\pproprrntinn Darn Sheet
The Contracting Utticcr (CO)                (b) (6), (b) (7)(C)
The C'ontracllng Otlicc1 Rcprcscntativc (COR) i~                   (b) (6). (b) (7)(C)
Invoicing- The ll'P Invoice Platfonn- per ~ci:tiun 1. 14 ol' the Accouming & /\ppropriat1on sccuon. mu'l be used for the imoicing
ancr the delivery 1' received und accepted by CllP


rhe I crms and Condition~ under the DI IS /\ward HSHQDC-l 3-D-00027 appl~ to thi, 1 a.,l Order




                                                                                                                OPTIONAL FORM 347 (REV. 212012)
                                                                                                                                    USCBP000234
                 Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 146 of 193
  70B04C18F00000377



                            ITEMS AND PRICES, DELIVERY SCHEDULE AND ACCOUNTING DATA
                                                       FOR
                                        DELIVERY ORDER: 70B04C18F00000377

 I.1    SCHEDULE OF SUPPLIES/SERVICES

 ITEM #         DESCRIPTION                                   QTY                   UNIT                UNIT PRICE       EXT. PRICE
 10            (b) (7)(E)                                     1.000                 EA                  (b) (4)          (b) (4)

 Total Funded Value of Award:                                                                                          $508,841.42

 I.2    ACCOUNTING and APPROPRIATION DATA

 ITEM #         ACCOUNTING and APPROPRIATION DATA                                                               AMOUNT
 10             6100.315BUSCSGLCS0942715000Z00018500TT0600000000 IU549315B                                   (b) (4)

                TAS#    07020182018 0530000

 I.3    DELIVERY SCHEDULE

  DELIVER TO:                                               ITEM #         QTY             DELIVERY DATE
  Customs and Border Protection                             10             1.000           (b) (7)(E)
(b) (6), (b) (7)(C)




 I.4    52.232-39 UNENFORCEABILITY OF UNAUTHORIZED OBLIGATIONS (JUN 2013)

 (a) Except as stated in paragraph (b) of this clause, when any supply or service acquired under this contract is subject to
     any End User License Agreement (EULA), Terms of Service (TOS), or similar legal instrument or agreement, that
     includes any clause requiring the Government to indemnify the Contractor or any person or entity for damages, costs,
     fees, or any other loss or liability that would create an Anti-Deficiency Act violation (31 U.S.C. 1341), the following shall
     govern:

       (1) Any such clause is unenforceable against the Government.

       (2) Neither the Government nor any Government authorized end user shall be deemed to have agreed to such clause
           by virtue of it appearing in the EULA, TOS, or similar legal instrument or agreement. If the EULA, TOS, or similar
           legal instrument or agreement is invoked through an “I agree” click box or other comparable mechanism (e.g.,
           “click-wrap” or “browse-wrap” agreements), execution does not bind the Government or any Government
           authorized end user to such clause.

       (3) Any such clause is deemed to be stricken from the EULA, TOS, or similar legal instrument or agreement.

 (b) Paragraph (a) of this clause does not apply to indemnification by the Government that is expressly authorized by
     statute and specifically authorized under applicable agency regulations and procedures.

                                                         (End of clause)

 I.5    52.232-40 PROVIDING ACCELERATED PAYMENTS TO SMALL BUSINESS SUBCONTRACTORS (DEC 2013)

 (a) Upon receipt of accelerated payments from the Government, the Contractor shall make accelerated payments to its
     small business subcontractors under this contract, to the maximum extent practicable and prior to when such payment
                                                                                                                 USCBP000235
                                                            Page 1 of 7
                  Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 147 of 193
70B04C18F00000377

      is otherwise required under the applicable contract or subcontract, after receipt of a proper invoice and all other
      required documentation from the small business subcontractor.

(b) The acceleration of payments under this clause does not provide any new rights under the Prompt Payment Act.

(c) Include the substance of this clause, including this paragraph (c), in all subcontracts with small business concerns,
    including subcontracts with small business concerns for the acquisition of commercial items.

                                                             (End of clause)

I.6     52.203-19 PROHIBITION ON REQUIRING CERTAIN INTERNAL CONFIDENTIALITY AGREEMENTS OR
        STATEMENTS (JAN 2017)

I.7     52.204-22 ALTERNATIVE LINE ITEM PROPOSAL (JAN 2017)

I.8     3052.205-70 ADVERTISEMENTS, PUBLICIZING AWARDS, AND RELEASES (SEP 2012) ALTERNATE I (SEP
        2012)

(a) The Contractor shall not refer to this contract in commercial advertising or similar promotions in such a manner as to state or imply
    that the product or service provided is endorsed or preferred by the Federal Government or is considered by the Government to be
    superior to other products or services.

(b) All advertisements, releases, announcements, or other publication regarding this contract or the agency programs and projects
    covered under it, or the results or conclusions made pursuant to performance, must be approved by the Contracting Officer. Under
    no circumstances shall the Contractor, or anyone acting on behalf of the Contractor, refer to the supplies, services, or equipment
    furnished pursuant to the provisions of this contract in any publicity, release, or commercial advertising without first obtaining
    explicit written consent to do so from the Contracting Officer.

                                                             (End of clause)

I.9     3052.212-70 CONTRACT TERMS AND CONDITIONS APPLICABLE TO DHS ACQUISITION OF COMMERCIAL
        ITEMS (SEP 2012)

The Contractor agrees to comply with any provision or clause that is incorporated herein by reference to implement agency policy
applicable to acquisition of commercial items or components. The provision or clause in effect based on the applicable regulation cited
on the date the solicitation is issued applies unless otherwise stated herein. The following pro visions and clauses are incorporated by
reference:

[The Contracting Officer should either check the provisions and clauses that apply or delete the provisions and clauses that do not
apply from the list. The Contracting Officer may add the date of the provision or clause if desired for clarity.]

(a) Provisions.

      [] 3052.209-72 Organizational Conflicts of Interest.

      [] 3052.216-70 Evaluation of Offers Subject to An Economic Price Adjustment Clause.

      [] 3052.219-72 Evaluation of Prime Contractor Participation in the DHS Mentor Protégé Program.

(b) Clauses.

      [] 3052.203-70 Instructions for Contractor Disclosure of Violations.

      [X] 3052.204-70 Security Requirements for Unclassified Information Technology Resources.

      [] 3052.204-71 Contractor Employee Access.

      [] Alternate I

      [] 3052.205-70 Advertisement, Publicizing Awards, and Releases.

                                                                                                                  USCBP000236
                                                               Page 2 of 7
               Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 148 of 193
70B04C18F00000377

   [] 3052.209-73 Limitation on Future Contracting.

   [] 3052.215-70 Key Personnel or Facilities.

   [] 3052.216-71 Determination of Award Fee.

   [] 3052.216-72 Performance Evaluation Plan.

   [] 3052.216-73 Distribution of Award Fee.

   [] 3052.219-70 Small Business Subcontracting Plan Reporting.

   [] 3052.219-71 DHS Mentor Protégé Program.

   [] 3052.228-70 Insurance.

   [] 3052.236-70 Special Provisions for Work at Operating Airports.

   [X] 3052.242-72 Contracting Officer’s Technical Representative.

   [] 3052.247-70 F.o.B. Origin Information.

   [] Alternate I

   [] Alternate II

   [] 3052.247-71 F.o.B. Origin Only.

   [] 3052.247-72 F.o.B. Destination Only.

                                                         (End of clause)

I.10 52.224-3 PRIVACY TRAINING, ALTERNATE I (DEVIATION)

(a) Definition. As used in this clause, personally identifiable information means information that can be used to distinguish
    or trace an individual's identity, either alone or when combined with other information that is linked or linkable to a
    specific individual. (See Office of Management and Budget (OMB) Circular A-130, Managing Federal Information as a
    Strategic Resource).

(b) The Contractor shall ensure that initial privacy training, and annual privacy training thereafter, is completed by
    contractor employees who--

   (1) Have access to a system of records;

   (2) Create, collect, use, process, store, maintain, disseminate, disclose, dispose, or otherwise handle personally
       identifiable information on behalf of an agency; or

   (3) Design, develop, maintain, or operate a system of records (see also FAR subpart 24.1 and 39.105).

(c) The contracting agency will provide initial privacy training, and annual privacy training thereafter, to Contractor
    employees for the duration of this contract. Contractor employees shall satisfy this requirement by completing Privacy
    at DHS: Protecting Personal Information accessible at http://www.dhs.gov/dhs-security-and-training-requirements-
    contractors. Training shall be completed within 30 days of contract award and be completed on an annual basis
    thereafter not later than October 31st of each year.

(d) The Contractor shall maintain and, upon request, provide documentation of completion of privacy training to the
    Contracting Officer.

(e) The Contractor shall not allow any employee access to a system of records, or permit any employee to create, collect,
    use, process, store, maintain, disseminate, disclose, dispose or otherwise handle personally identifiable information, or

                                                                                                          USCBP000237
                                                           Page 3 of 7
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 149 of 193
70B04C18F00000377

   to design, develop, maintain, or operate a system of records unless the employee has completed privacy training, as
   required by this clause.

(f) The substance of this clause, including this paragraph (f), shall be included in all subcontracts under this contract,
    when subcontractor employees will –

        (1)   Have a system of records;

        (2)   Create, collect, use, process, store, maintain, disseminate, disclose, dispose or otherwise handle personally
              identifiable information; or

        (3)   Design, develop, maintain, or operate a system of records.

                                                        (End of clause)

I.11 PERIOD OF PERFORMANCE (MAR 2003)

The period of performance of this contract shall be from 06/1/2018 through 05/31/2019. However, all software licenses
shall be delivered upon award.

                                                        [End of Clause]

I.12 CONTRACTING OFFICER'S AUTHORITY (MAR 2003)

The Contracting Officer is the only person authorized to approve changes in any of the requirements of this contract. In
the event the Contractor effects any changes at the direction of any person other than the Contracting Officer, the
changes will be considered to have been made without authority and no adjustment will be made in the contract price to
cover any increase in costs incurred as a result thereof. The Contracting Officer shall be the only individual authorized to
accept nonconforming work, waive any requirement of the contract, or to modify any term or condition of the contract.
The Contracting Officer is the only individual who can legally obligate Government funds. No cost chargeable to the
proposed contract can be incurred before receipt of a fully executed contract or specific authorization from the Contracting
Officer.

                                                        [End of Clause]

I.13 ELECTRONIC INVOICING AND PAYMENT REQUIREMENTS - INVOICE PROCESSING PLATFORM (IPP) (JAN
     2016)

Beginning April 11, 2016, payment requests for all new awards must be submitted electronically through the U. S.
Department of the Treasury's Invoice Processing Platform System (IPP). Payment terms for existing contracts and orders
awarded prior to April 11, 2016 remain the same. The Contractor must use IPP for contracts and orders awarded April 11,
2016 or later, and must use the non-IPP invoicing process for those contracts and orders awarded prior to April 11, 2016.
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute
a proper invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment
documentation and process" and the applicable Prompt Payment clause included in this contract. The IPP website
address is: https://www.ipp.gov.
Under this contract, the following documents are required to be submitted as an attachment to the IPP:
        - FAR Part 32.905
The IPP was designed and developed for Contractors to enroll, access and use IPP for submitting requests for payment.
Contractor assistance with enrollment can be obtained by contacting IPPCustomerSupport@fms.treas.gov or phone (866)
973-3131.
If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor
must submit a waiver request in writing to the contracting officer.
                                                       (End of Clause)


I.14 GOVERNMENT CONSENT OF PUBLICATION/ENDORSEMENT (MAR 2003)

                                                                                                          USCBP000238
                                                          Page 4 of 7
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 150 of 193
70B04C18F00000377

   Under no circumstances shall the Contractor, or anyone acting on behalf of the Contractor, refer to the supplies,
   services, or equipment furnished pursuant to the provisions of this contract in any news release or commercial
   advertising without first obtaining explicit written consent to do so from the Contracting Officer

   The Contractor agrees not to refer to awards in commercial advertising in such a manner as to state or imply that the
   product or service provided is endorsed or preferred by the Federal Government or is considered by the Government
   to be superior to other products or services.

                                                         [End of Clause]

I.15 SECURITY PROCEDURES (OCT 2009)

A. Controls

   1. The Contractor shall comply with the U.S. Customs and Border Protection (CBP) administrative, physical and
      technical security controls to ensure that the Government’s security requirements are met.

   2. All Government furnished information must be protected to the degree and extent required by local rules,
      regulations, and procedures. The Contractor shall comply with all security policies contained in CBP Handbook
      1400-05C, Information Systems Security Policies and Procedures Handbook.

   3. All services provided under this contract must be compliant with the Department of Homeland Security (DHS)
      information security policy identified in DHS Management Directive (MD) 4300.1, Information Technology Systems
      Security Program and DHS 4300A, Sensitive Systems Handbook.

   4. All Contractor employees under this contract must wear identification access badges when working in CBP
      facilities. Prior to Contractor employees’ departure/separation, all badges, building passes, parking permits, keys
      and pass cards must be given to the Contracting Officer’s Technical Representative (COTR). The COTR will
      ensure that the cognizant Physical Security official is notified so that access to all buildings and facilities can be
      revoked. NOTE: For contracts within the National Capitol Region (NCR), the Office of Internal Affairs, Security
      Management Division (IA/SMD) should be notified if building access is revoked.

   5. All Contractor employees must be registered in the Contractor Tracking System (CTS) database by the Contracting
      Officer (CO) or COTR. The Contractor shall provide timely start information to the CO/COTR or designated
      government personnel to initiate the CTS registration. Other relevant information will also be needed for
      registration in the CTS database such as, but not limited to, the contractor’s legal name, address, brief job
      description, labor rate, Hash ID, schedule and contract specific information. The CO/COTR or designated
      government personnel shall provide the Contractor with instructions for receipt of CTS registration information.
      Additionally, the CO/COTR shall immediately notify IA/SMD of the contractor’s departure/separation.

   6. The Contractor shall provide employee departure/separation date and reason for leaving to the CO/COTR in
      accordance with CBP Directive 51715-006, Separation Procedures for Contractor Employees. Failure by the
      Contractor to provide timely notification of employee departure/separation in accordance with the contract
      requirements shall be documented and considered when government personnel completes a Contractor
      Performance Report (under Business Relations) or other performance related measures.

B. Security Background Investigation Requirements

   1. In accordance with DHS Management Directive (MD) 11055, Suitability Screening Requirements for Contractors,
      Part VI, Policy and Procedures, Section E, Citizenship and Residency Requirements, contractor employees who
      require access to sensitive information must be U.S. citizens or have Lawful Permanent Resident (LPR) status. A
      waiver may be granted, as outlined in MD 11055, Part VI, Section M (1).

   2. Contractor employees that require access to DHS IT systems or development, management, or maintenance of
      those systems must be U.S. citizens in accordance with MD 11055, Part VI, Section E (Lawful Permanent Resident
      status is not acceptable in this case). A waiver may be granted, as outlined in MD 11055, Part VI, Section M (2)

   3. Provided the requirements of DHS MD 11055 are met as outlined in paragraph 1, above, contractor employees
      requiring access to CBP facilities, sensitive information or information technology resources are required to have a
      favorably adjudicated background investigation (BI) or a single scope background investigation (SSBI) prior to
      commencing work on this contract. Exceptions shall be approved on a case-by-case basis with the employee’s
                                                                                                         USCBP000239
                                                         Page 5 of 7
             Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 151 of 193
70B04C18F00000377

      access to facilities, systems, and information limited until the Contractor employee receives a favorably adjudicated
      BI or SSBI. A favorable adjudicated BI or SSBI shall include various aspects of a Contractor employee’s life,
      including employment, education, residences, police and court inquires, credit history, national agency checks, and
      a CBP Background Investigation Personal Interview (BIPI).

   4. The Contractor shall submit within ten (10) working days after award of this contract a list containing the full name,
      social security number, place of birth (city and state), and date of birth of employee candidates who possess
      favorably adjudicated BI or SSBI that meets federal investigation standards.. For employee candidates needing a
      BI for this contract, the Contractor shall require the applicable employees to submit information and documentation
      requested by CBP to initiate the BI process.

   5. Background Investigation information and documentation is usually submitted by completion of standard federal
      and agency forms such as Questionnaire for Public Trust and Selected Positions or Questionnaire for National
      Security Positions; Fingerprint Chart; Fair Credit Reporting Act (FCRA) form; Criminal History Request form; and
      Financial Disclosure form. These forms must be submitted to the designated CBP official identified in this contract.
      The designated CBP security official will review the information for completeness.

   6. The estimated completion of a BI or SSBI is approximately sixty (60) to ninety (90) days from the date of receipt of
      the properly completed forms by CBP security office. During the term of this contract, the Contractor is required to
      provide the names of contractor employees who successfully complete the CBP BI or SSBI process. Failure of any
      contractor employee to obtain and maintain a favorably adjudicated BI or SSBI shall be cause for dismissal. For
      key personnel, the Contractor shall propose a qualified replacement employee candidate to the CO and COTR
      within 30 days after being notified of an unsuccessful candidate or vacancy. For all non-key personnel contractor
      employees, the Contractor shall propose a qualified replacement employee candidate to the COTR within 30 days
      after being notified of an unsuccessful candidate or vacancy. The CO/COTR shall approve or disapprove
      replacement employees. Continuous failure to provide contractor employees who meet CBP BI or SSBI
      requirements may be cause for termination of the contract.

C. Security Responsibilities

   1. The Contractor shall ensure that its employees follow the general procedures governing physical, environmental,
      and information security described in the various DHS CBP regulations identified in this clause. The contractor
      shall ensure that its employees apply proper business practices in accordance with the specifications, directives,
      and manuals required for conducting work under this contract. Applicable contractor personnel will be responsible
      for physical security of work areas and CBP furnished equipment issued under this contract.

   2. The CO/COTR may require the Contractor to prohibit its employees from working on this contract if continued
      employment becomes detrimental to the public’s interest for any reason including, but not limited to carelessness,
      insubordination, incompetence, or security concerns.

   3. Work under this contract may require access to sensitive information as defined under Homeland Security
      Acquisition Regulation (HSAR) Clause 3052.204-71, Contractor Employee Access, included in the
      solicitation/contract. The Contractor shall not disclose, orally or in writing, any sensitive information to any person
      unless authorized in writing by the CO.

   4. The Contractor shall ensure that its employees who are authorized access to sensitive information, receive training
      pertaining to protection and disclosure of sensitive information. The training shall be conducted during and after
      contract performance.

   5. Upon completion of this contract, the Contractor shall return all sensitive information used in the performance of the
      contract to the CO/COTR. The Contractor shall certify, in writing, that all sensitive and non-public information has
      been purged from any Contractor-owned system.

D. Notification of Contractor Employee Changes

   1. The Contractor shall notify the CO/COTR via phone, facsimile, or electronic transmission, immediately after a
      personnel change become known or no later than five (5) business days prior to departure of the employee.
      Telephone notifications must be immediately followed up in writing. Contractor’s notification shall include, but is not
      limited to name changes, resignations, terminations, and reassignments to another contract.



                                                                                                          USCBP000240
                                                         Page 6 of 7
             Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 152 of 193
70B04C18F00000377

   2. The Contractor shall notify the CO/COTR and program office (if applicable) in writing of any proposed change in
      access requirements for its employees at least fifteen (15) days, or thirty (30) days if a security clearance is to be
      obtained, in advance of the proposed change. The CO/COTR will notify the Office of Information and Technology
      (OIT) Information Systems Security Branch (ISSB) of the proposed change. If a security clearance is required, the
      CO/COTR will notify IA/SMD.

E. Non-Disclosure Agreements

   When determined to be appropriate, Contractor employees are required to execute a non-disclosure agreement (DHS
   Form 11000-6) as a condition to access sensitive but unclassified information.

                                                       [End of Clause]

I.16 SPECIAL SECURITY REQUIREMENT - CONTRACTOR PRE-SCREENING (SEP 2011)

1. Contractors requiring recurring access to Government facilities or access to sensitive but unclassified information
   and/or logical access to Information Technology (IT) resources shall verify minimal fitness requirements for all
   persons/candidates designated for employment under any Department of Security (DHS) contract by pre-screening the
   person /candidate prior to submitting the name for consideration to work on the contract. Pre-screening the candidate
   ensures that minimum fitness requirements are considered and mitigates the burden of DHS having to conduct
   background investigations on objectionable candidates. The Contractor shall submit only those candidates that have
   not had a felony conviction within the past 36 months or illegal drug use within the past 12 months from the date of
   submission of their name as a candidate to perform work under this contract. Contractors are required to flow this
   requirement down to subcontractors. Pre-screening involves contractors and subcontractors reviewing:

   a. Felony convictions within the past 36 months. An acceptable means of obtaining information on felony convictions
      is from public records, free of charge, or from the National Crime Information Center (NCIC).

   b. Illegal drug use within the past 12 months. An acceptable means of obtaining information related to drug use is
      through employee self certification, by public records check; or if the contractor or subcontractor already has drug
      testing in place. There is no requirement for contractors and/or subcontractors to initiate a drug testing program if
      they do not have one already in place.

   c. Misconduct such as criminal activity on the job relating to fraud or theft within the past 12 months. An acceptable
      means of obtaining information related to misconduct is through employee self certification, by public records
      check, or other reference checks conducted in the normal course of business.

2. Pre-screening shall be conducted within 15 business days after contract award. This requirement shall be placed in all
   subcontracts if the subcontractor requires routine physical access, access to sensitive but unclassified information,
   and/or logical access to IT resources. Failure to comply with the pre-screening requirement will result in the
   Contracting Officer taking the appropriate remedy.

   Definition: Logical Access means providing an authorized user the ability to access one or more computer system
   resources such as a workstation, network, application, or database through automated tools. A logical access control
   system (LACS) requires validation of an individual identity through some mechanism such as a personal identification
   number (PIN), card, username and password, biometric, or other token. The system has the capability to assign
   different access privileges to different persons depending on their roles and responsibilities in an organization.

                                                      [End of Clause]




                                                                                                        USCBP000241
                                                         Page 7 of 7
                      Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page  153 of 193
                                                                             PAGE OF PAGES
                                   ORDER FOR SUPPLIES OR SERVICES
IMPORTANT: Mark all packages and papers with contract and/or ordor numbers.
                                                                                                                                                                                    8
l DATE OF ORDER               2. CONTRACT NO. hf any)                                                                                         6. SHIPTO:
      09/2112017                 HSHQDC- 13-0-00026                                           ~ NAME OF CONSIGNEE

3. ORDERNO.                             4. REQUISITION/REFERENCE NO.                                Sec A ttached Ddi\cr) t;c)u.:dulc
llSBP I0 17.100831                      0020094963
5 ISSUING OFFICE (Address corre~pondence to)                                                  b. STREET ADORES~
DI IS • Customs & Border Protccllon
Customs ;ind Border Pro1cc1ion
                                                                                                   CITY                                                       d   ~!Alf          o ZIPCODE
 1300 PcnnS)'lvanin ,\vc. N\\                                                                 t
 Procurcmcm Directorate· l\r IJ 10
 Wu.,hington                                             UC 20229                             (. SHIP VIA
                                         7 . TO·                                                                                       8 TYPE OF ORDER
a. NAME OF CONTRACTOR
 llllJ\iDl:RCAT ffClNOLOGY LLC                                                                D      a PURCHASE -                Referenc:!! Your        IZ! b     DELIVERY -        Except for
                                                                                                      ~.....,.....,,........,....,,....--·Please              billing .nstructions on the
                                                                                                     furnish the following on trie te<ms                      reverse th s ce'ivery order 11
b COMPANY NAME                                                                                       and cond bo'ls speof ed on both                          subJ~I   to    ~structions
                                                                                                     s des of ti' s O<ller aM on me                           CO!lta ned on th s side O!llV o!
                                                                                                     anacned slieet rf any 1nclud1ng                          this form and 1s issued
                                                                                                     delivery as 1nd1ca1ed                                    subJect to !he terms and
t. STREET ADDRESS                                                                                                                                             co'1d1t1ons of the above-
                                                                                                                                                              numbered contract.
1925 ISAACNEWTON SQ STE 180

                                                                                                  10 REQUISITIONING OFFICE
d. CITY                                                    STATE     r.ZlPCODE                    (b ) (6 ). (b ) (7 )( C )
RrSTO~                                                       VI\          20190-5030
9 ACCOUNTING AND APPROPRIATION DATA
SI:!' 1\ ITACHED
11 BUSINESS CLASSIFICATION (Check appropriate box(es)l                                                                                                     12. F.O.B. POINT
~ a     SMALL      D b 01 H&~ THAN SWALL           D     c. DISADVANTAGED       D d 'llOVEN·OWNED D • HUR7ona
D      I SER\l\CE-DtSABLED     D     g V\QMEN.Q\/\oNEO Sl.IALL BUSINESS                                                                                 7'-lot applicable
         VETERAl\-OWNED                \<MlSB) ELIGIBLE UNDER THE V>OSB
                                       PROGRAM
                                                                                D ECONOMICALL
                                                                                     h               DISAOVA'ITAGF.O
                                                                                                          V
                                                                                       0'MIEO SMALL 61.;S NESS ttoVIQSll
                                                                                                                                      l/\'OMEN-



                      13. PLACE OF                              14 GOVERNMENTB'L ~O                    15 DEL VERTOr.OBPQlll.'T                            16. OISCOUNTTERMS
a INSPECTION                   b ACCEPTANCE                                                              ON OR StFO~E Date)
                                                                                                                      09120 12018                          \\'ith1n 30 da)s Due net
                                                                   17 SCHEDULE           See reverse for Re ecllons
                                                                                             OUANTll'f
  ITEM NO.                           SUPPLIES OR SERVICES                                    oqoERto              UNIT                 UNIT PRICE                    AMOUNT                  Actpl
     l•I                                           lb)                                          l<l                 Id)                       !el                           tO
 10                                                                                                                  E1\

 20

 30
                                                                                                                     b\

                                                                                                                     l:A
                                                                                                                                                   (b)(4)

                   18. SHIPPING POINT                    19 GROSS SHIPPING WEIGHT                      20. INVOICE NO

                                                                                                                                                                                         17(h)TOT

 ICEB U "G         a. NAME
                                                               21. MAILINVOICETO·
                                                                                                                                                                          SO 00         <J   (Cont
                                                                                                                                                                                             pages)
                 OHS    ·Custom~ & Bor~r           Protccuon                  Commerc:1al 1\ccount5 Sect.
                   b. STREET ADDRESS (or P.O Box)
  RfVfRS(                                                                     6650 I elccom Dri' c, Suite IOil                                                                                17(1)
                   c. CITY                                                                                                                                        $981.005.20        <J GRAND
                                                                                                                                                                                             TOTAL
                   Lndia11apolis

  22. UNITED STATES OF
        AMERICA BY (Signature)        t.>-
   AUTHORIZED FOR LOCAL REPRO[                                            v          tBP                                                            OPTIONAL FORM 347 (REV. 212012)
   PREVIOUS EDITION NOT USABLE                                                       Oat~   7017 091914.53:43 -04'00
                                                                                                                                               Prescribed by GSAJFARtf~a~~4i (f)
             Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 154 of 193

DATE OF ORDER                   CONTRACT NO 'if any                                    ORDERll.0.                          PAGE     OF   PAGES
0912112017                       IlSI IQDC-1 J·IHJ0026                                 I ISBPIOl7J008.3 I                       2           8
Federal Tax Exempt ID: -
Emailing Invoices to CB~il or email Invoices to CBP. Invoices must be submitted via the IPP
website, as detailed under Electronic Invoicing and Payment Requirements in the attached terms and conditions.

NOTES:
Thi~ lim1-the •        l        ..   &   11SBPIOl 7JOOIG I. is is~ucd dl!a111,11hc [)I IS r1rs1Sourcc 11 IUl(J Comrac1. HSHQDC'· D -
0-0002 6. for                            Thc 1a1enient ofWor!.. (SO\\') hu.' been 1ncurporn1cd h) reference in 1t11s deh\t'r> order.

Reforence: THUNDERC AT TECl rNOL<Jt, Y. I.LC [DUNS: 80988716 1I bid h 563 137874 on 09/13/2017. in rcspon~~ 10 FcdBid Iluy #
880787_01

L>elivcry: ·nu.: ddJ\<:r) of all products described   in   1hc SO\\ must lx: "i1hi11 I Ja~ of the U\\drd

Period of Performance
The period of performance for li110> conu-.u;t " ill be
This is a 12 month period of performance

The toial obligati.!d value of this delivery order as: $981.005.20

All terms and cond1liuns nfbo1h thi" 11.S Customs and Border Prol.:ctiun (CBPJ dclavcrv order nnd 1hc con1ractor·~ Fir~lSourcc II
a:ontract are in lull cffcc1                                                          ·




 ln\'oice lnstruction~
 ln,oiccs shall be suhm111cd via IPP. See Cl..iusc ELECTRO)\ JC: IN\'OIC.ING AND PAY MEN I REQUIRE:Vll·.:-.. 1'i. INVOICr.
 PROCESSING l'LA'I FORM (IPP) (JAi\! 2016) ol'th.,: deliver} ord~1




                                                                                                                                                  _J

                                                                                                                 OPTIONAL FORM 347 (REV. 2/2012)
                                                                                                                                    USCBP000243
               Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 155 of 193
HSBP l 017100831



                           ITEM S AND PRICES, DELIV ERY SCH EDUL E AND ACCOL'NTING DATA
                                                         FOR
                                          DELIVERY ORDER: llS BP I Ol 7J0083 I

1.1     SCHEDULE OF SUPPLIES/SERVICES

 ITEM#             DESCRIPTION                                  QTY                 UNIT           UNIT PRICE     -
                                                                                                                         E~1.
                                                                                                                           -
                                                                                                                              PRICE
                                                                                                                                  -
 10                                                        I                        EA         I
 20                                                        I                        EA         I
 30            I                                           I                        EA         I
Total Funded Value of Award :                                                                                         $981 ,005.20

1.2     ACCOUNTING and APPROPRIATION DATA

  ITE M #          ACCOUNTING and A PPRO PRIATION DATA                                                      AMOUNT
  10               6100.3 15BUSCSGLCS0942715000ZOOO l 7500TT060000AEOO IU549.1 15 8

  20
                   T AS#    07020172017 0530000
                   6100.315BUSCSGLCS0942715000ZOOOl 7500TT060000AEOO IU5493 l 5B
                   TAS#     07020172017 0530000
                                                                                                     1(b) (4)
  30               6100.315BUSCSGLCS09-l2715000ZOOOl 7500TI060000ACOO IL5.t93 1513
                   T AS#    07020Ino17 0530000                                                       I
1.3     DELIVERY SCHEDULE

  OELlVE R TO:                                                 ITEM #      QTY                 DE LI VERY DATE
~~~~~~~~~~-1-0~-+-o                                                                        I               ~~
  Customs and Border Protection


                                                               20


1.4     52.232-39 UNENFORCEABILITY OF UNAUTHORIZED OBLIGATIONS (J UN 2013)

(a) Except as stated in paragraph (b) of this clause. when any supply or service acquired under this contract 1s sub1ect to
    any End User License Agreement (EULA) , Terms of Service (TOS). or similar legal instrument or agreement, that
    includes any clause requiring the Government to indemnify the Contractor or any person or entity for damages, costs.
    fees. or any other loss or liability that would create an Anti-Deficiency Act violation (31 U.S C. 1341) , the following shall
    govern:

       (1) Any such clause is unenforceable against the Government

       (2) Neither the Government nor any Government authorized end user shall be deemed to have agreed to such clause
           by virtue of 1t appearing in the EULA, TOS, or similar legal instrument or agreement. If the EULA, TOS, or similar
           legal instrument or agreement is Invoked through an "I agree" click box or other comparable mechanism (e.g.,
           "click-wrap" or "browse-wrap" agreements), execution does not bind the Government or any Government
           authorized end user to such clause.

       (3) Any such clause is deemed to be stricken from the EULA, TOS, or similar legal instrument or agreement.

 (b) Paragraph (a) of this clause does not apply to indemnification by the Government that is expressly authorized by
     statute and specifically authonzed under applicable agency regulations and procedures.

                                                         (End of clause)

 1.5     52.232-40 PROVIDING ACCELERATED PAYMENTS TO SMALL BUSINESS SUBCONTRACTORS (DEC 2013)

 (a) Upon receipt of accelerated payments from the Government, the Contractor shall make accelerated payments to its
     small business subcontractors under this contract, to the maximum extent practicable and prior to when such payment
                                                           Page 3 of 8
                                                                                                               USCBP000244
               Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 156 of 193

HSBP I 017100831

      is otherwise required under the applicable contract or subcontract, after receipt of a proper invoice and all other
      required documentation from the sm all business subcontractor.

(b) The acceleration of payments under this clause does not provide any new rights under the Prompt Paym ent Act.

(c) Include the substance of thi s clause, including this paragraph (c) , in all subcontracts with small business concerns.
    including subcontracts with small business concerns for the acquis1t1on of commercial items

                                                           (End of clause)

1.6     52.203-19 PROHIBITION ON REQUIRING CERTAIN INTERNAL CONFIDENTIALITY AGREEMENTS OR
        STATEMENTS (JAN 2017)

1.7     52.209-10 PROHIBITION ON CONTRACTING WITH INVERTED DOMESTIC CORPORATIONS (NOV 2015)

1.8     3052.205-70 ADVERTISEMENTS, PUBLICIZING AWARDS, AND RELEASES (SEP 2012) ALTERNATE I (SEP
        2012)

(a) The Contractor shall not refer to this contract in commercial advertising or similar promotions in such a manner as to state or imply
    that the product or service provided is endorsed or preferred b) the Federal Government or is considered by the Government to be
    superior to other products or services.

(b) All advertisements, releases, announcements. or other publication regarding this contract or the agency programs and projects
    covered under it. or the results or conclusions made pursuant to performance. must be approved by the Contracting Officer. Under
    no circumstances shall the Contractor, or anyone acting on behalf of the Contractor, refer to the supplies, services, or equipment
    furnished pursuant to the provisions of this contract in an) publicit) , release. or commercial advertising without first obtaining
    explicit written consent to do so from the Contracting Officer.

                                                            (End of clause)

1.9     52.224-3 PRIVACY TRAINING, ALTERNATE I (DEVIATION)

(a) Definition. As used in this clause, personally identifiable information means information that can be used to distinguish
    or trace an individual's identity, either alone or when combined with other information that is linked or linkable to a
    specific individual. (See Office of Management and Budget (OMS) Circular A-130, Managing Federal Informa tion as a
    Strategic Resource) .

(b) T he Contractor shall ensure that initial privacy training, and annual privacy training thereafter, 1s completed by
    contractor employees who--

      (1) Have access to a system of records;

      (2) Create, collect, use, process, store, maintain, disseminate, disclose, dispose, or otherwise handle personally
          identifiable information on behalf of an agency; or

       (3) Design, develop, maintain, or operate a system of records (see also FAR subpart 24.1 and 39.105).

(c) T he contracting agency will provide initial privacy training, and annual privacy training thereafter, to Contractor
    employees for the duration of this contract. Contractor employees shall satisfy this requirement by completing Privacy
    at OHS· Protecting Personal Information accessible at http://www.dhs gov/dhs-security-and-training-requirements-
    contractors. Training shall be completed within 30 days of contract award and be completed on an annual basis
    thereafter not later than October 31st of each year.

(d) The Contractor shall maintain and , upon request, provide documentation of completion of privacy training to the
    Contracting Officer.

 (e) The Contractor shall not allow any employee access to a system of records , or permit any employee to create, collect,
     use, process, store, m aintain, disseminate, disclose, dispose or otherwise handle personally identifiable inform ation , or
     to de sign. develop, m aintain, or operate a system of records unless the employee has completed privacy training, as
     required by this clause.


                                                               Page 4 of B
                                                                                                                     USCBP000245
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 157 of 193

HSBP1017J00831

(f) The substance of this clause, including this paragraph (f) , shall be included in all subcontracts under this contract,
    when subcontractor employees will -

        (1)    Have a system of records ,

        (2)    Create, collect, use , process, store, maintain, disseminate, disclose, dispose or otherwise handle personally
               identifiable information; or

        (3)    Design, develop, maintain , or operate a system of records .

                                                        (End of clause)

1.1 0 PERIOD OF PERFORMANCE (MAR 2003)

The period of performance of this contract shall be from 09/2112017 through 09/20/2018

                                                        {End of Clause]

1.11 CONTRACTING OFFICER'S AUTHORITY (MAR 2003)

The Contracting Officer is the only person authorized to approve changes in any of the requirements of this contract. In
the event the Contractor effects any changes at the direction of any person other than the Contracting Officer, the
changes will be considered to have been made without authority and no adjustment will be made in the contract price to
cover any increase in costs incurred as a result thereof. The Contracting Officer shall be the only individual authorized to
accept nonconforming work, waive any requirement of the contract, or to modify any term or condition of the contract.
The Contracting Officer is the only individual who can legally obligate Government funds . No cost chargeable to the
proposed contract can be incurred before receipt of a fully executed contract or specific authorization from the Contracting
Officer.

                                                         [End of Clause)

1.12 ELECTRONIC INVOICING AND PAYMENT REQUIREMENTS - INVOICE PROCESSING PLATFORM (IPP) (JAN
     2016)

Beginning April 11 , 2016, payment requests for all new awards must be submitted electronically through the U. S.
Department of the Treasury's Invoice Processing Platform System (IPP). Payment terms for existing contracts and orders
awarded prior to April 11 , 2016 remain the same. The Contractor must use IPP for contracts and orders awarded April 11,
2016 or later. and must use the non-I PP invoicing process for those contracts and orders awarded prior to April 11 , 2016
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute
a proper invoice. the payment request must comply with the requirements identified in FAR 32.905(b), "Payment
documentation and process" and the applicable Prompt Payment clause included in this contract. The IPP website
address is: https://www.ipp.gov.
The IPP was designed and developed for Contractors to enroll. access and use IPP for submitting requests for payment.
Contractor assistance with enrollment can be obtained by contacting IPPCustomerSupport@fms.treas.gov or phone (866)
973-3131 .
 If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor
 must submit a waiver request in writing to the contracting officer
                                                         (End of Clause)


 1.13 GOVERNMENT CONSENT OF PUBLICATION/ENDORSEMENT (MAR 2003)

    Under no circumstances shall the Contractor, or anyone acting on behalf of the Contractor, refer to the supplies,
    services, or equipment furnished pursuant to the provisions of this contract in any news release or commercial
    advertising without first obtaining explicit written consent to do so from the Contracting Officer

    The Contractor agrees not to refer to awards in commercial advertising in such a manner as to state or imply that the
    product or service provided is endorsed or preferred by the Federal Government or is considered by the Government
    to be superior to other products or services

                                                            Page 5 of 8
                                                                                                               USCBP000246
              Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 158 of 193

HSBP1017J00831


                                                        (End of Clause)

1.14 SECURITY PROCEDURES (OCT 2009)

A. Controls

   1 The Contractor shall com ply with the U.S. Customs and Border Protection (CBP) administrative, physical and
     technical security controls to ensure that the Government's security requirements are met.

   2. All Government furnished information must be protected to the degree and extent required by local rules,
      regulations, and procedures. The Contractor shall comply with all security policies contained in CBP Handbook
      1400-05C, Information Systems Security Policies and Procedures Handbook

   3. All services provided under this contract must be compliant with the Department of Homeland Security (OHS)
      information security policy identified in OHS Management Directive (MD) 4300.1, Information Technology Systems
      Security Program and OHS 4300A, Sensitive Systems Handbook.

   4. All Contractor employees under this contract must wear identification access badges when working in CBP
      facilities . Prior to Contractor employees' departure/separation, all badges, building passes, parking permits, keys
      and pass cards must be given to the Contracting Officer's Technical Representative (COTR). The COTR will
      ensure that the cognizant Physical Security official is notified so that access to all buildings and facilities can be
      revoked. NOTE: For contracts within the National Capitol Region (NCR) , the Office of Internal Affairs, Security
      Management Division (IA/SMD) should be notified if building access is revoked

   5. All Contractor employees must be registered in the Contractor Tracking System (CTS) database by the Contracting
      Officer (CO) or COTR. The Contractor shall provide timely start information to the CO/COTR or designated
      government personnel to initiate the CTS registration. Other relevant information will also be needed for
      registration in the CTS database such as, but not limited to, the contractor's legal name, address, brief job
      description, labor rate , Hash ID, schedule and contract specific information The CO/COTR or designated
      government personnel shall provide the Contractor with instructions for receipt of CTS registration information.
      Additionally, the CO/COTR shall immediately notify IA/SMD of the contractor's departure/separation.

   6. The Contractor shall provide employee departure/separation date and reason for leaving to the CO/COTR in
      accordance with CBP Directive 51715-006, Separation Procedures for Contractor Employees. Failure by the
      Contractor to provide timely notification of employee departure/separation 1n accordance with the contract
      requirements shall be documented and considered when government personnel completes a Contractor
      Performance Report (under Business Relations) or other performance related measures

B. Security Background Investigation Requirements

       In accordance with OHS Management Directive (MD) 11055, Suitability Screening Requirements for Contractors,
       Part VI , Policy and Procedures, Section E, Citizenship and Residency Requirements, contractor employees who
       require access to sensitive information must be U.S. citizens or have Lawful Permanent Resident (LPR) status. A
       waiver may be granted , as outlined in MD 11055, Part VI, Section M (1 ).

   2. Contractor employees that require access to OHS IT systems or development, management, or maintenance of
      those systems must be U.S. citizens in accordance with MD 11055, Part VI, Section E (Lawful Permanent Resident
      status is not acceptable in this case). A waiver may be granted, as outlined in MD 11055, Part VI, Section M (2)

    3. Provided the req uirements of OHS MD 11055 are met as outlined in paragraph 1, above , contractor employees
       requiring access to CBP facilities . sensitive information or information technology resources are required to have a
       favorably adjudicated background investigation (Bl) or a single scope background investigation (SSBI) prior to
       commencing work on this contract. Exceptions shall be approved on a case-by-case basis with the employee's
       access to facilities, systems, and information limited until the Contractor employee receives a favorably adjudicated
       Bl or SSBI. A favorable adjudicated Bl or SSBl shall include various aspects of a Contractor employee's life,
       including employment, education, residences, police and court inquires, credit history, national agency checks, and
       a CBP Background Investigation Personal Interview (BIPI)

    4. The Contractor shall submit within ten (10) working days after award of this contract a list containing the full name,
       social security number, place of birth (city and state), and date of birth of employee candidates who possess

                                                          Page 6 of 8
                                                                                                            USCBP000247
            Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 159 of 193

HSBP1017J00831

      favorably adjudicated Bl or SSBI that meets federal investigation standards .. For employee candidates needing a
      Bl for this contract, the Contractor shall require the applicable employees to submit information and documentation
      requested by CBP to initiate the Bl process.

  5. Background Investigation information and documentation is usually submitted by completion of standard federal
     and agency forms such as Questionnaire for Public Trust and Selected Positions or Questionnaire for National
     Security Positions: Fingerprint Chart, Fair Credit Reporting Act (FCRA) form ; Criminal History Request form ; and
     Financial Disclosure form . These forms must be subm itted to the designated CBP official identified in this contract.
     The designated CBP security official will review the information for completeness.

  6. The estimated completion of a Bl or SSBI is approximately sixty (60) to ninety (90) days from the date of receipt of
     the properly completed forms by CBP security office. During the term of this contract, the Contractor is required to
     provide the names of contractor employees who successfully complete the CBP Bl or SSBI process. Failure of any
     contractor employee to obtain and maintain a favorably adjudicated Bl or SSBI shall be cause for dismissal. For
     key personnel, the Contractor shall propose a qualified replacement employee candidate to the CO and COTR
     within 30 days after being notified of an unsuccessful candid ate or vacancy For all non-key personnel contractor
     employees, the Contractor shall propose a qualified replacement employee candidate to the COTR within 30 days
     after being notified of an unsuccessful candidate or vacancy. The CO/COTR shall approve or disapprove
     replacement employees. Continuous failure to provide contractor employees who meet CBP Bl or SSBI
     requirements may be cause for termination of the contract.

C. Security Responsibilities

   1. The Contractor shall ensure that its employees follow the general procedures governing physical, environmental,
      and information security described in the various OHS CBP regulations identified in this clause. The contractor
      shall ensure that its employees apply proper business practices in accordance with the specifications , directives,
      and manuals required for conducting work under this contract. Applicable contractor personnel will be responsible
      for physical security of work areas and CBP furnished equipment issued under this contract.

   2. The CO/COTR may require the Contractor to prohibit its employees from working on this contract if continued
      employment becomes detrimental to the public's interest for any reason including, but not limited to carelessness.
      insubordination, incompetence, or security concerns.

   3. Work under this contract may require access to sensitive information as defined under Homeland Security
      Acquisition Regulation (HSAR) Clause 3052.204-71 , Contractor Employee Access, included in the
      solicitation/contract. The Contractor shall not disclose. orally or in writing, any sensitive information to any person
      unless authorized in writing by the CO.

   4. The Contractor shall ensure that its employees who are authorized access to sensitive information, receive training
      pertaining to protection and disclosure of sensitive information . The training shall be conducted during and after
      contract performance.

   5. Upon completion of this contract, the Contractor shall return all sensitive information used in the performance of the
      contract to the CO/COTR. The Contractor shall certify. in writing, that all sensitive and non-public information has
      been purged from any Contractor-owned system .

D. Notification of Contractor Employee Changes

   1. The Contractor shall notify the CO/COTR via phone, facsimile, or electronic transmission, immediately after a
      personnel change become known or no later than five (5) business days prior to departure of the employee
      Telephone notifications must be immediately followed up in writing Contractor's notification shall include, but is not
      limited to name changes. resignations. terminations , and reassignments to another contract.

   2. The Contractor shall notify the CO/COTR and program office (if applicable) in writing of any proposed change in
      access requ irements for its employees at least fifteen (15) days, or thirty (30) days if a security clearance is to be
      obtained, in advance of the proposed change. The CO/COTR will notify the Office of Information and Technology
      (OIT) Information Systems Security Branch (ISSB) of the proposed change. If a security clearance is required, the
      CO/COTR will notify INSMD.

E. Non-Disclosure Agreements


                                                          Page 7 of 8
                                                                                                            USCBP000248
            Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 160 of 193
HSBP I Ol 7J0083 l

  When determined to be appropriate, Contractor employees are required to execute a non-disclosure agreement (OHS
  Form 11000-6) as a condition to access sensitive but unclassified information.

                                                      [End of Clause)

1.15 SPECIAL SECURITY REQUIREMENT - CONTRACTOR PRE-SCREENING (SEP 2011 )

1. Contractors requiring recurring access to Government facilities or access to sensitive but unclassified information
   and/or logical access to Information Technology (IT) resources shall verify minimal fitness requirements for all
   persons/candidates designated for employment under any Department of Security (OHS) contract by pre-screening the
   person /candidate prior to submitting the name for consideration to work on the contract. Pre-screening the candidate
   ensures that minimum fitness requirements are considered and mitigates the burden of OHS having to conduct
   background investigations on objectionable candidates . The Contractor shall submit only those candidates that have
   not had a felony conviction within the past 36 months or illegal drug use within the past 12 months from the date of
   submission of their name as a candidate to perform work under this contract. Contractors are required to flow this
   requirement down to subcontractors. Pre-screening involves contractors and subcontractors reviewing :

   a. Felony convictions within the past 36 months. An acceptable means of obtaining information on felony convictions
      is from public records, free of charge, or from the National Crime Information Center (NCIC).

   b. Illegal drug use within the past 12 months . An acceptable means of obtaining information related to drug use is
      through employee self certification, by public records check; or if the contractor or subcontractor already has drug
      testing in place. There is no requirement for contractors and/or subcontractors to initiate a drug testing program if
      they do not have one already in place.

   c. Misconduct such as criminal activity on the job relating to fraud or theft within the past 12 months. An acceptable
      means of obtaining information related to misconduct is through employee self certification, by public records
      check, or other reference checks conducted in the normal course of business.

2. Pre-screening shall be conducted within 15 business days after contract award. This requirement shall be placed in all
   subcontracts if the subcontractor requires routine physical access , access to sensitive but unclassified information,
   and/or logical access to IT resources. Failure to comply with the pre-screening requirement will result in the
   Contracting Officer taking the appropriate remedy.

   Definition: Logical Access means providing an authorized user the ability to access one or more computer system
   resources such as a workstation, network , application, or database through automated tools . A logical access control
   system (LACS) requires validation of an individual identity through some mechanism such as a personal identification
   number (PIN), card, username and password , biometric, or other token . The system has the capability to assign
   different access privileges to different persons depending on their roles and responsibilities in an organization .

                                                      [End of Clause)




                                                         Page 8 of 8
                                                                                                           USCBP000249
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 161 of 193
                                                                                                    Privacy Office
                                                                               U S Department of Homeland Security
                                                                                            Washington, DC 20528
                                                                                        202-343-1717, pia@dhs gov
                                                                                              www dhs gov/privacy


                                                                            Privacy Threshold Analysis
                                                                              Version number: 01-2014
                                                                                          Page 1 of 12



                            PRIVACY THRESHOLD ANALYSIS (PTA)


                             This form is used to determine whether
                            a Privacy Impact Assessment is required.


Please use the attached form to determine whether a Privacy Impact Assessment (PIA) is required under
the E-Government Act of 2002 and the Homeland Security Act of 2002.
Please complete this form and send it to your component Privacy Office. If you do not have a component
Privacy Office, please send the PTA to the DHS Privacy Office:


                                  Senior Director, Privacy Compliance
                                          The Privacy Office
                                U.S. Department of Homeland Security
                                       Washington, DC 20528
                                           Tel: 202-343-1717



                                           PIA@hq.dhs.gov
Upon receipt from your component Privacy Office, the DHS Privacy Office will review this form. If a
PIA is required, the DHS Privacy Office will send you a copy of the Official Privacy Impact Assessment
Guide and accompanying Template to complete and return.


A copy of the Guide and Template is available on the DHS Privacy Office website,
www.dhs.gov/privacy, on DHSConnect and directly from the DHS Privacy Office via email:
pia@hq.dhs.gov, phone: 202-343-1717.




                                                                                                USCBP000296
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 162 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 163 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 164 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 165 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 166 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 167 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 168 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 169 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 170 of 193
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 171 of 193
                                                                                                     Privacy Office
                                                                                U S Department of Homeland Security
                                                                                             Washington, DC 20528
                                                                                         202-343-1717, pia@dhs gov
                                                                                               www dhs gov/privacy


                                                                             Privacy Threshold Analysis
                                                                               Version number: 01-2014
                                                                                           Page 11 of 12
agrees that SORN coverage falls under DHS/CBP-006 - Automated Targeting System, which notes that
CBP collects information on individuals whom may be subject to closer questioning or examination upon
arrival to or departure from the United States or who may require further examination, as well as those
who may pose a risk to border security or public safety, may be a terrorist or suspected terrorist, or may
otherwise be engaged in activity in violation of U.S. law. (b) (5)




                                                                                                 USCBP000306
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 172 of 193
                                                                                                    Privacy Office
                                                                               U S Department of Homeland Security
                                                                                            Washington, DC 20528
                                                                                        202-343-1717, pia@dhs gov
                                                                                              www dhs gov/privacy

                                                                            Privacy Threshold Analysis
                                                                              Version number: 01-2014
                                                                                           Page 1 of 12


                            PRIVACY THRESHOLD ANALYSIS (PTA)

                             This form is used to determine whether
                            a Privacy Impact Assessment is required.



Please use the attached form to determine whether a Privacy Impact Assessment (PIA) is required under
the E-Government Act of 2002 and the Homeland Security Act of 2002.

Please complete this form and send it to your component Privacy Office. If you do not have a component
Privacy Office, please send the PTA to the DHS Privacy Office:

                                 Senior Director, Privacy Compliance
                                         The Privacy Office
                                U.S. Department of Homeland Security
                                       Washington, DC 20528
                                         Tel: 202-343-1717


                                           PIA@hq.dhs.gov


Upon receipt from your component Privacy Office, the DHS Privacy Office will review this form. If a
PIA is required, the DHS Privacy Office will send you a copy of the Official Privacy Impact Assessment
Guide and accompanying Template to complete and return.

A copy of the Guide and Template is available on the DHS Privacy Office website,
www.dhs.gov/privacy, on DHSConnect and directly from the DHS Privacy Office via email:
pia@hq.dhs.gov, phone: 202-343-1717.




                                                                                                USCBP000337
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 173 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 174 of 193
 Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 175 of 193
                                                                           Privacy Office
                                                      U S Department of Homeland Security
                                                                   Washington, DC 20528
                                                               202-343-1717, pia@dhs gov
                                                                     www dhs gov/privacy

                                                    Privacy Threshold Analysis
                                                      Version number: 01-2014
                                                                   Page 4 of 12




(b) (4), (b) (7)(E)




                                                                       USCBP000340
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 176 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 177 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 178 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 179 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 180 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 181 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 182 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 183 of 193
     Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 184 of 193
                                                                                                    Privacy Office
                                                                               U S Department of Homeland Security
                                                                                            Washington, DC 20528
                                                                                        202-343-1717, pia@dhs gov
                                                                                              www dhs gov/privacy

                                                                            Privacy Threshold Analysis
                                                                              Version number: 01-2014
                                                                                           Page 1 of 10


                            PRIVACY THRESHOLD ANALYSIS (PTA)

                             This form is used to determine whether
                            a Privacy Impact Assessment is required.



Please use the attached form to determine whether a Privacy Impact Assessment (PIA) is required under
the E-Government Act of 2002 and the Homeland Security Act of 2002.

Please complete this form and send it to your component Privacy Office. If you do not have a component
Privacy Office, please send the PTA to the DHS Privacy Office:

                                 Senior Director, Privacy Compliance
                                         The Privacy Office
                                U.S. Department of Homeland Security
                                       Washington, DC 20528
                                         Tel: 202-343-1717


                                           PIA@hq.dhs.gov


Upon receipt from your component Privacy Office, the DHS Privacy Office will review this form. If a
PIA is required, the DHS Privacy Office will send you a copy of the Official Privacy Impact Assessment
Guide and accompanying Template to complete and return.

A copy of the Guide and Template is available on the DHS Privacy Office website,
www.dhs.gov/privacy, on DHSConnect and directly from the DHS Privacy Office via email:
pia@hq.dhs.gov, phone: 202-343-1717.




                                                                                                USCBP000349
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 185 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 186 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 187 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 188 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 189 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 190 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 191 of 193
Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 192 of 193
    Case 3:19-cv-00290-EMC Document 109-1 Filed 03/25/21 Page 193 of 193
                                                                                                       Privacy Office
                                                                                  U S Department of Homeland Security
                                                                                               Washington, DC 20528
                                                                                           202-343-1717, pia@dhs gov
                                                                                                 www dhs gov/privacy

                                                                               Privacy Threshold Analysis
                                                                                 Version number: 01-2014
                                                                                             Page 10 of 10

individuals whom may be subject to closer questioning or examination upon arrival to or departure from
the United States or who may require further examination, as well as those who may pose a risk to border
security or public safety, may be a terrorist or suspected terrorist, or may otherwise be engaged in activity
in violation of U.S. law.
In all cases, CBP will access publicly available information in accordance with its authorities. This means
that all searches will be conducted using open source material and that CBP Officers must respect
individuals’ privacy settings and access only information that is publicly available.




                                                                                                   USCBP000358
